Exhibit 10.23

 

LEASE

 

BJ’S RESTAURANT & BREWHOUSE

TRADE NAME

 

CHICAGO PIZZA & BREWERY, INC.

TENANT

 

R-l

STORE NUMBER

 

Westfield

SHOPPINGTOWN

 

OAKRIDGE

 

--------------------------------------------------------------------------------


 

INDEX TO LEASE

 

DATA SHEET AND GRANT

ARTICLE I. GRANT AND TERM

Section 1.01. Conditions of Grant

Section 1.02. Term

Section 1.03. Late Opening

ARTICLE II. RENTAL

Section 2.01. Minimum Annual Rental

Section 2.02. Percentage Rental

Section 2.03. Gross Sales

Section 2.04. Tenant’s Tax Obligation

Section 2.05. Trash Removal Charge

Section 2.06. Additional Rent

Section 2.07. Late Charge

Section 2.08. Tenant’s Payment Obligations

ARTICLE III. RECORDS AND BOOKS OF ACCOUNT

Section 3.01. Tenant’s Records

Section 3.02. Reports by Tenant

ARTICLE IV. AUDIT

Section 4.01. Right to Examine Books

Section 4.02. Audit

ARTICLE V. CONSTRUCTION OF PREMISES

Section 5.01. Construction of Premises

Section 5.02. Certificate of Occupancy

Section 5.03. Condition of Premises

Section 5.04. Ultimate Rental Commencement Date

ARTICLE VI. ALTERATIONS, CHANGES AND ADDITIONS

Section 6.01. Alterations by Tenant

Section 6.02. Removal by Tenant

Section 6.03. Changes and Additions

Section 6.04. Rights of Landlord

ARTICLE VII. CONDUCT OF BUSINESS BY TENANT

Section 7.01. Permitted Use

Section 7.02. Operation of Business

Section 7.03. Hazardous Materials

Section 7.04. Radius

ARTICLE VIII. COMMON AREAS

Section 8.01. Operation and Maintenance of Common Areas

Section 8.02. Use of Common Areas

Section 8.03. Common Area Operating Costs and Expenses

ARTICLE IX. SIGNS

Section 9.01. Tenant’s Signs

ARTICLE X. MAINTENANCE OF PREMISES

Section 10.01. Landlord’s Obligations for Maintenance

Section 10.02. Tenant’s Obligations for Maintenance

ARTICLE XI. INSURANCE AND INDEMNITY

Section 11.01. Tenant’s Insurance

Section 11.02. Landlord’s Insurance

Section 11.03. Covenant to Hold Harmless

Section 11.04. Waiver of Right of Recovery

ARTICLE XII. UTILITIES

Section 12.01. Utility Charges

ARTICLE XIII. ESTOPPEL STATEMENT, ATTORNMENT AND SUBORDINATION

Section 13.01. Estoppel Statement

Section 13.02. Attornment

Section 13.03. Subordination

Section 13.04. Remedies

Section 13.05. Notice to Mortgagee, Beneficiary or Ground Lessor

ARTICLE XIV. ASSIGNMENT AND SUBLETTING

Section 14.01. Restrictions on Transfer

Section 14.02. Procedure For Transfer

Section 14.03. Transfer Rent Adjustment

Section 14.04. Required Documents and Fees

Section 14.05. Transfer of Stock or Partnership Interest

Section 14.06. Assignment and Sublease Rentals

ARTICLE XV. WASTE OR NUISANCE

Section 15.01. Waste or Nuisance

ARTICLE XVI. TRADE NAME; PROMOTIONAL PROGRAM AND MEDIA FUND

Section 16.01. Trade Name

Section 16.02. Promotional Program

ARTICLE XVII. DAMAGE AND DESTRUCTION

Section 17.01. Reconstruction of Damaged Premises

Section 17.02. Landlord’s Option to Terminate Lease

ARTICLE XVIII. EMINENT DOMAIN

Section 18.01. Total Condemnation of Premises

Section 18.02. Partial Condemnation

Section 18.03. Landlord and Tenant Damages

ARTICLE XIX. DEFAULT

Section 19.01. Rights Upon Default

ARTICLE XX. BANKRUPTCY OR INSOLVENCY

Section 20.01. Tenant’s Interest Not Transferable

Section 20.02. Termination

Section 20.03. Tenant’s Obligations to Avoid Creditors’ Proceedings

Section 20.04. Election to Assume Lease

Section 20.05. Subsequent Bankruptcy

Section 20.06. Assignment

Section 20.07. Occupancy Charges

Section 20.08. Consent

Section 20.09. Attorney Fees

Section 20.10. Other Laws

ARTICLE XXI. ACCESS BY LANDLORD

Section 21.01. Right of Entry

ARTICLE XXII. TENANT’S PROPERTY

Section 22.01. Taxes on Tenant’s Property

Section 22.02. Loss and Damage

Section 22.03. Notice by Tenant

ARTICLE XXIII. HOLDING OVER

Section 23.01. Holding Over

Section 23.02. Successors

ARTICLE XXIV. RULES AND REGULATIONS

Section 24.01. Rules and Regulations

ARTICLE XXV. QUIET ENJOYMENT

Section 25.01. Landlord’s Covenant

ARTICLE XXVI. SECURITY DEPOSIT

Section 26.01. Deposit

ARTICLE XXVII. MISCELLANEOUS

Section 27.01. Waiver; Election of Remedies

Section 27.02. Entire Agreement

Section 27.03. Interpretation; Use of Pronouns; Authority

Section 27.04. Delays; Force Majeure

Section 27.05. Notices

Section 27.06. Captions and Section Numbers

Section 27.07. Broker’s Commission

Section 27.08. Recording

Section 27.09. Furnishing of Financial Statements

Section 27.10. Waiver of Counterclaim or Defenses in Action for Possession

Section 27.11. Transfer of Landlord’s Interest

Section 27.12. Floor Area

Section 27.13. Interest on Past Due Obligations

Section 27.14. Liability of Landlord

Section 27.15. Accord and Satisfaction

Section 27.16. Execution of Lease; No Option

Section 27.17. Governing Law

Section 27.18. Specific Performance of Landlord’s Rights

Section 27.19. Survival of Tenant’s Obligations

Section 27.20. Certain Rules of Construction

Section 27.21. Confidentiality

Section 27.22. Attorney Fees

Section 27.23. Index

Section 27.24. Waiver of Trial by Jury

Section 27.25. Mortgagee Changes

Section 27.26. Real Estate Investment Trust

 

EXHIBITS - See Data Sheet

 

i

--------------------------------------------------------------------------------


 

WESTFIELD SHOPPINGTOWN OAKRIDGE

 

City of San Jose
County of Santa Clara
State of California

 

THIS LEASE is made as of this 4th day of February, 2003, by and between OAKRIDGE
MALL LP, a Delaware limited partnership, whose address is 11601 Wilshire
Boulevard, 12th Floor, Los Angeles, California 90025 (“Landlord”), and CHICAGO
PIZZA & BREWERY, INC., a California corporation, whose address is:  16162 Beach
Boulevard, Suite 100, Huntington Beach, California 92647 (“Tenant”).

 

Landlord, in consideration of the rent to be paid and the covenants to be
performed by Tenant, does hereby, subject to the provisions of this Lease,
demise and lease unto Tenant, and Tenant hereby rents and hires from Landlord,
those certain premises identified on Exhibit A-2 attached hereto and made a part
hereof (“the Premises”) which is in and part of the development commonly known
as “WESTFIELD SHOPPINGTOWN OAKRIDGE”, a general site plan of which development
is shown on Exhibit A-1 attached hereto and made a part hereof.  The term
“Development” as used herein shall include the real property shown on Exhibit
A-1, the Department Stores, the locations of which are shown on Exhibit A-1, any
Floor Area not included in the definition of Shopping Center, the parking
facilities and the Shopping Center.  Wherever the term “Shopping Center” is
used, it shall be deemed to include the areas shown on Exhibit A-1 and shall be
deemed to exclude the Department Stores, free standing units, all premises
having an exterior entrance, all basement space not used for retail purposes,
and the parking facilities.  In the event Landlord elects to enlarge the
Shopping Center, any additional area may be included by Landlord in the
definition of “Shopping Center” for purposes of this Lease.  The term
“Department Store” shall be deemed to include any retail store operating or
proposed to be operated in the Development the gross leasable Floor Area of
whose premises is Twenty Thousand (20,000) square feet or greater.  The term
“Floor Area” is defined in Section 27.12.  Said site plan shows, among other
things, the principal improvements which comprise or will comprise the
Development.  The Premises is described as follows:

 

Store No. R-l, being approximately 7,060 square feet.

 

DATA SHEET

 

The following references furnish data to be incorporated in the specified
sections of this Lease and shall be construed as if set Forth in this Lease:

 

(1)                                  Section 1.02: Term:

 

Latest Rental Commencement Date:  Grand Opening Date which is estimated by
Landlord to be October 3, 2003

 

Expiration Date of Term:  June 30, 2018

 

Option(s) to Extend Term:  One extension of five (5) years (the “Option Period”)

 

(2)                                  Section 2.01: Minimum Annual Rental:

 

SEE LEASE ADDENDUM.

 

(3)                                  Section 2.02: Percentage Rental:

 

SEE LEASE ADDENDUM.

 

(4)                                  Address for Rental Payments: Payee:
Oakridge Mall LP; Address: Oakridge, File #55714, Los Angeles, California
90074-5714.

 

(5)                                  Section 2.05: Trash Removal Charge:  Paid
Direct

 

(6)                                  Section 6.01: Alterations by Tenant: An
aggregate of None ($.00) permitted in each lease year.

 

1

--------------------------------------------------------------------------------


 

(7)                                  Section 7.01: Permitted Use: For the first
class operation of a BJ’s Restaurant & Brewhouse casual theme, sit-down, full
service restaurant which includes the sale of liquor for on-premises consumption
with those food items offered on the menu substantially in the form as attached
hereto as Exhibit E; and as ancillary thereto, Tenant may offer take-out service
for menu items. Incidental thereto, Tenant may engage in the display and sale at
retail of directly related merchandise bearing the BJ’s Restaurant & Brewhouse
logo.  The Premises shall be used solely for the use stated above and for no
other use or purpose.

 

(8)                                  Section 16.01: Trade Name:  BJ’S RESTAURANT
& BREWHOUSE

 

(9)                                  Section 16.02: Promotional Program:  Seven
Thousand Sixty and No/100 Dollars ($ 7,060.00) per annum.

 

(10)                            Section 26.01: Security Deposit:  None

 

(11)                            Section 27.05: Legal Notice Address:

 

Landlord

 

Tenant:  [NO NOTICES TO THE PREMISES]:

 

 

 

Oakridge Mall LP
11601 Wilshire Boulevard, 12th Floor
Los Angeles, California 90025
Attention: Legal Department

 

Chicago Pizza & Brewery, Inc.
16162 Beach Boulevard, Suite 100
Huntington Beach, California 92647
Attention: Legal Department

 

 

 

 

 

Billing Address:

 

 

 

 

 

Chicago Pizza & Brewery, Inc.
16162 Beach Boulevard, Suite 100
Huntington Beach, California 92647
Attention: Legal Department

 

(12)                            Addendum to Exhibit B: Reimbursement for Cost of
Construction:  Forty Thousand and No/100 Dollars ($ 40,000.00).

 

EXHIBITS

 

The following exhibits are attached hereto, and such exhibits, as well as all
drawings and documents prepared pursuant thereto, shall be deemed to be a part
hereof:

 

EXHIBIT “A-l”:

 

SITE PLAN

EXHIBIT “A-2”:

 

FLOOR PLAN

EXHIBIT “A-3”:

 

PATIO

EXHIBIT “B”:

 

CONSTRUCTION OF PREMISES

EXHIBIT “C”

 

ADDITIONAL INSURED ENTITIES

EXHIBIT “D”

 

INTENTIONALLY DELETED

EXHIBIT “E”

 

MENU

 

2

--------------------------------------------------------------------------------


 

ARTICLE I

 

GRANT AND TERM

 

Section 1.01                            CONDITIONS OF GRANT.

The exterior walls, the floor above, the roof and the area beneath the Premises
are not demised hereunder, and the use thereof, together with the right to
locate, both vertically and horizontally, install, maintain, use, repair and
replace pipes, utility lines, ducts, conduits, flues, refrigerant lines, drains,
sprinkler mains and valves, access panels, wires and structural elements leading
through the Premises serving other parts of the Development is hereby reserved
unto Landlord.  Landlord agrees to use reasonable efforts to locate any such
items in locations that do not materially interfere with Tenant’s use of the
Premises.

 

Section 1.02                            TERM.

The “Term” of this Lease shall commence on the date (the “Commencement Date”) of
the execution of this Lease by Landlord and Tenant.  Tenant’s obligation for
payment of Minimum Annual Rental, Percentage Rental and Additional Rent shall
commence upon the date (the “Rental Commencement Date”) which is the earliest to
occur of (a) the date on which Tenant opens its store in the Premises for
business to the public, or (b) the “Latest Rental Commencement Date” specified
in the Data Sheet, if so specified, or (c) in the event of new construction
where a grand opening date shall be set by Landlord, the date set forth in a
notice sent by Landlord to Tenant specifying the “Grand Opening Date”, provided
that such date shall not be sooner than ninety (90) days from the date the
notice is mailed by Landlord.  In the case of (c) above, Tenant shall cooperate
with Landlord to effect the Grand Opening Date as set forth in such notice, and
Tenant shall delay opening of the Premises until the Grand Opening Date, if
required by such notice.  Any occupancy of the Premises by Tenant following the
Commencement Date and prior to the Rental Commencement Date shall be subject to
all terms and conditions of this Lease other than payment of Rental.  The Term
of this Lease shall end on the expiration date set forth in the Data Sheet,
unless sooner terminated in accordance with this Lease.  Unless otherwise
approved in writing by Landlord, Tenant shall open its store in the Premises for
business to the public (with improvements pursuant to Exhibit B hereto completed
and the Premises fully fixtured, stocked with current season merchandise in
place and staffed, with Tenant prepared to engage in selling merchandise and/or
services as provided pursuant to Article VII) by the Rental Commencement Date. 
For the purposes of this Lease, the first lease year shall be the period
commencing on the Rental Commencement Date and ending on January 31 next
following; after the first lease year, the term “lease year” shall mean a fiscal
year of twelve (12) consecutive calendar months ending on January 31 of each
calendar year.

 

Section 1.03                            LATE OPENING.

In the event Tenant shall fail to open its store for business by the Rental
Commencement Date, the parties agree that it is and will be impracticable and
extremely difficult to determine the actual damages suffered by Landlord. 
Therefore, the parties have agreed that in order to compensate Landlord for its
loss, Tenant shall pay to Landlord as Additional Rent, upon demand, the sum of
Five Hundred Dollars ($500.00) per day for each day Tenant delays its initial
opening in accordance with Section 1.02 above, after and including the Rental
Commencement Date.  This remedy shall be in addition to any and all other
remedies provided in this Lease or by law to Landlord in the event of default by
Tenant.  Such Additional Rent shall be deemed to be in lieu of Percentage Rental
only (as that term is defined in Section 2.02) that might have been earned
during the period of Tenant’s failure to open.  The amount has been determined
based upon numerous considerations including the fact that Landlord will have
expended considerable sums of money in reliance upon and based upon Tenant
opening for business on the Rental Commencement Date.

 

ARTICLE II

 

RENTAL

 

Section 2.01                            MINIMUM ANNUAL RENTAL.

(a)                                  From and after the Rental Commencement
Date, Tenant shall pay to Landlord as the “Minimum Annual Rental” the sum set
forth in the Data Sheet for each lease year during the Term in equal consecutive
monthly installments in advance on or before the first day of each month,
without prior demand or notice.  Minimum Annual Rental, Percentage Rental,
Additional Rent and all other sums payable to Landlord pursuant to this Lease
shall be paid to Landlord in currency of the United States or other customary
commercial manner at the address set forth in the Data Sheet under “Address for
Rental Payments,” or such other place as Landlord may designate, without any
deductions or offsets whatsoever.

 

(b)                                 Should the Rental Commencement Date occur on
a day other than the first day of a calendar month, then the Minimum Annual
Rental for such fractional month shall be one three hundred sixty-fifth
(1/365th) of the Minimum Annual Rental multiplied by the number of days
remaining in the month.  Should any lease year contain less than twelve (12)
calendar months, said Minimum Annual Rental shall be prorated.

 

3

--------------------------------------------------------------------------------


 

Section 2.02                            PERCENTAGE RENTAL.

(a)                                  In addition to the payment of the Minimum
Annual Rental as provided in Section 2.01 and other sums set forth in this
Lease, from and after the Rental Commencement Date, Tenant shall pay to
Landlord, for each three (3) months of the Term, “Percentage Rental” equal to
the product of the Percentage Rental Rate times the amount by which Tenant’s
Gross Sales (as defined in Section 2.03) resulting from business conducted in,
on or from the Premises during such three (3) months, exceed the “Quarterly
Breakpoint” as set forth in the Data Sheet.  Each such three (3) month period of
the Term hereof may be referred to as a “Lease Quarter.”

 

Such Percentage Rental shall be paid by Tenant to Landlord quarterly without
prior notice or demand within thirty (30) days after the expiration of each
Lease Quarter following the Rental Commencement Date.

 

(b)                                 Percentage Rental shall be computed on all
Gross Sales made during the Lease Quarter or Quarters elapsed in the lease year
in excess of the product of (i) the Quarterly Breakpoint and (ii) the number of
Lease Quarters elapsed in the lease year.  Should the Rental Commencement Date
occur on a day other than the first day of a Lease Quarter or should the Term
expire on a day other than the end of a full Lease Quarter, then the Percentage
Rental due for such partial Lease Quarter shall equal the product of the
Percentage Rental Rate times the amount by which Tenant’s Gross Sales exceed the
product obtained by multiplying the Quarterly Breakpoint by a fraction, the
numerator of which is the number of calendar days in such partial Lease Quarter
and the denominator of which is ninety (90).

 

(c)                                  If, at the end of any lease year, the total
amount of quarterly installments of Percentage Rental paid by Tenant based on
Gross Sales for such lease year exceeds the total amount of Percentage Rental
required to be paid by Tenant for such lease year based on Gross Sales in excess
of four (4) times the Quarterly Breakpoint (hereinafter referred to as the
“Annual Breakpoint”), Tenant shall receive a credit equivalent to such excess
which shall be credited by Landlord to the next monthly payments due from Tenant
to Landlord under this Lease.  If at the end of the final lease year the total
amount of Percentage Rental paid by Tenant exceeds the total amount of
Percentage Rental required to be paid by Tenant for such lease year, such excess
shall be refunded to Tenant after Tenant has vacated the Premises and the
Premises are in the condition required by Section 10.02(b) below, and any other
sums due Landlord from Tenant under this Lease have been paid in full or
deducted therefrom.  If at the end of any lease year, the total amount of
quarterly installments of Percentage Rental paid by Tenant for such lease year
is less than the total amount of Percentage Rental required to be paid by Tenant
for such Lease year, Tenant shall pay the amount of such deficiency on or before
the thirtieth (30th) day after the last day of such lease year.  Should any
lease year contain less than four (4) calendar quarters, then the Annual
Breakpoint and Quarterly Breakpoint shall be adjusted proportionately for such
partial lease year.

 

(d)                                 It is expressly understood and agreed that
Landlord does not consider Minimum Annual Rental in itself a fair and adequate
rental for the Premises and would not have entered into this Lease unless Tenant
had obligated itself to pay Percentage Rent, which Landlord expects to
supplement the Minimum Annual Rental and the Additional Rent to provide a fair
and adequate rental return.  Therefore, if Tenant fails to continuously operate
its business in accordance with the terms of this Lease, fails to keep the
required store hours, or vacates the Premises prior to the expiration of the
Term hereof, Landlord will suffer damages in an amount which is not readily
ascertainable and thus Landlord, in any such event, shall have the right, at its
option, to collect as liquidated damages, and not as a penalty, in addition to
all other charges and Minimum Annual Rental due hereunder, one-thirtieth
(l/30th) of an amount equal to the greater of (a) the amount of Minimum Annual
Rental due for the month in which Tenant failed to operate as required by this
Lease, or (b) the average monthly amount of Minimum Annual Rental and Percentage
Rent payable for the immediately preceding lease year, for each day or portion
thereof during which Tenant fails to operate as required by this Lease
including, without limitation, Tenant’s failure to maintain the required store
hours, and, in addition, Landlord shall have the right to treat any of such
events as a material default and breach of this Lease.

 

Section 2.03                            GROSS SALES.

(a)                                  The term “Gross Sales” as used herein shall
be construed to include the entire amount of the actual sales price (including
all finance charges by Tenant or anyone on Tenant’s behalf) whether for cash,
credit or otherwise, of all sales, rentals, leases, licenses or other transfer
of merchandise or services and other receipts whatsoever of all business
conducted in or from the Premises, by Tenant, all subtenants, assignees,
licensees, concessionaires or otherwise, including, without limitation:  mail,
catalogue, closed circuit television, computer, other electronic or telephone
orders received or filled at the Premises; all deposits not refunded to
purchasers; orders taken, although said orders may be filled elsewhere; gross
receipts from vending machines, electronic games or similar devices, whether
coin-operated or otherwise; and the entire amount of the actual sales price and
all other receipts for sales and services by Tenant, any subtenants, assignees,
licensees, concessionaires or otherwise in or from the Premises.  A “sale” shall
be deemed to have been consummated for the purposes of this Lease, and the
entire amount of the sales price shall be included

 

4

--------------------------------------------------------------------------------


 

in Gross Sales, at such time as (i) the transaction is initially reflected in
the books or records of Tenant or any subtenant, assignee, licensee or
concessionaire (if a concessionaire makes the sale), or (ii) Tenant or any
subtenant, assignee, licensee or concessionaire receives all or any portion of
the sales price, or (iii) the applicable goods or services are delivered to the
customer, whichever first occurs, irrespective of whether payment is made in
installments, the sale is for cash or for credit, or all or any portion of the
sales price has actually been paid at the time of inclusion in Gross Sales or at
any other time.  Subject to Section 2.03(b) below, no deduction shall be allowed
for direct or indirect discounts, rebates, credits or other reductions to
employees or others, unless such discounts, rebates, credits or other reductions
are generally offered to the public on a uniform basis.

 

(b)                                 Notwithstanding anything to the contrary
contained in Section 2.03(a) above, Gross Sales shall not include the following:

 

(1)                                  The portion of the sales price of all
merchandise returned by customers and accepted for credit to the extent of the
credit;

 

(2)                                  Goods returned to sources, including
shippers or manufacturers, or transferred to another store or warehouse owned by
or affiliated with Tenant (where such exchange of goods or merchandise is made
solely for the convenient operation of the business of Tenant and not for
purposes of consummating a sale which has theretofore been made in or from the
Premises and/or for the purpose of depriving Landlord of the benefit of a sale
which otherwise would be made in or from the Premises);

 

(3)                                  Alteration workroom charges and delivery
charges at Tenant’s cost of sales;

 

(4)                                  Receipts from public telephones, stamp
machines, public toilet locks, or vending machines installed solely for use by
Tenant’s employees;

 

(5)                                  Sales taxes, so-called luxury taxes;
consumers’ excise taxes, gross receipts taxes and other similar taxes now or
hereafter imposed upon the sale of merchandise or services, but only if
collected separately from the selling price of goods, merchandise or services
and collected from customers; and

 

(6)                                  Sales of trade fixtures, equipment or
property which are not stock in trade.

 

(c)                                  If, in each of at least two of the fifth
(5th), sixth (6th) and seventh (7th) lease years of the Term, Tenant has not
been obligated to pay Percentage Rental, Landlord may terminate this Lease upon
notice to Tenant given at any time within six (6) months after the earlier of
the receipt by Landlord, or the due date, of Tenant’s annual statement of Gross
Sales for the seventh (7th) lease year (or for the sixth (6th) lease year if
Tenant has not been obligated to pay such amount of Percentage Rental for both
the fifth (5th) and sixth (6th) lease years), in the event of which election by
Landlord, this Lease shall be terminated and of no further force or effect,
effective ninety (90) days following the giving of such notice; provided,
however, that Tenant shall have the right to nullify such termination and
maintain this Lease in full force and effect by entering into an agreement with
Landlord (within thirty (30) days following Landlord’s delivery of such notice
of termination) increasing the Minimum Annual Rental payable under this Lease
from and after Landlord’s election to terminate to an amount equal to one
hundred twenty-five percent (125%) of the amount of Minimum Annual Rental
otherwise due under this Lease.

 

Section 2.04                            TENANT’S TAX OBLIGATION.

(a)                                  Commencing with the Rental Commencement
Date, and continuing for the balance of the Term, Tenant shall pay to Landlord
as Additional Rent that portion of “Taxes” (as hereinafter defined) levied or
assessed during or with respect to each fiscal tax year falling in whole or in
part during the Term following the Rental Commencement Date, which the number of
square feet of Floor Area in the Premises bears to the total number of square
feet of constructed gross leased and occupied Floor Area of all buildings in the
Shopping Center, plus an amount equal to fifteen percent (15%) of the total of
such Taxes.  As used herein, the term “Taxes” shall mean any and all taxes,
surcharges, assessments, levies, fees and other governmental charges and
impositions of every kind or nature, regular or special, direct or indirect,
presently foreseen or unforeseen or known or unknown, levied or assessed by
municipal, county, state, federal or other governmental taxing or assessing
authority (i) upon, against or with respect to the real estate upon which the
Development, or any part of it, is located and to any improvements located in
the Shopping Center or the Development, and (ii) any other taxes which Landlord
becomes obligated to pay with respect to the Development, irrespective of
whether the same are assessed as real or personal property.  Taxes shall not
include Landlord’s income or franchise taxes.  To the extent that any such Taxes
are the obligation of Tenant pursuant to Section 8.03 or Section 22.01, the same
shall not be included in Tenant’s proportionate share pursuant to this
Section 2.04.  Prior to the proration of such Taxes as provided in this
Section 2.04, there shall be deducted therefrom all amounts received from the
Department Stores and/or any other tenant within the Development not included in
the definition of Shopping Center towards such Taxes.  The Taxes payable by
Tenant pursuant to this Section 2.04(a) which are levied or assessed for the
fiscal tax year in which the

 

5

--------------------------------------------------------------------------------


 

Rental Commencement Date occurs and for the fiscal tax year in which the Term of
this Lease ends shall be prorated on a daily basis.

 

(b)                                 Should the state where the Development is
located or any political subdivision thereof or any governmental, taxing or
assessing authority, directly or indirectly by way of substitution for or in
lieu of or in addition to or in any other way directly or indirectly used or
intended to provide revenues to fund all or any part of revenues theretofore
provided or services theretofore funded by all or any part of the Taxes
otherwise required to be paid in whole or in part by Tenant pursuant to this
Section 2.04 or Section 8.03 or Section 22.01, whether presently foreseen or
unforeseen or known or unknown, either (i) impose a tax of any kind or nature
upon, against, in connection with or with respect to the rentals or other
charges payable by or to Landlord by the Tenant or other tenants in or occupants
of the Shopping Center and/or the Development or on the income of Landlord
derived from the Shopping Center and/or the Development or on the revenues of
the Shopping Center and/or the Development or on Landlord’s (or the individuals
or entities which constitute the partners of Landlord, if Landlord is a
partnership) ownership of the Shopping Center and/or the Development or any
portion thereof or interest therein, or any direct or indirect tax whatsoever
other than the Taxes otherwise required to be paid in whole or in part by Tenant
pursuant to this Section 2.04, Section 8.03 or Section 22.01, and/or (ii) impose
a tax of any kind or nature upon, against or with respect to the parking
facilities or the number of parking spaces in the Development, such tax shall be
deemed to constitute a part of Taxes payable by Tenant under this Lease and
Tenant shall pay to Landlord its proportionate share thereof (or all thereof,
with respect to taxes relating to items (i) through (iii) of Section 22.01) as
determined and billed by Landlord and/or (iii) reappraise, or determine that the
method utilized by Landlord in determining property Taxes to be incorrect, or
redetermine the method upon which property taxes are imposed against the
Shopping Center and/or the Development from time to time by virtue of a change
in the ownership of Landlord’s interest or otherwise by operation of law and/or
(iv) impose a charge for assessments, taxes, fees, levies and charges imposed by
governmental agencies for services such as fire protection, sidewalk and road
maintenance, refuse removal and other public services generally provided without
charge to property owners or occupants prior to the date of this Lease, the same
shall be deemed as a part of Taxes payable by Tenant hereunder for the purposes
of this Lease.  For the purposes of this Section 2.04, the term “Shopping
Center” shall include any land upon which temporary off-site utility systems and
parking serving the Shopping Center and/or the Development are located.

 

(c)                                  Tenant’s proportionate share of Taxes, as
reasonably determined by Landlord, shall be paid to Landlord as Additional Rent,
in monthly installments on or before the first day of each month (or such longer
period as Landlord may determine), in advance, in an amount estimated by
Landlord and billed by Landlord to Tenant; provided that Landlord shall have the
right initially to determine monthly estimates and to revise the estimates from
time to time.  Upon receipt of all tax bills pertaining to Taxes payable by
Tenant, Landlord shall furnish Tenant with a written statement of the actual
amount of Tenant’s proportionate share of the Taxes for such year.  In the event
any applicable tax bill is not available at the time Landlord bills Tenant for
Taxes, Landlord may estimate the amount of such tax.  If the total amount paid
by Tenant under this Section 2.04 for any calendar, fiscal or lease year during
the Term following the Rental Commencement Date shall be less than the actual
amount due from Tenant for such year, as shown on such statement, Tenant shall
pay to Landlord the difference between the amount paid by Tenant and the actual
amount due within thirty (30) days after demand therefor by Landlord; and if the
total amount paid by Tenant hereunder for any such calendar, fiscal or lease
year shall exceed such actual amount due from Tenant for such year, such excess
shall be credited against the next monthly payments due from Tenant to Landlord
under this Lease.  If at the end of the final lease year the total amount paid
by Tenant hereunder for such lease year shall exceed such actual amount due from
Tenant for such year, such excess shall be refunded to Tenant after Tenant has
vacated the Premises in good condition at the conclusion of this Lease and any
other sums due Landlord from Tenant under this Lease have been paid in full or
deducted therefrom.  A copy of a tax bill or statement or assessment notice
submitted by Landlord to Tenant shall at all times be sufficient evidence of the
amount of Taxes assessed or levied against the property to which such bill
relates.  Tenant’s obligations under this Section 2.04 shall survive the
expiration of the Term or earlier termination of this Lease.

 

(d)                                 Landlord reserves the right to contest any
Taxes levied or assessed during the Term upon, against or with respect to the
Shopping Center and/or the Development or any portion thereof or interest
therein.  Tenant shall pay to Landlord that proportion of all costs incurred by
Landlord in connection therewith based on the formula specified in
Section 2.04(a).  Notwithstanding any such contest, or any related negotiation
or appeal, Tenant shall pay, as provided for in this Section 2.04, its
proportionate share of Taxes.  If, as a result of any such contest, negotiation
or appeal, Taxes shall be increased, Tenant’s proportionate share of Taxes shall
be computed on the basis of the amount of Taxes finally determined to be payable
by Landlord, including any of Landlord’s reasonable costs in any such contest. 
If, as a result of any such contest, negotiation or appeal, Taxes shall be
decreased, Landlord’s statement to Tenant of Taxes following such decrease shall
include an adjustment for any prior tax years affected by such decrease
reflecting the amount of such decrease in Taxes.  Tenant’s proportionate share
of any such adjustment, less all costs and expenses, including, but not limited
to, attorney fees, expenses of accountants, consultants and appraisers, and
administrative expenses incurred by Landlord in connection with such contest,
negotiation or appeal and not previously paid by Tenant, shall be treated as a
credit against Taxes payable by Tenant following such decrease.

 

6

--------------------------------------------------------------------------------


 

Section 2.05                            TRASH REMOVAL CHARGE.

Tenant, at Tenant’s expense, shall at all times keep the Premises (including,
without limitation, the service areas adjacent to the Premises, display windows
and signs) orderly, neat, safe, clean and free from rubbish and dirt, and shall
store all trash and other solid waste within the Premises or in such areas as
may be designated by Landlord for such storage.  Tenant shall not burn any trash
or garbage at any time in or about the Development.  Landlord may direct the use
of solid waste disposal contractors at such intervals as Landlord may require. 
Tenant shall be solely responsible for and shall promptly pay, in a manner and
at the place provided in this Lease, all fees and charges for trash removal
required to properly service the Premises irrespective of whether such charges
are initially paid in advance by Landlord, or otherwise.  Landlord, at its sole
option, may elect to furnish any or all services required for trash removal from
the Premises, the cost of which will be, at Landlord’s election, either (i) paid
as Additional Rent to Landlord (which payment shall include a fifteen percent
(15%) administrative fee to Landlord), each calendar month during the Term of
this Lease in the manner specified in Section 2.01 for the payment of Minimum
Annual Rental, based upon Landlord’s allocation thereof amongst Shopping Center
occupants determined in its sole and absolute discretion, or (ii) included in
Operating Costs and Expenses paid by Tenant pursuant to this Lease.

 

At any time during the Term hereof, Landlord may, upon thirty (30) days’ prior
written notice to Tenant, discontinue furnishing trash removal services to the
Premises without thereby affecting this Lease in any manner or otherwise
incurring any liability to Tenant except that Landlord will no longer be
required to furnish trash removal services to the Premises.  If Landlord does
not provide such services, Tenant shall arrange for the regular pickup of all
trash, garbage and other solid waste.

 

Section 2.06                            ADDITIONAL RENT.

In addition to Minimum Annual Rental and Percentage Rental hereunder, Tenant
shall pay, as “Additional Rent” (whether or not so designated herein), in a
manner and at the place provided in this Lease, all sums of money required to be
paid by Tenant under this Lease.  If such amounts or charges are not paid at the
time and in the manner as provided in this Lease, they shall nevertheless be
collectible as Additional Rent with the next installment of Minimum Annual
Rental thereafter falling due, but nothing herein contained shall be deemed to
suspend or delay the payment of any amount of money or charge at the time the
same becomes due and payable hereunder or to limit any other remedy of Landlord.
 All amounts of Minimum Annual Rental, Percentage Rental and Additional Rent
(also collectively referred to in this Lease; as “Rental”) payable in a given
month shall be deemed to comprise a single rental obligation of Tenant to
Landlord.

 

Section 2.07                            LATE CHARGE.

Unless specifically stated otherwise in this Lease, all Rental or other charges
required to be paid by Tenant pursuant to this Lease shall be due and payable
ten (10) days after demand, without any notice from Landlord and without any
deductions or offsets whatsoever.  The parties hereby agree that late payment by
Tenant of any Rental owing under this Lease will cause Landlord to incur certain
costs and expenses not contemplated under this Lease, the exact amount of which
costs are extremely difficult and impracticable to fix.  Such costs and expenses
may include, for example, administrative and collection costs, and processing
and accounting expenses.  Therefore, in the event Tenant fails to pay any
monthly installment of Rental on the date said payment is due, then Tenant shall
pay a late charge of ten percent (10%) of the amount in default as liquidated
damages for failure to make prompt payment.  The parties hereby agree that such
late charge represents a fair and reasonable estimate of the costs and expenses
Landlord will incur by reason of late payment by Tenant.  Acceptance of such
late charge by Landlord shall in no event constitute a waiver of Tenant’s
default with respect to such overdue amount, nor prevent Landlord from
exercising any of the other rights and remedies granted in this Lease.  In the
event Tenant pays the late charge set forth hereunder but fails to pay
contemporaneously therewith all unpaid amounts of Rental, Landlord’s acceptance
of this late charge payment shall not constitute a waiver of Tenant’s default
with respect to Tenant’s nonpayment nor prevent Landlord from exercising all
other rights and remedies available to Landlord under this Lease, at law or in
equity.

 

Section 2.08                            TENANT’S PAYMENT OBLIGATIONS.

(a)                                  Landlord may, at its option and its sole
discretion, apply any payments received from Tenant to any Rental, or other
charges which are then due and payable.  If Landlord shall not make any specific
application of a payment received from Tenant, then any payment received from
Tenant shall be applied first to the other charge, then to Rental which has been
overdue for the longest period of time.  No designation of any payment by Tenant
for application to a specific portion of Tenant’s financial obligations
hereunder shall be binding upon Landlord.  Any sums received by Landlord after
termination of this Lease shall not constitute rent but shall be received only
as reimbursement for use and occupancy of the Premises.

 

(b)                                 Tenant covenants to pay all charges under
this Lease, including, without limitation, Minimum Annual Rental, Percentage
Rent and Additional Rent and other charges, independent of any obligation of
Landlord.  No breach of this Lease by Landlord shall relieve Tenant of its
obligation and duty to pay all such charges when due under the terms of this
Article II.

 

7

--------------------------------------------------------------------------------


 

ARTICLE III

 

RECORDS AND BOOKS OF ACCOUNT

 

Section 3.01                            TENANT’S RECORDS.

Tenant shall prepare and keep full, complete and proper books and source
documents, in accordance with Generally Accepted Accounting Principles, of the
Gross Sales, whether for cash, credit or otherwise, of each separate department
at any time operated within the Premises and of the operations of each
subtenant, concessionaire, licensee and/or assignee, and shall require and cause
all such parties to prepare and keep books, source documents, records and
accounts sufficient to substantiate those kept by Tenant (“Records”).  The
Records to be kept by Tenant shall include, without limitation, true copies of
all state and local sales and use tax returns and reports, records of
inventories and receipts of merchandise, records of bank deposits of the entire
receipts from transactions at the Premises, daily receipts from all sales
(including those from mail or telephone orders), and other pertinent original
sales records and records of any other transactions conducted in or from the
Premises by Tenant and any other persons conducting business from the Premises. 
Pertinent original sales records shall include, without limitation, a point of
sale system of record keeping and such other reasonable documentation which
would normally be examined by an independent accountant pursuant to Generally
Accepted Auditing Standards in performing an audit of Tenant’s sales sufficient
to provide determination and verification of Gross Sales and the exclusions and
deductions therefrom.  Tenant's Records shall be preserved by Tenant at the
Premises for at least three (3) years after expiration of each lease year or
partial lease year.  All of books, source documents, records and documentation
maintained pursuant hereto shall at all reasonable times be open to the
inspection of, and may be copied or extracted from, in whole or in part, by
Landlord or Landlord’s authorized representative or agent for a period of at
least three (3) years after the expiration of each lease year.

 

Section 3.02                            REPORTS BY TENANT.

Tenant shall furnish to Landlord, within fifteen (15) days after the expiration
of each month of each lease year, a complete statement, certified by Tenant, of
the amount of Gross Sales, as defined in Section 2.03 of this Lease, made from
the Premises during such period.  Tenant shall furnish to Landlord, within
thirty (30) days after the expiration of each lease year, a complete statement,
certified by Tenant, showing in all reasonable detail the amount of such Gross
Sales made by Tenant from the Premises during the preceding lease year or
partial lease year.  Tenant shall require all subtenants, concessionaires,
licensees and/or assignees, if any, to furnish a similar statement.  If Tenant
or any subtenant, concessionaire, licensee and/or assignee fails to furnish to
Landlord any monthly or annual statement of Gross Sales within the time required
by this Section 3.02, then Tenant shall pay within ten (10) days of demand
therefor by Landlord as Additional Rent, a special handling fee of One Hundred
Dollars ($100.00) per statement per day until such statement is delivered to
Landlord.  This remedy shall be in addition to any and all other remedies
provided in this Lease or by law to Landlord.  In addition, if Tenant or any
subtenant, concessionaire, licensee and/or assignee, if any, fails to furnish
any two (2) consecutive monthly or annual statements of Gross Sales within the
time required by this Section 3.02, then, without limiting any of the Landlord’s
other rights under this Lease, Landlord shall have the right upon ten (10) days’
prior written notice to conduct an audit as set forth in Section 4.02 below and
any and all charges occasioned by reason thereof shall be the sole obligation of
Tenant and payable on demand.

 

ARTICLE IV

 

AUDIT

 

Section 4.01                            RIGHT TO EXAMINE BOOKS.

Notwithstanding the acceptance by Landlord of payments of Minimum Annual Rental
or Percentage Rental or installments thereof, Landlord shall have the right to
audit all rentals and other charges actually due hereunder.  Within ten (10)
days following Landlord’s request, Tenant shall make available to Landlord at
the Premises or at Tenant’s principal business office in the United States for
examination, extracting and/or copying all books, source documents, accounts,
records and sales tax reports of Tenant and any subtenants, concessionaires,
licensees and/or assignees, including Tenant’s state and federal income tax
returns, in order to verify the amount of Gross Sales made in and from the
Premises.

 

Section 4.02                            AUDIT.

(a)                                  At its option, Landlord may at any time
upon ten (10) days’ prior written notice to Tenant, cause a complete audit
(including a physical inventory) to be made by an auditor selected by Landlord
of the entire records and operations of Tenant and/or any subtenants,
concessionaires, licensees and/or assignees relating to the Premises for the
period covered by any statement issued or required to be issued by Tenant or a
concessionaire as above set forth in Article III.  In connection with the audit,
Landlord or its representative will have the right to inspect records from any
other store operated by Tenant or an affiliate of Tenant, but only if such
inspection is reasonably necessary to verify Tenant’s Gross Sales reports. 
Tenant shall make available to Landlord’s auditor at the Premises or at Tenant’s
principal business office in the United States, within ten (10) days following
Landlord’s notice requiring such audit, all of the books, source documents,

 

8

--------------------------------------------------------------------------------


 

accounts, records and sales tax reports of Tenant and any of its concessionaires
which such auditor deems necessary or desirable for the purpose of making such
audit, including Tenant’s state and federal income tax returns.  If such audit
discloses that Tenant’s Gross Sales as previously reported for the period
audited were understated Tenant shall immediately pay to Landlord the additional
percentage rental due for the period audited.  Further, if such understatement
was in excess of two percent (2%) of Tenant’s actual Grass Sales as disclosed by
such audit, Tenant shall immediately pay to Landlord the cost of such audit, and
if such understatement was in excess of ten percent (10%) of Tenant’s Gross
Sales as disclosed by such audit, Landlord may declare this Lease terminated and
the Term ended, in which event this Lease shall cease and terminate on the date
specified in such notice with the same force and effect as though the date set
forth in such notice were the date set forth in this Lease for expiration of the
Term, and Tenant shall vacate and surrender the Premises on or before such date
in the condition required by this Lease for surrender upon the expiration of the
Term.

 

(b)                                 If upon examination or audit Landlord’s
accountant or representative determines that sufficient documentation is not
maintained, retained, recorded or available to verify Tenant’s actual Gross
Sales, Tenant shall pay for the cost of such audit and, in addition, should
Landlord deem it necessary, Tenant shall reconstruct, at its sole cost and
expense, all Records for the determination of Gross Sales for any period being
audited.

 

If such audit shall disclose that the Records, in Landlord’s determination, are
inadequate to disclose such Gross Sales, Landlord shall be entitled to collect
as Additional Rent an amount equal to ten percent (10%) of the Minimum Annual
Rental payable by Tenant during the period in question.

 

(c)                                  If Tenant subleases, licenses, or in any
manner allows the Premises to be used by another party (the “Subtenant”), Tenant
is responsible for ensuring that the Subtenant’s Records conform to the
requirements of this Lease.  The failure of Subtenant to maintain its Records as
required under this Lease, or to correctly report Gross Sales, will be deemed a
failure on the part of Tenant to conform to the requirements of this Lease and
shall subject Tenant to the remedies set forth in Section 4.02(a) or
Section 4.02(b) above, including termination of this Lease.

 

ARTICLE V

 

CONSTRUCTION OF PREMISES

 

Section 5.01                            CONSTRUCTION OF PREMISES.

(a)                                  Any improvements to be made to the Premises
shall be substantially as set forth in Exhibit B attached hereto.  Each of the
parties hereto shall perform the obligations imposed upon such party in said
Exhibit at the times and in the manner therein provided.  It is understood and
agreed by Tenant that any minor changes from any plans or specifications
covering Landlord’s Work as defined in said Exhibit shall not affect or change
this Lease or invalidate the same.

 

(b)                                 Without limiting the generality of the
incorporation by reference of all exhibits and/or addenda to this Lease,
Tenant’s failure to furnish the plans and specifications required pursuant to
Exhibit B (“Plans and Specifications”) to Landlord within the time periods and
in the form required by Exhibit B, or failure to perform any other obligation
under Exhibit B, shall constitute a default under this Lease pursuant to Article
XIX below, which shall entitle Landlord to all remedies set forth in Article XIX
below.  In addition, if Landlord determines that Landlord and Tenant are unable
to agree upon the Plans and Specifications, Landlord may at its option,
terminate this Lease upon ten (10) days’ notice to Tenant, in which event this
Lease shall terminate on the date specified in such notice and Tenant shall
remain liable as provided in this Lease.  No deviation from the final Plans and
Specifications, once approved by Landlord, shall be made by Tenant without
Landlord’s prior written consent.  Approval of the final Plans and
Specifications by Landlord shall not constitute the assumption of any
responsibility by Landlord for their accuracy, efficacy or sufficiency, and
Tenant shall be solely responsible for such items.  Any occupancy of the
Premises by Tenant prior to the Rental Commencement Date shall be solely for the
purpose of inspection, measurement and obtaining information necessary to
prepare Plans and Specifications and to construct its leasehold improvements,
and shall be subject to all terms and conditions of this Lease applicable to
such entry prior to the Rental Commencement Date pursuant to Section 1.02
above.  Storefront barricades, reasonably acceptable to Landlord, attractively
screening the Premises from view during construction shall be erected and
maintained by Tenant at all times prior to Tenant’s opening for business to the
general public and shall be removed by Tenant prior to such opening.

 

9

--------------------------------------------------------------------------------


 

Section 5.02                            CERTIFICATE OF OCCUPANCY.

Within the earlier of (a) ten (10) daysafter completion of construction of
Tenant’s Work in accordance with the final Plans and Specifications as approved
by Landlord (as described in Section 5.01 and Exhibit B); or (b) ten (10) days
after Tenant opens the Premises for business, Tenant shall deliver to Landlord
the original of the Certificate of Occupancy for the Premises issued by the
appropriate governmental agency, original execution copies of all mechanics’
lien releases or other lien releases on account of Tenant’s Work, notarized and
unconditional, in such form as Landlord shall have approved, copies of all
building permits indicating inspection and approval by the issuer of said
permits, and an architect’s certification that Tenant’s Work has been
constructed in accordance with the final Plans and Specifications and is fully
complete in accordance with Exhibit B.

 

Section 5.03                            CONDITION OF PREMISES.

Except as otherwise specifically provided in this Lease (including, without
limitation, in Exhibit B attached hereto), Tenant hereby agrees that upon
delivery of possession of the Premises to Tenant, Tenant shall accept such
delivery of possession of the Premises in its then existing “AS IS” condition,
and Tenant acknowledges (i) that Tenant shall have inspected the Premises and
shall be fully aware of the condition of the Premises as of delivery of
possession; (ii) that Landlord shall have no obligation to improve or alter the
Premises for the benefit of Tenant; (iii) that, except as may be expressly
provided in this Lease, neither Landlord nor any of Landlord’s employees,
agents, representatives, contractors nor brokers has made any representation or
warranty of any kind respecting (a) the condition of the Premises, Shopping
Center and/or Development, (b) the suitability thereof for Tenant’s use or the
conduct of Tenant’s business, or (c) occupancy or operation within the Shopping
Center or Development by any other person or entity.  Tenant irrevocably waives
any claim based upon or related to any such claimed representation by Landlord
or any claimed representation by Landlord as to traffic to be expected at the
Premises or sales to be expected at the Premises.  Tenant’s taking possession of
the Premises shall constitute Tenant’s formal acceptance of the same and
acknowledgement that the Premises are in the condition called for under this
Lease, subject to all field conditions existing at the time of delivery of
possession.  In no event shall Landlord be liable for damages or otherwise as a
result of any failure to make the Premises available within the time and/or in
the condition provided in this Lease and no such failure shall permit Tenant to
rescind or terminate this Lease.

 

Section 5.04                            ULTIMATE RENTAL COMMENCEMENT DATE.

Notwithstanding anything to the contrary contained herein, if for any reason
whatsoever (including, without limitation, excusable delay), the Rental
Commencement Date shall not have commenced prior to such date as shall be two
(2) years from the Commencement Date, then this Lease shall be automatically
terminated without further act of either party hereto and each of the parties
hereto shall be released from any further obligation hereunder.

 

ARTICLE VI

 

ALTERATIONS, CHANGES AND ADDITIONS

 

Section 6.01                            ALTERATIONS BY TENANT.

Tenant shall not make or cause to be made any alterations, additions or
improvements to the Premises without the prior written approval of Landlord (for
example, but without limiting the generality of the foregoing.  Tenant shall not
install or cause to be installed any signs, floor covering, interior or exterior
lighting, plumbing fixtures, shades, canopies, awnings, electronic detection
devices, antennas, mechanical, electrical or sprinkler systems, or make any
changes to the storefront).  However, Tenant may make such alterations,
additions and improvements to the interior of the Premises as do not in the
aggregate exceed in any lease year the amount set forth in the Data Sheet,
provided (a) the same are cosmetic and not structural in nature, do not affect a
utility system, the storefront or storefront sign and are not inconsistent with
the final Plans and Specifications approved by Landlord; (b) that Tenant
complies with the provisions concerning contractors, labor relations, compliance
with law, reporting of costs and insurance and bonds and the provisions of
Exhibit B; and (c) that Tenant shall submit to Landlord fifteen (15) days
written notice prior to undertaking any of the foregoing.  Tenant shall present
to Landlord Plans and Specifications for any other alterations, additions or
improvements at the time approval is sought, in accordance with criteria and
procedures as provided in Exhibit B.

 

Section 6.02                            REMOVAL BY TENANT.

All alterations, decorations, additions and improvements made by Tenant shall be
deemed to have attached to the Premises and to have become the property of
Landlord upon such attachment.  Upon the expiration or earlier termination of
this Lease, Tenant shall not remove any of such alterations, decorations,
additions and improvements, except that trade fixtures, equipment and other
personal property installed by Tenant (“Property”) and not affixed to the
Premises may be removed if all Rental and other charges due hereunder are paid
in full and Tenant is not otherwise in default hereunder; provided that Tenant
immediately repairs any damage caused by such removal.  Further, Landlord may
designate by written notice to Tenant those alterations, decorations, additions
and improvements which shall be removed by Tenant at the expiration or
termination of this Lease, and Tenant shall, at its own cost and expense,
promptly

 

10

--------------------------------------------------------------------------------


 

remove the same and immediately repair any damage to the Premises caused by such
removal.  If Tenant shall fail to remove any of its Property, Landlord may, at
Landlord’s option, retain either any or all of the property, and title thereto
shall thereupon vest in Landlord without compensation to Tenant; or remove all
or any portion of the Property from the Premises and dispose of the Property in
any manner, without compensation to Tenant.  In the latter event, Tenant shall,
upon demand, pay to Landlord the actual expense of such removal and disposition
and the repair of any damage to the Premises resulting from or caused by such
removal.  The obligations contained in this Section 6.02 shall survive the
expiration or earlier termination of this Lease.

 

Section 6.03                            CHANGES AND ADDITIONS.

(a)                                  Landlord reserves the right at any time,
and from time to time, to make alterations to, and to build additional stories
on, the building in which the Premises is located, and to construct other
buildings and improvements in the Shopping Center and/or the Development,
including any modifications of the Common Areas in connection therewith, to
enlarge or reduce the Shopping Center and/or the Development, to add decks or
elevated parking facilities, and to sell or lease any part of the land
comprising the Development, as shown on Exhibit A-l, for the construction
thereon of a building or buildings to be occupied by a Department Store which
may or may not be part of the Development.  Landlord also reserves the right at
any time, and from time to time, to change, modify, or abolish any temporary
off-site utility serving the Shopping Center and/or Development.  The purpose of
Exhibit A-l is to show the approximate location of the Shopping Center while the
purpose of Exhibit A-2 is to show the approximate location of the Premises
within the Shopping Center.  Landlord reserves the right at any time to
relocate, reduce, enlarge, or reconfigure the various buildings, parking areas
and other common areas shown on said exhibits; provided, however, that no such
changes shall reduce the parking areas below the number of parking spaces
required by law.

 

(b)                                 Landlord shall have the exclusive right to
use all or any part of the roof of the Premises for any purpose; to erect
additional stories or other structures over all or any part of the Premises; to
erect in connection with the construction thereof temporary scaffolds and other
aids to construction on the exterior of the Premises, provided that access to
the Premises shall not be denied; and to install, maintain, use, repair and
replace within the Premises pipes, ducts, conduits, wires and all other
mechanical equipment serving other parts of the Shopping Center, the same to be
in locations as will not unreasonably deny Tenant’s use thereof.  Landlord may
make any use it desires of the side or rear walls of the Premises (including,
without limitation, freestanding columns and footings for all columns), provided
that such use shall not encroach on the interior of the Premises unless (i) all
work carried on by Landlord with respect to such encroachment shall be done
during hours when the Premises are not open for business and otherwise shall be
carried out in such a manner as not to unreasonably interfere with Tenant’s
operations in the Premises, and (ii) Landlord, at its expense, shall repair all
damage to the Premises resulting from such work.

 

Section 6.04                            RIGHTS OF LANDLORD.

(a)                                  Landlord hereby reserves the right at any
time following the Commencement Date to change the location of the Premises in
the Shopping Center, as the same may be expanded from time to time; provided
such relocated premises shall contain approximately the same number of square
feet as the original Premises.  In the event Landlord elects to exercise such
right, it shall so advise Tenant by sixty (60) days prior written notice, and
Tenant hereby agrees to be bound by such election and to execute, upon receipt
from Landlord, whatever amendments or other instruments as may be required to
correctly reflect the foregoing.  Landlord shall pay the costs of renovating the
relocated Premises so that the same are reasonably comparable to the original
Premises (including leasehold improvements) and of moving and reinstalling
Tenant’s trade fixtures and storefront sign.  Landlord shall have no liability
for such relocation or the closing of the Premises other than as specifically
set forth in this paragraph and Tenant waives any such claims including, without
limitation, claims for lost profits.

 

(b)                                 In the event Landlord elects to expand or
renovate the Shopping Center in a manner that Landlord in its sole judgment
believes makes it desirable for Landlord to obtain possession of the Premises,
Landlord, upon one hundred eighty (180) days prior notice in writing to Tenant,
may terminate this Lease.  In the event of such termination, within thirty (30)
days following the date that Tenant shall have vacated the Premises, paid all
rents and performed all other accrued obligations under this Lease through to
the effective date of such termination, Landlord shall pay to Tenant a sum equal
to the then unamortized cost of Tenant’s leasehold improvements paid for by
Tenant exclusive of any construction allowance which has been paid to Tenant and
the value of any construction chargebacks set forth in Exhibit B that have been
waived by Landlord, such amortization to be as determined with reference to
Tenant’s federal income tax returns but in no event more than an amount based on
straight-line depreciation.  Upon written request from Landlord, Tenant shall
furnish to Landlord such information as Landlord may reasonably require in
connection with the determination of such costs.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VII

 

CONDUCT OF BUSINESS BY TENANT

 

Section 7.01                            PERMITTED USE.

Tenant shall use the Premises only for the purpose of conducting the business
specifically set forth in the Data Sheet and for no other use or purpose.  If
any governmental license or permit shall be required for the proper and lawful
conduct of Tenant’s business or other activity conducted in the Premises, or if
a failure to procure such a license or permit might or would in any way
adversely affect Landlord, the Shopping Center and/or the Development, then
Tenant, at Tenant’s expense, shall duly procure and thereafter maintain such
license or permit and submit the same for inspection by Landlord.  Tenant, at
Tenant’s expense, shall at all times comply with the requirements of each such
license or permit.

 

Section 7.02                            OPERATION OF BUSINESS.

(a)                                  Tenant agrees to be open for business and
to operate in all of the Premises during the entire Term following the Rental
Commencement Date, and to actively and diligently conduct its business at all
times in a first class and reputable manner, maintaining at all times a full
staff of employees and a complete stock of current season merchandise.  Tenant
shall install and maintain at all times a display of merchandise in the display
windows, if any, of the Premises and shall keep the same well lighted.  Tenant
shall be obligated to be open for business and to operate continuously during
all hours established by Landlord as Shopping Center business hours.  In the
event Landlord has approved Tenant’s remaining open for business after normal
Shopping Center hours, then such approval shall be conditioned upon Tenant
paying, as Additional Rent, all additional costs incurred by Landlord as a
result thereof.  Tenant’s obligation to be open for business shall include, but
not be limited to, opening for business not more than fifteen (15) minutes late,
closing for business not more than fifteen (15) minutes early, and closing for
business for not more than fifteen (15) minutes during Shopping Center business
hours.  If Tenant fails to comply with any of the provisions of this
Section 7.02(a), then Tenant shall pay within ten (10) days of demand therefor
by Landlord Additional Rent in the amount of One Hundred Fifty Dollars ($150.00)
per day until such time as Tenant is in compliance with this Section 7.02(a). 
This remedy shall be in addition to any and all other remedies provided in this
Lease or by law to Landlord.  Failure by Tenant to be open for business and to
operate shall entitle Landlord, in addition to other remedies provided in this
Section 7.02, this Lease or by law, to mandatory injunctive relief.  Without
limiting the generality of the foregoing, in the event the hours during which
the Shopping Center is legally permitted to be open to the public are regulated
by any lawful authority, then Landlord shall be the sole judge of which hours
and days shall be Shopping Center business hours.

 

(b)                                 Tenant, at Tenant’s expense, shall promptly
comply with all present and future laws, ordinances, orders, rules, regulations
and requirements of all governmental authorities having jurisdiction affecting
or applicable to the Premises or the cleanliness, safety, occupancy and use of
the same, whether or not any such law, ordinance, order, rule, regulation or
requirement is substantial, or foreseen or unforeseen, or ordinary or
extraordinary, or shall necessitate changes or improvements (other than
structural changes or improvements) or interfere with the use and enjoyment of
the Premises.  Tenant shall not do or permit anything to be done in or about the
Premises, nor bring anything therein, which will in any way conflict with any
such law, ordinance, order, rule, regulation or requirement affecting the
occupancy or use of the Premises, the Shopping Center or the Development which
has been or may hereafter be enacted or promulgated by governmental authorities,
or in any way obstruct or interfere with the rights of others, nor shall Tenant
use or allow the Premises to be used for any improper, immoral or objectionable
purposes or do any act tending to injure the reputation of the Shopping Center
and/or the Development.  Tenant shall not give samples, approach customers or
otherwise solicit business in the parking or other Common Areas or any part of
the Development other than in the Premises, nor shall Tenant distribute any
handbills or other advertising matter in the parking area or other Common Areas
or any part of the Development other than in the Premises.

 

No auction, liquidation, going out of business, fire or bankruptcy sale may be
conducted or advertised by sign or otherwise in the Premises.  Tenant shall not
permit the operation of any coin operated or vending machines or pay telephones
in the Premises, other than in the areas reserved solely for the use of Tenant’s
employees.  Tenant shall not sell or display any merchandise within five feet
(5) of the storefront leaseline or opening unless such sale or display shall be
expressly approved on the Plans and Specifications or otherwise approved by
Landlord, in writing, except that Tenant shall be permitted to display
merchandise in the display windows, if any.  Tenant shall not use the areas
adjacent to the Premises for business purposes or any other purpose.  Tenant
shall not store anything in service or exit corridors.  All receiving and
delivery of goods and merchandise for the Premises, and all removal of
merchandise, supplies, equipment, trash and debris and all storage of trash and
debris from the Premises shall be made only by way of or in the areas provided
by Landlord.  Tenant shall be solely responsible for prompt disposal within the
Premises or in such areas as may be provided for such disposal by Landlord of
all trash and debris from the Premises.  Tenant shall not use or permit the use
of any portion of the Premises as sleeping quarters, lodging rooms, for any
unlawful purpose, or for cooking, except as specifically permitted in
Section 7.01.  Tenant shall not install any radio, television, communication
dish or other similar device or related equipment exterior to the

 

12

--------------------------------------------------------------------------------


 

Premises, shall not cause or make any penetration of the roof of the Premises or
the building in which the Premises is located and shall not erect any aerial or
antenna on the roof or exterior walls of any building within the Development.

 

If Tenant shall fail to comply with any of the provisions of this
Section 7.02(b) then Tenant shall pay, within ten (10) days of demand therefor
by Landlord, Additional Rent in the amount of One Hundred Dollars ($100.00) per
day until such time as Tenant is in compliance.  This remedy shall be in
addition to any and all other remedies provided in this Lease or by law to
Landlord.

 

(c)                                  If Tenant is permitted pursuant to this
Lease to engage in the sale of food and/or beverages from the Premises, whether
in the area designated as a Food Court or otherwise, the same shall be offered
only pursuant to a menu approved in writing by the Landlord and attached as an
exhibit to this Lease which shall not be changed without Landlord’s prior
written consent.  Further, in such event, Tenant shall provide to Landlord upon
demand proof satisfactory to Landlord that monthly cleaning and maintenance of
all grease traps, pans and hood ventilators located in the Premises has been
performed by a suitable contractor.  A suitable contractor shall be one who is
bondable and capable of performing Tenant’s obligations hereunder.  If Tenant is
permitted to engage in the sale of food and/or beverages from the Premises and
the Premises is not located within a Food Court area, Tenant shall be solely
responsible for prompt collection of all trash and debris within a radius of
thirty feet (30’) of the Premises.  Tenant shall further be solely responsible
for prompt disposal within the Premises or in such areas as may be provided for
such disposal by Landlord of all such trash and debris.  If Tenant fails to
effect such prompt collection and disposal, Landlord may provide for such
collection and disposal and, in such event, Tenant shall pay to Landlord the
cost of such collection and disposal plus a fifteen percent (15%) administrative
fee to Landlord within ten (10) days after receipt of a written statement
setting forth such cost.

 

Section 7.03                            HAZARDOUS MATERIALS.

(a)                                  For the purposes of this Section 7.03 the
following terms shall have the following meanings: (i) the term “Hazardous
Material” shall mean: (aa) any material or substance that, whether by its nature
or use, is subject to regulation under any Environmental Requirement, or (bb)
any material, substance or waste which is toxic, ignitable, explosive, corrosive
or reactive, or (cc) asbestos, or (dd) petroleum and petroleum-based products,
or (ee) formaldehyde, or (ff) polychlorinated biphenyls (PCBs), (gg) freon and
other chlorofluorcarbons or (hh) such other material as is designated in a
notice from Landlord to Tenant (whether such notice is provided before or after
Tenant first commences to use such material); (ii) the term “Environmental
Requirement” shall include the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C. §9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. §1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the Toxic Substances
Control Act (15 U.S.C. §2601 et seq.), the Clean Air Act (42 U.S.C. §7401 et
seq.), the Federal Water Pollution Control Act (33 U.S.C. §1251 et seq.), all as
presently in effect and as the same may hereafter be amended, any regulation
pursuant thereto, or any other present or future law, ordinance, rule,
regulation, order or directive addressing environmental, health or safely issues
of or by any Governmental Authority; and (iii) the term “Governmental Authority”
shall mean the Federal government, or any state or other political subdivision
thereof, any local government, or any agency, court or body of the Federal
government, any state or other political subdivision thereof, exercising
executive, legislative, judicial, regulatory or administrative functions.

 

(b)                                 Tenant hereby represents and warrants to
Landlord that it will insure that (i) no Hazardous Material will be generated,
manufactured, sold, transported or located at, on, in, under or about the
Premises; (ii) no Hazardous Material will be generated, manufactured, sold,
transported or located at, in, on, under or about the Premises in a manner which
violates any Environmental Requirement, or which requires cleanup or corrective
action of any kind under any Environmental Requirement and (iii) no Hazardous
Material will be transported, released, emitted, sold, discharged, leached,
dumped or disposed of from the Premises onto or into any other property. 
However, the above prohibition concerning Hazardous Materials shall not prevent
Tenant from selling regular consumer products which contain small, safe amounts
of such Hazardous Materials or maintaining small, safe amounts of cleaning
solutions at the Premises.

 

(c)                                  Tenant shall comply and shall cause any
other person on or about the Premises, including, without limitation, employees,
invitees, contractors, subcontractors, licensees, subtenants or agents, to
comply in all respects with all Environmental Requirements, and shall cause
itself and its employees, invitees, contractors, subcontractors, licensees,
subtenants or agents not to generate, store, handle, manufacture, process, sell,
dispose of, transport or otherwise use Hazardous Materials at, in, on, under or
about the Premises in a manner that could lead or potentially lead to the
imposition on Landlord or the Shopping Center or the Development of any
liability or lien of any nature whatsoever.

 

13

--------------------------------------------------------------------------------


 

(d)                                 Tenant shall (i) notify Landlord promptly in
the event of any spill or other release of any Hazardous Material at, in, on,
under or about the Premises which is required to be reported to a Governmental
Authority under any Environmental Requirement; (ii) promptly forward to Landlord
copies of any notices received by Tenant relating to the alleged violations of
any Environmental Requirement; and (iii) promptly pay when due any fine or
assessment against Tenant, Landlord or the Shopping Center or the Development
relating to any Environmental Requirement or the existence of Hazardous
Materials at the Premises.

 

(e)                                  If, at any time, it is determined that the
operation or use of the Premises violates any applicable Environmental
Requirement, or that there are Hazardous Materials located at, in, on, under or
about the Premises which require special handling in collection, storage,
treatment or disposal, or any other form of cleanup or corrective action, Tenant
shall within ten (10) days after receipt of notice thereof from any Governmental
Authority or from Landlord take, at its sole cost and expense, such actions as
may be necessary to fully comply in all respects with all Environmental
Requirements; provided, however, that if such compliance cannot reasonably be
completed within such ten (10) day period, Tenant shall commence such necessary
action within such ten (10) day period and shall thereafter diligently and
expeditiously proceed to fully comply in all respects and in a timely fashion
with all Environmental Requirements.  If Tenant fails to timely take, or to
diligently and expeditiously proceed to complete in a timely fashion, any such
action, Landlord may, in its sole and absolute discretion, make advances or
payments towards the performance or satisfaction of the same, but shall in no
event be under any obligation to do so.  All sums so advanced or paid by
Landlord (including, without limitation, counsel and consultant fees and
expenses, investigation and laboratory fees and expenses, and fines or other
penalty payments) and all sums advanced or paid in connection with any judicial
or administrative investigation or proceeding relating thereto, will
immediately, upon demand, become due and payable from Tenant.  If Tenant fails
to make such payment within ten (10) days of such demand, Tenant shall be in
default under this Lease and Landlord may, without any further notice to Tenant
terminate this Lease or resort to any other of its rights upon default set forth
in Article XIX.  Tenant will execute and deliver, promptly upon request, such
instruments as Landlord may deem useful or necessary to permit Landlord to take
such action, and such notes, mortgages, or other security as Landlord may
require to secure all sums to be advanced or paid by Landlord.

 

(f)                                    If a lien is filed against the Premises,
the Development or the Shopping Center by any Governmental Authority resulting
from the need to expend or the actual expending of monies arising from an
Environmental Requirement, or a liability regarding Hazardous Materials related
to an action or omission, whether intentional or unintentional, of Tenant or for
which Tenant is responsible, then Tenant shall, within ten (10) days from the
date that the Tenant is first given notice that such lien has been placed (or
within such shorter period of time as may be specified by Landlord if such
Governmental Authority has commenced steps to cause the property to be sold
pursuant to such lien) either (i) immediately pay the claim and remove the lien,
or (ii) immediately furnish a cash deposit, bond, or such other security with
respect thereto as is satisfactory in all respects to Landlord and is sufficient
to effect a complete discharge of such lien.

 

(g)                                 If Landlord reasonably believes that (i)
Tenant has permitted a Hazardous Material at the Premises, or (ii) that any
other condition violates or threatens to violate any Environmental Requirement,
Landlord may, at is option, cause art environmental site assessment of the
Premises or portions thereof to be conducted to confirm Tenant’s compliance with
the provisions of this Section, and Tenant shall cooperate in all reasonable
ways with Landlord in connection with any such environmental site assessment and
shall pay all costs and expenses incurred in connection therewith.

 

(h)                                 Tenant shall defend, indemnity, and hold
harmless Landlord its affiliates, parent corporation, subsidiaries, partners,
management company, successors and assigns, and the employees, agents, officers,
directors of any of them from and against any and all loss, claims, demands,
penalties, causes of action, lines, liabilities, settlements, damages, costs or
expenses of whatever kind or nature, known or unknown, foreseen or unforeseen,
contingent or otherwise (including, without limitation, counsel and consultant
fees and expenses, investigation and laboratory fees and expenses, court costs,
and litigation expenses) directly or indirectly arising out of, or in any way
related to (i) any breach by Tenant of any of the provisions of this
Section 7.03; (ii) the presence, use, generation, transportation, disposal,
spillage, discharge, emission, leakage, release, or threatened release of any
Hazardous Material which is at, in, on, under, about, from or affecting the
Premises, the Shopping Center or the Development including, without limitation,
any damage or injury resulting from any such Hazardous Material to or affecting
the Premises, the Shopping Center, the Development or any soil, water, air,
vegetation, buildings, personal property, persons or animals; (iii) any personal
injury (including wrongful death) or property damage (real or personal) arising
out of or related to any such Hazardous Material; (iv) any lawsuit brought or
threatened, settlement reached, or order or directive of or by any Governmental
Authority relating to such Hazardous Material; or (v) any violation of any
Environmental Requirement or any policy or requirement of Landlord hereunder. 
The indemnities set forth in this subparagraph (h) are limited to actions or
omissions of Tenant, its contractors, subcontractors, licensees, concessionaires
or others on the Premises at the request of or with the consent of Tenant. 
Tenant shall indemnify Landlord for all losses, including, but not limited to,
damages occasioned by the inability of

 

14

--------------------------------------------------------------------------------


 

Landlord to relet the Premises or a reduction in the fair market and/or Rental
value of the Premises, Shopping Center or Development.

 

This indemnification shall, notwithstanding any exculpatory or other provision
of any nature whatsoever to the contrary set forth in the Lease, or any other
document or instrument now or hereafter executed between Landlord and Tenant,
constitute the personal recourse undertaking, obligation and liability of the
Tenant and any guarantor.  The obligations set forth in this Section 7.03 shall
survive the termination of the Lease.

 

(i)                                     If the Lease is assigned to, or assumed
by another party, or in the event of a sublease, it shall be a condition of such
assignment, assumption or sublease that the assignee, party assuming or
sublessee shall assume the obligations of this Section 7.03 in addition to such
obligations of Tenant continuing after and surviving such sublease, assignment
or assumption.  The obligations and liabilities of Tenant under this
Section 7.03 shall survive and continue in full force and effect and shall not
be terminated, discharged or released, in whole or in part, irrespective of any
assignment, sublease or assumption and irrespective of any other fact or
circumstance of any nature whatsoever.

 

(j)                                     Tenant shall surrender the Premises to
Landlord upon the expiration or earlier termination of the Lease free of
Hazardous Materials and free of any violation of any Environmental Requirement. 
Upon surrender, Tenant shall provide Landlord with a report by experts
acceptable to Landlord showing the Premises free of Hazardous Materials.

 

Section 7.04                            RADIUS.

Tenant acknowledges that sales from a store owned by it or a related entity as
described herein within a ten (10) mile radius may reduce the Gross Sales that
might otherwise be made from the Premises.  If such a business is operated, the
specific effect on Gross Sales may be difficult or impossible to establish with
certainty.  Therefore, in order to provide Landlord with a fair and adequate
rental for the Premises, in the event that during the Term hereof Tenant or any
person, firm, corporation or other entity who or which controls or is controlled
by Tenant, or by any person, firm, corporation or other entity who or which
controls Tenant, shall directly, either individually or as a partner or
stockholder or otherwise, own, operate or become financially interested in any
business similar to or in competition with the business of Tenant described in
the Data Sheet, within a radius of ten (10) miles from the Development, then the
Gross Sales of any such business or businesses within said area shall be
included in the Gross Sales made from the Premises and the Percentage Rental
hereunder shall be computed upon the aggregate of the Cross Sales made from the
Premises and by any such other business or businesses then conducted within said
area.  Tenant shall be obligated to provide Landlord with a statement of
Tenant’s Gross Sales for all such other businesses operated within such area, in
accordance with the provisions of Article III and Landlord shall have a right to
examine the books and to audit such other businesses in a manner as set forth in
Article IV of this Lease.

 

This Section 7.04 shall not apply to any such business or businesses open and in
operation within said area as of the date of execution of this Lease.  Landlord
or Landlord’s authorized representative or agent shall have the right at all
reasonable times during the Term hereof and for a period of at least two (2)
years after the expiration of the Term, to inspect, audit, copy and make
extracts of the books, source documents, records and accounts pertaining to such
other business or businesses for the purpose of determining or verifying the
Additional Rent due to Landlord pursuant to this Section.

 

ARTICLE VIII

 

COMMON AREAS

 

Section 8.01                            OPERATION AND MAINTENANCE OF COMMON
AREAS.

Following the Rental Commencement Date, Landlord shall cause to be operated and
maintained during the Term all “Common Areas” (as defined below) at a level
comparable to other regional shopping malls in the region in which the
Development is located.  The manner in which such areas and facilities shall be
operated and maintained, and the expenditures therefor, shall be at the sole
discretion of Landlord and the use of such areas and facilities shall be subject
to such reasonable regulations as Landlord may make from time to time.

 

Section 8.02                            USE OF COMMON AREAS.

The term “Common Area(s)”, as used in this Lease, shall mean, to the extent
provided by Landlord, all improved and unimproved areas within the Shopping
Center and the Development including, without limitation: (i) parking
structures, areas and facilities (collectively, “parking facilities”), traffic
control and traffic information signs and equipment, roadways, pedestrian
sidewalks, curbs, driveways, a monorail system, if any, public transportation
loading and unloading facilities not devoted to a single tenant, truckways,
delivery areas, landscaped areas, community rooms, office facilities, elevators,
escalators, roofs, skylights, beams, stairs and ramps not contained within any
Floor Area, public restrooms and comfort

 

15

--------------------------------------------------------------------------------


 

stations, service areas, service and fire exit corridors, passageways and other
areas, amenities, facilities and improvements provided by Landlord, and (ii)
those areas within the Development and areas adjacent to the Development
containing parking facilities, signs, pylons or structures advertising the
Development or which from time to time may be provided by the owners of such
areas for the convenience and use of Landlord, the tenants of the Shopping
Center and the Development, the owners and occupants of the Department Stores
and their respective concessionaires, agents, employees, customers, invitees and
any other licensees.  The use and occupancy by Tenant of the Premises shall
include the non-exclusive use of the Common Areas in common with Landlord and
with all others for whose convenience and use the Common Areas have been or may
hereafter be provided by Landlord or by the owners of Common Areas not within
the Shopping Center or the Development as specified in the preceding sentence,
subject, however, to such rules and regulations for the use thereof us may be
prescribed from time to time by Landlord or the owner of such Common Areas,
including the right of Landlord or such owner to impose parking charges, whether
by meter or otherwise, and to determine the hours and mode of operation of the
elevators and escalators serving the Development and the Shopping Center.  In no
event, however, shall Tenant, its agents or employees, use the Common Areas for
the display or sale of merchandise.

 

Landlord shall have the right, but not the obligation, from time to time, to
modify the Common Areas, remove portions of the Common Areas from common use, to
permit entertainment events, advertising displays, educational displays and
other displays in the Common Areas that in Landlord’s judgment tend to attract
the public, to erect buildings or other improvements on the Common Areas, to
lease kiosks and to establish, modify and enforce reasonable rules and
regulations with respect to all Common Areas.  Tenant shall not be entitled to
any credit for income earned by Landlord with respect to the Common Area.

 

Tenant and its employees shall not park their cars or any other vehicles in the
parking facilities except in the areas specifically designated by Landlord for
employee parking.  Automobile license numbers of employees’ cars shall be
furnished by Tenant to Landlord upon Landlord’s request.  In the event any
vehicle is parked by an employee of Tenant in a parking area not designated for
employee parking, (a) Landlord shall have the right to cause the vehicle to be
towed, at Tenant’s expense, to a location designated by Landlord, and/or (b)
Tenant shall pay to Landlord as Additional Rent the sum of Fifty Dollars
($50.00) per day per automobile parked by Tenant or an employee of Tenant in a
parking area not designated for employee parking.  Tenant shall indemnify,
defend and hold harmless Landlord and its employees, agents, contractors and
representatives from and against any and all claims of the employee and/or owner
of any vehicle so towed.  Prior to imposing any charge upon Tenant hereunder,
Landlord shall give Tenant written notice of the first violation of this
provision and Tenant shall have two (2) days thereafter within which to cause
the violation to be discontinued; if the violation is not discontinued within
said two day period, then the per day fine shall commence without further action
by Landlord.  After notice of such first violation, no prior notice of any
subsequent violation shall be required.  All amounts due under the provisions of
this paragraph shall be payable by Tenant within ten (10) days after demand
therefor.

 

Landlord may at any time close any Common Area to make repairs or changes, to
prevent the acquisition of public rights in such area or to discourage
non-customer parking, to use areas for attendant or valet parking, and may do
such other acts in and to the Common Areas as in its judgment may be desirable
to improve the convenience thereof.

 

Section 8.03                            COMMON AREA OPERATING COSTS AND
EXPENSES.

(a)                                  Tenant shall pay to Landlord as Additional
Rent in the manner and at the place hereinafter provided Tenant’s proportionate
share of the following (collectively “Operating Costs and Expenses”): all costs
and expenses of every kind and nature paid or incurred by Landlord in managing,
operating, equipping, policing and protecting, lighting, signing, cleaning,
painting, heating, ventilating, air conditioning, providing sanitation and sewer
and other services, insuring, defending or prosecuting lawsuits (or other legal
proceedings), repairing, replacing and maintaining (i) the Common Areas
(including the parking facilities), (ii) all buildings and roofs within the
Development and (iii) all other areas, facilities, work and storage areas,
leased or owned property, and buildings whether located within or outside of,
the Development or the Shopping Center (the “project areas”) plus an amount
equal to fifteen percent (15%) of the total of all of the costs and expenses set
forth herein.

 

By way of example, Operating Costs and Expenses shall include, but shall not be
limited to, the full cost of: illumination and maintenance of signs, whether
located on or off the site of the Development; trash removal or recycling; snow
and ice removal, storm drainage systems and other installations; water, gas,
sewage, electricity and other utilities, including any and all usage, service,
hook-up, connection, availability and/or standby fees, deposits or charges
pertaining to same; maintenance and operation of any temporary or permanent
utility (including a sewage disposal system, within or outside the Shopping
Center and/or the Development) built, operated and/or maintained for the
specific purpose of servicing the Shopping Center and/or the Development,
together with hook-up or connection fees and service charges; compliance with
all rules, regulations and orders of governmental authorities including those
pertaining to environmental safety (e.g. the cost of monitoring air quality and
project life safety systems) and any amounts payable to municipal and/or other
governmental bodies in connection with environmental impacts; capital
improvements designed to protect the health and safety of the tenants in the
Shopping Center and/or the Development; cleaning,

 

16

--------------------------------------------------------------------------------


 

lighting, striping and landscaping curbs, gutters, sidewalks, drainage and
irrigation ditches, conduits, pipes and canals located on or adjacent to the
Development; premiums and other costs for all liability, casualty and property
insurance maintained by Landlord (including rent insurance, self-insurance and
the payment of deductible amounts under insurance policies) and for any payment
or reserve made by Landlord for claims for damage to person (including loss of
life) or property; personal property taxes; audit fees and expenses; supplies;
maintenance and replacement of equipment supplying music to the Shopping Center
and/or the Development; taxes and assessments levied or assessed by any
municipal, county, state, federal or other taxing or assessing authority upon,
against or with respect to the Common Areas and/or the land thereunder and the
land on which the Development is situated; and all property and improvements
(including any land upon which may be located any temporary or permanent
utility, within or outside the Development), built, operated and/or maintained
for the specific purpose of servicing the Shopping Center and/or the Development
which may at any time comprise or serve the Shopping Center and/or the
Development, whether located on or off the site of the Development, irrespective
of whether the same is taxed or assessed as real or personal property;
depreciation of maintenance equipment used in the operation or maintenance of
Common Areas or project areas; and total compensation and benefits (including
premiums for worker’s compensation and other insurance) paid to or on behalf of
employees involved in the performance of the work specified in this
Section 8.03.  The preceding is for definitional purposes only and shall not
impose any obligation upon Landlord to incur such expenses or provide such
services.  In the event any item of Operating Costs and Expenses serves or
benefits one or more properties in addition to all or part of the Development,
the expense attributable to such item included in Operating Costs and Expenses
shall be equitably prorated by Landlord.

 

(b)                                 The proportionate share so to be paid by
Tenant shall be that portion of Operating Costs and Expenses which the number of
square feet of Floor Area in the Premises bears to the total number of square
feet of gross leased and occupied Floor Area of all buildings in the Shopping
Center.  The gross leased and occupied Floor Area in effect for the whole of any
lease year shall be the average of the gross leased and occupied Floor Area in
effect on the first day of each calendar month in such lease year.  Prior to the
proration of Operating Costs and Expenses, there shall be deducted therefrom all
amounts received from the Department Stores (and from any other tenant within
the Development not included in the definition of Shopping Center) toward such
costs and expenses.

 

(c)                                  Tenant’s proportionate share of Operating
Costs and Expenses for each lease year during the Term following the Rental
Commencement Date shall be paid as Additional Rent to Landlord in monthly
installments on the first day of each calendar month, in advance, in an amount
estimated by Landlord from time to time.  Subsequent to the end of each calendar
or fiscal or lease year (at Landlord’s option), Landlord shall furnish Tenant
with a statement of Tenant’s proportionate share of such Operating Costs and
Expenses for such period showing the method of computing such share.  If the
total amount paid by Tenant under this Section for any such lease year shall be
less than the actual amount due from Tenant for such lease year as shown on such
statement, Tenant shall pay to Landlord the difference between the amount paid
by Tenant and the actual amount due, within thirty (30) days after the
furnishing of each such statement.  If the total amount paid by Tenant hereunder
for any such lease year shall exceed such actual amount due from Tenant for such
year, such excess shall be credited against the next payment due from Tenant to
Landlord under this Lease.  If at the end of the final lease year the total
amount paid by Tenant hereunder for such lease year shall exceed such actual
amount due from Tenant for such lease year, such excess shall be refunded to
Tenant after Tenant has vacated the Premises in good condition at the conclusion
of this Lease and any other sums due Landlord from Tenant under this Lease have
been paid in full or deducted therefrom.  Landlord may estimate the annual
budget and charge the same to Tenant on a monthly basis, subject to revision by
Landlord of the budget from time to time and final annual adjustment based upon
actual Operating Costs and Expenses.

 

ARTICLE IX

 

SIGNS

 

Section 9.01                            TENANT’S SIGNS.

Tenant shall affix a sign to the exterior surface of the storefront of the
Premises located inside the Shopping Center.  Tenant shall pay all costs of
fabricating, constructing, operating and maintaining such sign including,
without limitation, all charges for electricity.  Tenant shall keep said sign
well lighted during such hours as Landlord shall designate and shall maintain
said sign in good condition and repair during the entire Term of this Lease. 
Said sign shall conform to the criteria for signs contained in Exhibit B, and
the size, content, design and location thereof shall be subject to the prior
written approval of Landlord.  Except as hereinabove mentioned, Tenant shall not
place or cause to be placed, erected or maintained on any exterior door, wall,
window or the roof of the Premises, or on the interior or exterior surface of
the glass of any window or door of the Premises, or on any sidewalk or other
location outside the Premises, or on or within any display window space in the
Premises, or within five feet (5) of the front of the storefront leaseline,
whether or not there is display window space in the Premises, or within any
entrance to the Premises, any sign (flashing, moving, hanging, handwritten, or
otherwise), decal, placard, decoration,

 

17

--------------------------------------------------------------------------------


 

flashing, moving or hanging lights, lettering, or any other advertising matter
of any kind or description; provided, however, that subject to the prior written
approval of Landlord with respect to design and placement, Tenant may place
decals for safety purposes on glass storefronts where warranted.  No symbol,
design, name, mark or insignia adopted by Landlord for the Shopping Center or
the Development shall be used without the prior written consent of Landlord.  No
illuminated sign located in the interior of the Premises and visible from
outside the Premises shall be permitted without the prior written approval of
Landlord.  All signs located in the interior of the Premises shall be in good
taste so as not to detract from the general appearance of the Premises, the
Shopping Center.  In the event Tenant shall be in default of this Section 9.01,
Tenant shall pay as Additional Rent the sum of One Hundred Dollars ($100.00) for
each day of default in order to reimburse Landlord for the additional
administrative expenses resulting therefrom.

 

ARTICLE X

 

MAINTENANCE OF PREMISES

 

Section 10.01                     LANDLORD’S OBLIGATIONS FOR MAINTENANCE.

Landlord shall keep and maintain the roof (excluding any skylights, Tenant
rooftop HVAC units and/or roof penetrations made by Tenant, any of which shall
only be permitted with Landlord’s prior written consent), foundation and the
exterior surface of the exterior walls of the building in which the Premises are
located (exclusive of storefronts, doors, door frames, door checks, other
entrances, windows and window frames which are not part of Common Areas) in good
repair, except that Landlord shall not be called upon to make any such repairs
occasioned by the act or omission or negligence of Tenant, its agents,
employees, invitees, licensees or contractors.  Landlord shall not be called
upon to make any other improvements or repairs of any kind upon the Premises and
appurtenances, except as may be required under Articles XVII and XVIII hereof,
and nothing contained in this Section 10.01 shall limit Landlord’s right to
reimbursement from Tenant for maintenance, repair costs and replacement costs
conferred elsewhere in this Lease.  In no event shall Landlord be liable for
consequential damages or Tenant’s lost profits claimed to be caused by any
failure of maintenance or repair by Landlord.

 

Section 10.02                     TENANT’S OBLIGATIONS FOR MAINTENANCE.

(a)                                  Except as provided in Section 10.01 of this
Lease, Tenant, at Tenant’s expense, shall keep and maintain in first-class
appearance, in a condition equal to or better than that which existed when
Tenant initially opened the Premises for business, reasonable wear and tear
excepted, and in good condition and repair (including replacement of parts and
equipment, if necessary), the Premises and every part thereof and any and all
appurtenances thereto wherever located, including, without limitation, the
interior surfaces of the exterior walls, the exterior and interior portion of
all doors, door frames, door checks, other entrances, windows, window frames,
plate glass, storefronts, all plumbing and sewage facilities within the Premises
(including free flow to the main sewer line), fixtures, ventilation, heating and
air conditioning and electrical systems exclusively serving the Premises
(whether or not located in the Premises), sprinkler systems, walls, floors and
ceilings (including floor and ceiling coverings), and all other repairs,
replacements, renewals and restorations, interior and exterior, ordinary and
extraordinary, foreseen and unforeseen, and all other work performed by or on
behalf of Tenant pursuant to Exhibit B and Article VI hereof.

 

(b)                                 Tenant shall keep and maintain the Premises
in a clean, sanitary and safe condition in accordance with applicable law and
all directions, rules and regulations of the health officer, fire marshal,
building inspector or other proper officials of the governmental agencies having
jurisdiction and Tenant shall comply with all requirements of law, ordinances
and otherwise, affecting the Premises, all at Tenant’s sole cost and expense. 
Tenant also agrees to comply with requirements of any insurance underwriters,
inspection bureaus or a similar agency designated by Landlord with respect to
the Premises.  At the end of the Term, Tenant shall surrender the Premises in
good order, condition and repair, reasonable wear and tear excepted.  Tenant, at
its own expense, shall install and maintain such fire extinguishers and other
fire protection devices as may be required from time to time by any agency
having jurisdiction thereof or by the insurance underwriter insuring the
building in which the Premises are located.

 

(c)                                  Tenant shall keep the Premises and all
other parts of the Development free from any and all liens arising out of any
work performed, materials furnished or obligations incurred by or on behalf of
Tenant.  Within ten (10) days after written request therefor by Landlord, Tenant
shall (a) bond against or discharge any mechanics’ or materialmens’ lien or (b)
furnish Landlord with a copy of the recorded waiver of lien, recorded release of
lien, or of the recorded bond discharging such lien.  Tenant shall reimburse
Landlord as Additional Rent for any and all costs and expenses including,
without limitation, attorneys’ fees, which may be incurred by Landlord by reason
of the filing of any such liens and/or removal of same, such reimbursement to be
made within ten (10) days after receipt by Tenant from Landlord of a statement
setting forth the amount of such costs and expenses such reimbursement to be
paid to Landlord in the manner and at the place provided in this Lease.  Tenant
shall give Landlord at least fifteen (15) days’ written notice prior to
commencing or causing to be commenced any work on the Premises (whether prior or
subsequent to the Commencement Date), so that Landlord shall have reasonable
opportunity to file and post a notice of non-responsibility for Tenant’s work.

 

18

--------------------------------------------------------------------------------


 

(d)                                 In the event Tenant fails, refuses or
neglects to maintain the Premises as required hereunder or to commence and
complete repairs promptly and adequately, to remove or bond against any lien, to
pay any cost or expense, to reimburse Landlord, or otherwise to perform any act
or fulfill any obligation required of Tenant pursuant to this Section 10.02,
Landlord may, but shall not be required to, perform such maintenance or to make
or complete any such repairs, remove or bond against such lien, pay such cost or
perform such act or the like without prior notice to, but at the sole cost and
expense of Tenant.  Tenant shall reimburse Landlord, as Additional Rent, for all
cost and expense of Landlord thereby incurred within ten (10) days after receipt
by Tenant from Landlord of a statement setting forth the amount of such cost and
expense.

 

ARTICLE XI

 

INSURANCE AND INDEMNITY

 

Section 11.01                     TENANT’S INSURANCE.

(a)                                  Tenant, at its sole cost and expense,
shall, during the entire Term hereof, procure and keep in force: (i) Commercial
General Liability Insurance with respect to the Premises and the operations of
Tenant in, on or about the Premises, in which the limits shall be not less than
Three Million Dollars ($3,000,000.00) per occurrence combined single limit,
broad form/extended bodily injury, death and property damage, and business
automobile liability insurance covering all owned, non-owned and hired or
borrowed vehicles of Tenant used in connection with the operation of its
business from the Premises, in which the limits shall be not less than One
Million Dollars ($1,000,000.00) per occurrence combined single limit, insuring
for bodily injury, death and property damage; (ii) plate glass insurance, at
full replacement value; (iii) insurance against fire, extended coverage,
vandalism, malicious mischief, water damage which does not exclude backup from
sewers or drains and/or sprinkler leakage, and such other additional perils
including earthquake and flood as now are or hereafter may be included in a
standard extended coverage endorsement from time to time in general use in the
county in which the Development is located, insuring Tenant’s merchandise, trade
fixtures, furnishings, equipment and all other items of personal property of
Tenant located on or in the Premises, including steam boiler insurance, if
applicable, in an amount equal to the full replacement cost thereof; (iv)
workers’ compensation coverage as required by law and including Employer’s
Liability Insurance in the amount of Two Million Dollars ($2,000,000.00) each
accident, Two Million Dollars ($2,000,000.00) each employee, by disease, Two
Million Dollars ($2,000,000.00) policy aggregate by disease; (v) with respect to
alterations, improvements and the like required or permitted to be made by
Tenant under this Lease, contingent liability and builders’ risk insurance, in
an amount satisfactory to Landlord; (vi) the insurance required under Exhibit B,
and (vii) product liability coverage (including, without limitation, if this
Lease covers Premises in which food and/or beverages are sold and/or consumed,
liquor liability coverage for acts arising out of the serving and/or consumption
of food and/or alcoholic beverages on or obtained at the Premises, to the extent
obtainable), for not less than Three Million Dollars ($3,000,000.00) combined
single limit, bodily injury, death and property damage.  In addition, if
Landlord deems it necessary to increase the amounts or limits of insurance
required to be carried by Tenant hereunder, Landlord may reasonably increase
said amounts or limits, and Tenant shall so increase the amounts or limits of
the insurance required to be carried by Tenant hereunder and shall provide
Landlord with policies or certificates indicating the increased amounts or
limits as provided in this Section 11.01.

 

(b)                                 All policies of insurance required to be
carried by Tenant pursuant to this Section 11.01 shall be written by insurance
companies of adequate financial capacity satisfactory to Landlord with a Best’s
rating and Financial Size Category of not less than A-/VII and authorized to do
business in the state in which the Development is located.  Any such insurance
required of Tenant hereunder may be furnished by Tenant under any blanket policy
carried by it or under a separate policy therefor.  An insurance certificate
(and endorsements where same become necessary) together with a copy of the
policy declaration page from Tenant’s insurer, certifying that such policy has
been issued, provides the coverage required by this Section 11.01 and contains
all of the provisions specified in this Section 11.01 (including, without
limitation, naming of additional insured entities as required by
Section 11.0l(c) below and a statement that no deductible or self-insured
retention applies to such policy), shall be delivered to Landlord, at the
address set forth on the Data Sheet prior to the commencement of the Term of
this Lease, and such insurance information shall also be provided in connection
with all renewals, not less than thirty (30) days prior to the expiration of the
term of each such policy.  As often as any such policy shall expire or
terminate, renewal or additional policies shall be procured and maintained by
Tenant in like manner and to like extent.  Landlord may, at any time, and from
time to time, inspect and copy any and all insurance policies required to be
procured by Tenant hereunder.

 

(c)                                  Each policy evidencing insurance required
to be carried by Tenant pursuant to this Section 11.01 shall contain the
following clauses and provisions: (i) a provision that such policy and the
coverage evidenced thereby shall be primary and non-contributing with respect to
any policies carried by Landlord and that any coverage carried by Landlord be
excess insurance; (ii) a provision including Landlord and the parties set forth
on Exhibit C of this Lease and any other parties designated by Landlord from
time to time as additional insured entities; (iii) a waiver by the insurer of
any right to subrogation against Landlord and other additional insured entities
(as set forth on Exhibit C), its agents, employees and representatives which
arises or might arise by reason of any payment under such policy or by reason of
any act or omission of Landlord,

 

19

--------------------------------------------------------------------------------


 

its agents, employees or representatives; (iv) a severability of interest clause
or endorsement; (v) a provision that the insurer will not cancel or change the
coverage provided by such policy without giving Landlord thirty (30) days’ prior
written notice; and (vi) such policy shall be an “occurrence form” policy.  Any
policy of insurance required to be carried by Tenant that names the parties set
forth in this Section 11.01 (c) (ii) as additional insured entities shall not be
subject to a deductible or self-insured retention, it being the intent of the
parties that such insurance shall fully and completely insure such additional
insured entities for all loss or expense.

 

(d)                                 In the event that Tenant fails to procure or
to maintain, at the times and for the duration specified in this Section 11.01,
any insurance required by this Section 11.01, or fails to carry insurance
required by law or governmental regulation, Landlord may (but shall not be
required to) at any time or from time to time, and without notice to Tenant,
procure such insurance and pay the premiums therefor, and the cost of same, plus
a fifteen percent (15%) administrative fee shall be deemed Additional Rent and
shall be payable upon Landlord’s demand.

 

(e)                                  Tenant will not do or suffer to be done, or
keep or suffer to be kept, anything in, upon or about the Premises which will
violate Landlord’s policies of hazard or liability insurance or which will
prevent Landlord from procuring such policies in companies acceptable to
Landlord.  If anything done, omitted to be done or suffered by Tenant to be kept
in, upon or about the Premises shall cause the rate of fire or other insurance
on the Premises or on other property of Landlord or of others within the
Shopping Center to be increased beyond the minimum rate from time to time
applicable to the Premises or to any property for the use or uses made thereof,
Tenant will pay, as Additional Rent, the amount of any such increase upon
Landlord’s demand.

 

(f)                                    In the event Tenant retains any security
guard contractor to service the Premises, Tenant shall cause Landlord to receive
a customary waiver of subrogation under the worker’s compensation insurance
policy covering such security guard.  Tenant shall provide Landlord with written
notice if any such security guard is to carry a firearm upon the Premises or
Development, and in such event, Landlord shall have the right to impose
additional reasonable insurance requirements upon Tenant and/or such security
guard, which shall be complied with by Tenant and Tenant shall provide Landlord
with evidence of such compliance prior to the posting of such security guard at
the Premises.  Notwithstanding the foregoing, Landlord shall have the sole and
absolute right to prohibit any person (including any security guard) from
carrying a firearm upon the Premises, Shopping Center and/or Development.

 

Section 11.02                     LANDLORD’S INSURANCE.

During the Term following the Rental Commencement Date, Landlord shall provide
(a) in amounts and coverages determined by Landlord (but not less than the
replacement cost of the property so insured), with or without deductibles,
insurance coverage in the form of an “all-risk” type policy against loss or
damage by fire, flood, windstorm, hail, explosion, damage from aircraft and
vehicles and smoke damage, and such other risks as are from time to time
included in a standard extended coverage endorsement, insuring the Shopping
Center and the leasehold improvements to the Premises (exclusive of Tenant’s
merchandise, trade fixtures, furnishings, equipment, plate glass, signs and all
other items of personal property of Tenant); and (b) to the extent the same is
available in the market during such period, rental interruption insurance, which
insurance may be carried in amounts equal to Tenant’s total Rental obligation
for twenty-four (24) months under this Lease plus the total of the estimated
costs to Tenant of Taxes and Operating Costs and Expenses for such twenty-four
(24) months.  Tenant shall submit to Landlord a statement setting forth the cost
of Tenant’s leasehold improvements promptly after completion thereof.  Landlord
at its option may carry a special extended coverage endorsement.  The cost of
all insurance maintained by Landlord pursuant to this Section shall be included
as part of the costs set forth in Section 8.03 of this Lease.

 

Section 11.03                     COVENANT TO HOLD HARMLESS.

Tenant covenants to defend and indemnify Landlord, its partners, shareholders,
representatives, management company, agents and employees, and save them
harmless (except to the extent of loss or damage resulting from the intentional
or willful acts or omissions or the gross negligence of Landlord not required to
be insured against by Tenant pursuant to this Article XI) from and against any
and all claims, actions, demands, judgments, awards, fines, mechanics’ liens or
other liens, losses, damages, liability and expense, including attorneys’ fees
and court costs, in connection with all losses, including loss of life, personal
injury and/or damage to property, arising from or out of any occurrence (or
arising from or out of Tenant’s failure to comply with any provision of this
Lease) wholly or in part by any act or omission of Tenant, its concessionaires,
agents, contractors, suppliers, employees, servants, customers or licensees and
including any product liability claim or any labor dispute involving Tenant or
its contractors and agents.  In case Landlord or any other party so indemnified
shall be made a party to any litigation commenced by or against Tenant, then
Tenant shall defend, indemnify, protect and save them harmless and shall pay, as
the same becomes due and payable, all costs, expenses and reasonable attorneys’
fees and court costs incurred or paid by them in connection with such
litigation.

 

20

--------------------------------------------------------------------------------


 

Section 11.04                     WAIVER OF RIGHT OF RECOVERY.

Except as otherwise provided in this Lease, neither Landlord nor Tenant shall be
liable to the other or to any insurance company (by way of subrogation or
otherwise) insuring the other party for any loss, or damage to any building,
structure or other tangible property, or any resulting loss of income, or losses
under worker’s compensation laws and benefits, even though such loss or damage
might have been occasioned by the negligence of such party, its agents or
employees.  The provisions of this Section 11.04 shall not limit the
indemnification for liability to third parties pursuant to Section 11.03.

 

ARTICLE XII

 

UTILITIES

 

Section 12.01                     UTILITY CHARGES.

(a)                                  Tenant shall be solely responsible for and
shall promptly pay for all fees, deposits and charges, including use and/or
connection fees, hook-up fees, standby fees, and/or penalties for discontinued
or interrupted service, and the like, for water, gas, electricity, fire alarm,
burglar alarm, telephone, cable television, sewer and sanitation, solid waste
disposal and any other service or utility used, in or upon or furnished to the
Premises, including, without limitation, any services to be supplied by Landlord
from a central utility plant or other utility system, as more particularly set
forth in Exhibit D, irrespective of whether any of the foregoing are initially
paid in advance by Landlord, or otherwise.  Landlord, at its sole option, may
elect to furnish any or all of such services with a separate charge therefor to
Tenant, at a cost in excess of Landlord’s cost, such charge to be based upon the
services used by Tenant, as reflected by meter, submeter or otherwise.  Tenant
shall pay such charge, as Additional Rent, at such time and upon such terms as
installments of Minimum Annual Rental are due.

 

(b)                                 Except to the extent of Landlord’s gross
negligence, in no event shall Landlord be liable for damages or otherwise for
any interruption, reduction, disruption, curtailment or failure in the supply,
quality or character of electricity, services from a central utility plant or
any other utility or other service, or if either the quantity, quality or
character thereof supplied to or by Landlord is changed or is no longer
available for Tenant’s requirements, nor shall any such interruption, reduction,
disruption, curtailment, failure or change in quantity, quality or character
constitute or be deemed to constitute constructive eviction of Tenant, or excuse
or relieve Tenant from its obligations under this Lease, including but not
limited to the payment of Rental.

 

(c)                                  Prior to the commencement of Tenant’s
occupancy of the Premises and/or at any time thereafter until the expiration of
the Term, Landlord may, upon thirty (30) days’ prior written notice to Tenant,
elect to have Tenant obtain, and/or discontinue furnishing, as applicable, any
utility to the Premises (including, without limitation, heating, ventilation and
air conditioning services), without thereby affecting this Lease in any manner
or otherwise incurring any liability to Tenant, and Landlord shall no longer be
obligated to furnish such utility to the Premises.  If Landlord shall give
Tenant notice of intention to so have Tenant obtain, or for Landlord to cease
furnishing, a utility to the Premises, Tenant may contract for and receive such
utility directly from the public utility corporation then serving the Shopping
Center, and if Tenant does so, Landlord shall permit Tenant, at Tenant’s sole
cost, to use Landlord’s risers, wiring, electric and any other installations
then serving the Premises for such purpose, if any, to the extent that the same
are available, suitable and may be safely so used, consistent with concurrent
and anticipated future use by Landlord and other tenants.  If Landlord is the
initial provider of a utility service to Tenant, Landlord agrees not to
discontinue furnishing any utility to Tenant pursuant hereto until such time as
Tenant shall be able to receive said utility service from an alternate source of
supply.  Tenant agrees to act diligently in connecting to such alternate source
as soon as it becomes available.  Landlord may from time to time during the Term
elect to provide, or resume provision of, any utility to the Premises obtained
or provided by Tenant pursuant hereto, and thereafter make an election for
Tenant to provide such utility pursuant hereto, and thereafter re-elect again
pursuant hereto on an ongoing basis.

 

(d)                                 Notwithstanding any other provisions of this
Article, to the extent utilities provided by Landlord are utilities which could
be supplied to Tenant as a direct customer of a public utility, the value of
such utility used by Tenant shall be computed for the purposes of this Article
so as not to exceed the rate schedules which would be applicable if Tenant were
at the time a direct customer of such public utility corporation.

 

(e)                                  Any obligation of Landlord to furnish
light, power and services from a central utility plant shall be conditioned upon
the availability of adequate energy sources.  Landlord shall have the right to
reduce heating, cooling and lighting within the Premises and the Common Areas as
required by any mandatory or voluntary fuel or energy saving allocation, or
similar statute, regulation, order or program.

 

(f)                                    Tenant shall operate its heating,
ventilating and air conditioning (“HVAC”) system(s) serving the Premises so as
to maintain comfortable conditions during regular Shopping Center business
hours.  Temperatures in the Premises shall be compatible with temperatures in
the Shopping Center.  Tenant’s obligation to connect to the services supplied by
Landlord, as set forth in this Section 12.01 and Exhibit B,

 

21

--------------------------------------------------------------------------------


 

as well as Tenant’s installation, operation and maintenance of its HVAC
system(s) within the Premises, shall be as set forth herein, in Exhibit B and in
any related exhibit(s).

 

(g)                                 If Tenant desires to install any equipment
which shall exceed the capacity of any utility facilities or which shall require
additional utility facilities, Tenant shall not have the right to do so without
Landlord’s prior written approval of Tenant’s Plans and Specifications and
specifications therefor.  If such installation is approved by Landlord, and if
Landlord provides such additional facilities to accommodate Tenant’s
installation, Tenant agrees to pay Landlord, on demand, the cost of providing
such additional utility facilities or utility facilities of greater capacity. 
Tenant shall in no event use any of the utility facilities in anyway which shall
overload or overburden the utility systems.

 

(h)                                 Landlord reserves the right to cut off and
discontinue furnishing any heating, ventilation, air conditioning or other
utility services furnished or submetered by Landlord at any time after notice to
Tenant of an event of default under this Lease by Tenant.  Landlord shall not be
liable for any damages resulting from or arising out of such discontinuance of
utility services, and such discontinuance shall not constitute a termination of
this Lease or an eviction of Tenant.  Tenant hereby releases Landlord from any
loss, damage or liability sustained by Tenant as a result of such
discontinuance.

 

ARTICLE XIII

 

ESTOPPEL STATEMENT, ATTORNMENT AND SUBORDINATION

 

Section 13.01                     ESTOPPEL STATEMENT.

Within ten (10) days after request therefor by Landlord, Tenant shall execute,
in recordable form, and deliver to Landlord a statement, in writing, certifying
(a) that this Lease is in full force and effect, (b) the Commencement Date, the
Rental Commencement Date and the expiration date of this Lease, (c) that Rental
and all other charges hereunder are paid currently without any offset or defense
thereto, (d) the amount of Rental and all other charges hereunder, if any, paid
in advance, (e) whether this Lease has been modified and, if so, identifying the
modifications, (f) that there are no uncured defaults by Landlord or stating in
reasonable detail those claimed by Tenant (provided that, in fact, such details
are accurate and ascertainable), and (g) such other matters as may be reasonably
requested by Landlord.  Tenant’s failure or refusal to execute timely such
statement shall constitute an acknowledgment by Tenant that the statements
contained in such statement are true and correct without exception, and may be
relied upon by Landlord or by any prospective or existing transferee of all or
any part of Landlord’s interest in the Development or this Lease or by any of
Landlord’s lenders.

 

Section 13.02                     ATTORNMENT.

If the event any proceedings are brought for the foreclosure of, or in the event
of exercise of the power of sale under any mortgage and/or deed of trust made by
Landlord covering the Premises, or in the event Landlord sells, conveys or
otherwise transfers its interest in the Shopping Center and/or the Development
or any portion thereof containing the Premises, this Lease shall remain in full
force and effect and Tenant hereby automatically attorns to the new owner. 
Tenant covenants and agrees, at such new owners request, to execute an
instrument evidencing such attornment reasonably satisfactory to the new owner,
recognizing the new owner as the landlord under this Lease.  Tenant acknowledges
that such new owner shall not be bound by (i) any prepayment of more than one
(1) month’s Rent (except rental deposit but only to the extent received by said
successor) or (ii) any material amendment of the Lease made after the later of
the Commencement Date, or the date that such successor’s lien or interest first
arose, unless said successor shall have consented to such amendment or (iii) any
claims, offsets or defenses of Tenant arising prior to such attornment, except
for those specifically provided in the Lease.  Payment by or performance of this
Lease by any person, firm or corporation claiming an interest in this Lease or
the Premises by, through or under Tenant without Landlord’s consent in writing
shall not constitute an attornment or create any interest in this Lease or the
Premises.  At Tenant’s request, the new owner shall acknowledge in writing that,
subject to the provisions of this Section, Tenant’s interest in the Premises and
rights under this Lease shall not be disturbed so long as Tenant is not in
default under the terms of this Lease beyond the time permitted to cure such
default.

 

Section 13.03                     SUBORDINATION.

Tenant further agrees this Lease shall be subordinate to the lien of any
mortgage, deed of trust or any ground lease that may be placed upon the Premises
or the Shopping Center or the Development and to any and all advances to be made
thereunder, and to the interest thereon, and all renewals, modifications,
replacement and extensions thereof.  The foregoing shall be self-operative and
no further instruments shall be required to effect such subordination of this
Lease.  Tenant also agrees that any mortgagee, beneficiary or ground lessor may
elect to have this Lease constitute a prior lien to its mortgage, deed of trust
or ground lease, and in the event of such election and upon notification by such
mortgagee, beneficiary or ground lessor to Tenant to that effect, this Lease
shall be deemed a prior lien to such mortgage, deed of trust or

 

22

--------------------------------------------------------------------------------


 

ground lease, whether this Lease is dated prior to or subsequent to the date of
said mortgage, deed of trust or ground lease.  Tenant agrees that upon the
demand of Landlord, or any mortgagee, beneficiary or ground lessor, Tenant
shall, within ten (10) days of the receipt of said demand, execute whatever
instruments may be required to carry out the intent of this Section 13.03 in the
form requested by Landlord or such mortgagee, beneficiary or ground lessor,
including, without limitation, an appropriate recordable subordination
agreement.  In the event Tenant fails to execute such instruments within ten
(10) days after demand, Tenant does hereby irrevocably appoint Landlord as its
attorney-in-fact and in its place and stead so to do.

 

Section 13.04                     REMEDIES.

Failure of Tenant to execute any statements or instruments necessary or
desirable to effectuate the foregoing provisions of this Article within ten (10)
days after written demand so to do by Landlord shall constitute a breach of this
Lease.  In the event of such failure, Landlord, in addition to any other rights
or remedies it might have, shall have the right by not less than ten (10) days’
notice to Tenant to declare this Lease terminated and the Term ended, in which
event this Lease shall cease and terminate on the date specified in such notice
with the same force and effect as though the date set forth in such notice were
the date originally set forth in this Lease and fixed for the expiration of the
Term; upon such termination Tenant shall vacate and surrender the Premises, but
shall remain liable as provided in this Lease by reason of said breach.

 

Section 13.05                     NOTICE TO MORTGAGEE, BENEFICIARY OR GROUND
LESSOR.

If Tenant is given notice of the name and address of a mortgagee, beneficiary or
ground lessor, then Tenant shall give written notice of any default by Landlord
to such mortgagee, beneficiary or ground lessor specifying the default in
reasonable detail.  Tenant shall afford mortgagee, beneficiary or ground lessor
the right to cure such default and if such mortgagee, beneficiary or ground
lessor does perform on behalf of Landlord, such default shall be deemed cured.

 

ARTICLE XIV

 

ASSIGNMENT AND SUBLETTING

 

Section 14.01                     RESTRICTIONS ON TRANSFER.

(a)                                  Notwithstanding any provision contained
herein to the contrary, Tenant agrees not to mortgage, encumber, pledge or
hypothecate all or any part of this Lease, Tenant’s interest in the Premises, or
Tenant’s business.  Further, Tenant shall not transfer, assign, sublet, enter
into franchise, license or concession agreements, change ownership or voting
control of, all or any part of this Lease, Tenant’s interest in the Premises or
Tenant’s business (collectively “Transfer”) without first procuring the written
consent of Landlord, which consent shall not be unreasonably withheld, subject
to the terms, covenants and conditions contained in this Lease and to the right
of Landlord to elect to terminate this Lease as provided in Section 14.02
below.  Any attempted or purported Transfer without Landlord’s prior written
consent shall be void and of no force or effect and shall not confer any estate
or benefit on anyone.  Further, any such attempted or purported Transfer shall
entitle Landlord immediately to terminate this Lease and all further obligations
of Landlord hereunder.  A consent to one Transfer by Landlord shall not be
deemed to be a consent to any subsequent Transfer to any other party.  No
Transfer of this Lease or agreement entered into with respect thereto, whether
with or without Landlord’s consent, shall relieve Tenant or any guarantor from
liability under this Lease.

 

(b)                                 Landlord and Tenant agree that it shall not
he unreasonable for Landlord to withhold its consent to any proposed Transfer
for any of the following reasons, which are not exclusive:

 

(1)                                  The contemplated use of the Premises by the
proposed transferee, assignee or sublessee (hereinafter referred to as the
“Transferee”) is not substantially identical to the “Use of Premises” permitted
under this Lease;

 

(2)                                  The proposed use of the Premises by the
proposed transferee is inconsistent with the retail tenant mix desired by
Landlord;

 

(3)                                  The net worth and/or financial stability of
the Transferee is, or may become, inadequate to operate the business permitted
to be conducted in the Premises in the manner required by this Lease and/or to
meet all of Tenant’s financial and other obligations under this Lease;

 

(4)                                  The Transferee’s reputation (or that of any
of its affiliates) would have an adverse effect upon the reputation of the
Shopping Center or the other businesses located therein;

 

(5)                                  The Percentage Rental that would be
reasonably anticipated from the sales of the Transferee would reasonably be
expected to be less than that of Tenant hereunder;

 

23

--------------------------------------------------------------------------------


 

(6)                                  The Transferee would breach any covenant of
Landlord respecting radius, location, use or exclusivity in any other lease,
financing agreement or other agreement relating to the Shopping Center;

 

(7)                                  Tenant is in default pursuant to this
Lease;

 

(8)                                  The nature of the Transferee’s proposed or
likely use of the Premises would involve any risk, greater than that of
Tenant’s, of the use, release, disposition or mishandling of “Hazardous
Materials” (as defined in Section 7.03);

 

(9)                                  The Transferee is not likely to conduct on
the Premises a business of a quality substantially equal to that conducted by
Tenant; or

 

(10)                            Any ground lessor or mortgagee whose consent to
such transfer is required fails to consent thereto.

 

Section 14.02                     PROCEDURE FOR TRANSFER.

Should Tenant desire to make a Transfer hereunder, Tenant shall, in each
instance, give written notice of its intention to do so to Landlord at least
ninety (90) days before the intended effective date of any such proposed
Transfer, specifying in such notice whether Tenant proposes to assign or sublet,
or enter into license, franchise or concession agreements, the proposed date
thereof, and specifically identifying the proposed Transferee, the net worth and
previous business experience of the proposed Transferee, including without
limitation copies of the proposed Transferee’s last two years’ income statement,
balance sheet and statement of changes in financial position (with accompanying
notes and disclosures of all material changes thereto) in audited form, if
available, and certified as accurate by the proposed Transferee.  Such notice
shall be accompanied, in the case of a proposed assignment, subletting, license,
franchise or concession agreement, by a copy of the proposed assignment,
sublease, license, franchise or concession agreement or, if same is not
available, a letter of commitment or a letter of intent.  In the case of a
proposed sale of Tenant’s business, Tenant shall provide a copy of the proposed
sale and financing agreements.

 

Landlord shall, within sixty (60) days after its receipt of such notice of a
proposed Transfer, by giving written notice to Tenant of its intention to do so:
(a) withhold its consent to the Transfer; (b) consent to the Transfer; or (c)
terminate this Lease, such termination to be effective thirty (30) days after
receipt of such notice by Tenant.  Failure of Landlord to give Tenant written
notice of Landlord’s action with respect to any request for Landlord’s consent
to a proposed Transfer shall not constitute or be deemed Landlord’s consent to
such Transfer.  Landlord’s consent to a proposed Transfer shall only be given if
and when Landlord has notified Tenant in writing that Landlord consents to such
proposed Transfer.

 

If Landlord shall exercise its termination right hereunder, Landlord shall have
the right to enter into a lease or other occupancy agreement directly with the
proposed Transferee, and Tenant shall have no right to any of the rents or other
consideration payable by such proposed Transferee under such other lease or
occupancy agreement, even if such rents and other consideration exceed the rent
payable under this Lease by Tenant.  Landlord shall have the right to lease the
Premises to any other tenant, or not lease the Premises, in its sole
discretion.  Tenant may, however, elect to nullify Landlord’s election to
terminate this Lease under clause (c) by furnishing Landlord with written notice
of Tenant’s election to withdraw its proposed Transfer within ten (10) days of
Tenant’s receipt of Landlord’s notice of termination, in which event the Lease
shall remain in effect with the existing Tenant.  Landlord and Tenant
specifically agree that Landlord’s election to terminate this Lease under clause
(c) may be made in Landlord’s sole and absolute discretion and that no test of
reasonableness shall be applicable thereto.  Failure of Tenant to furnish
Landlord notice of Tenant’s election to nullify shall be deemed Tenant’s
election to terminate this Lease without further liability of either party.  If
Landlord withholds its consent to any proposed Transfer pursuant hereto and if
Tenant requests in writing within ten (10) days after Tenant’s receipt of
Landlord’s written notice of such withholding of consent, Landlord shall provide
to Tenant a statement of its reason(s) for withholding consent to the proposed
Transfer within a reasonable time after Landlord’s receipt of Tenant’s request
therefor.  Tenant acknowledges and agrees that each of the rights of Landlord
set forth herein in the event of a proposed Transfer is a reasonable restriction
on Transfer for purposes of applicable laws.  Landlord and Tenant agree that
Tenant shall have the burden of proving that Landlord’s consent to the proposed
Transfer was withheld unreasonably.  Landlord shall have no liability to Tenant
or to any proposed Transferee in damages if it is adjudicated that Landlord’s
consent shall have been unreasonably withheld and/or that such unreasonable
withholding of consent shall have constituted a breach of this Lease or other
duty to Tenant, the proposed Transferee or any other person.  In such event,
Tenant’s sole remedy shall be to have the proposed Transfer declared valid, as
if Landlord’s consent had been duly and timely given (although Tenant shall be
entitled to reasonable attorneys’ fees if it is the successful party in such
litigation, in accordance with the terms of this Lease).

 

Section 14.03                     TRANSFER RENT ADJUSTMENT.

If Tenant shall make a permitted Transfer hereunder, the Minimum Annual Rental
specified in Section 2.01 shall be increased, effective as of the date of such
Transfer, to the highest of: (a) the total rent payable by the Transferee
pursuant to such Transfer; or (b) an amount equal to the total of the Minimum
Annual

 

24

--------------------------------------------------------------------------------


 

Rental, plus Percentage Rent, required to he paid by Tenant pursuant to this
Lease during the 12-month period immediately preceding such Transfer; or (c) a
sum equal to the then fair-market rental value of the Premises as reasonably
determined by Landlord, the amount of which Landlord shall notify Tenant before
the effective date of the Transfer.  In no event shall the Minimum Annual
Rental, after Transfer, be less than the Minimum Annual Rental immediately
before Transfer.

 

Section 14.04                     REQUIRED DOCUMENTS AND FEES.

Each Transfer to which Landlord has consented shall be evidenced by a written
instrument in form satisfactory to Landlord, executed by Tenant and the
Transferee, under which the Transferee shall agree in writing for the benefit of
Landlord (except as otherwise agreed in writing by Landlord) to assume, perform
and abide by all of the terms, covenants and conditions of this Lease to be
done, kept and performed by Tenant, including the payment of all amounts due or
to become due under this Lease directly to Landlord and the obligation to use
the Premises only for the purpose specified in this Lease.  Tenant shall
reimburse Landlord for Landlord’s reasonable attorneys’ and administrative fees
incurred in the processing of, and documentation for, each such requested
Transfer, whether or not the Transfer is consummated.

 

Section 14.05                     TRANSFER OF STOCK OR PARTNERSHIP INTEREST.

If Tenant is a corporation which, under the current laws, rules or guidelines
promulgated by the governmental body or agency having jurisdiction and authority
to promulgate the same, is not deemed a public corporation, or is an
unincorporated association or partnership, the transfer, assignment or
hypothecation, in the aggregate of more than a controlling interest of the total
outstanding stock or interest in such corporation, association or partnership
shall be deemed a Transfer within the meaning and provisions of this Lease.

 

Section 14.06                     ASSIGNMENT AND SUBLEASE RENTALS.

The following terms and conditions shall apply to any subletting by Tenant of
all or any part of the Premises and shall be deemed included in all subleases
under this Lease whether or not expressly incorporated therein:

 

(a)                                  Tenant hereby assigns and transfers to
Landlord all of Tenant’s interest in all rentals and income arising from any
sublease of all or a portion of the Premises heretofore or hereafter made by
Tenant, and Landlord may collect such rent and income and apply same toward
Tenant’s obligations under this Lease; provided, however, that until a breach
shall occur in the performance of Tenant’s obligations under this Lease, Tenant
may, except as otherwise provided in this Lease, receive, collect and enjoy the
rents accruing under such sublease.  Landlord shall not, by reason of this or
any other assignment of such sublease to Landlord, nor by reason of the
collection of the rents from a subtenant, be deemed liable to the subtenant for
any failure of Tenant to perform and comply with any of Tenant’s obligations to
such subtenant under such sublease.  Tenant hereby irrevocably authorizes and
directs any such subtenant, upon receipt of a written notice from Landlord
stating that a breach exists in the performance of Tenant’s obligations under
this Lease, to pay to Landlord the rents and other charges due and to become due
under the sublease.  The subtenant shall rely upon any such statement and
request from Landlord and shall pay such rents and other charges to Landlord
without any obligation or right to inquire as to whether such breach exists and
notwithstanding any notice from or claim from Tenant to the contrary.  Tenant
shall have no right or claim against said subtenant, or, until the breach has
been cured, against Landlord, for any such rents and other charges so paid by
said subtenant to Landlord.

 

(b)                                 In the event of a breach by Tenant in the
performance of its obligations under this Lease, Landlord, at its option and
without any obligation to do so, may require any subtenant to attorn to
Landlord, in which event Landlord shall undertake the obligations of the
sublandlord under such sublease from the time of the exercise of said option to
the expiration of such sublease; provided, however, Landlord shall not be liable
for any prepaid rents or security deposit paid by such subtenant to Tenant or
for any other prior defaults or breaches of Tenant as sublandlord under such
sublease.

 

25

--------------------------------------------------------------------------------


 

ARTICLE XV

 

WASTE OR NUISANCE

 

Section 15.01                     WASTE OR NUISANCE.

Tenant shall not commit nor permit any of its employees, invitees, contractors,
subcontractors, licensees, subtenants or agents to commit any waste upon the
Premises and shall not place a load upon the floor of the Premises which exceeds
the floor load per square loot which such floor was designed to carry.  Tenant
shall not commit nor permit any of its employees, invitees, contractors,
subcontractors, licensees, subtenants or agents to commit any nuisance or other
act or thing which may impact Landlord’s operation of the Development or disturb
the quiet enjoyment of any other occupant or tenant of the Development.  Tenant
shall not use or permit to be used any medium that might constitute a nuisance,
such as loudspeakers, sound amplifiers, tape decks, compact disc players,
radios, televisions, or any other sound producing or other device which will
carry sound or odors outside the Premises and, upon written notice from
Landlord, Tenant shall cause any such noise or odors to cease.  Tenant agrees
that business machines and mechanical equipment used by Tenant which cause
vibration or noise that may be transmitted to the building or buildings
comprising the Development or to the Premises to such a degree as to he
reasonably objectionable to Landlord or to any occupant, shall he placed and
maintained by Tenant at its expense in a manner sufficient to eliminate such
vibrations or noise, such as by cork, rubber or spring-type vibration
isolators.  Tenant shall not allow any use of the Premises or any other portion
of the Development in a manner which is a source of annoyance, disturbance or
embarrassment to Landlord or to the other tenants of the Development or which is
deemed by Landlord, in its sole discretion, us not in keeping with the character
of the Development.  The Premises shall not be used for any unlawful, immoral or
other purpose deemed improper by Landlord.

 

ARTICLE XVI

 

TRADE NAME; PROMOTIONAL PROGRAM

 

Section 16.01                     TRADE NAME.

Tenant shall operate its business in the Premises under the name specifically
set forth in the Data Sheet (“Trade Name”) so long as the same shall not be held
to be in violation of any applicable law, and shall not change the advertised
name or character of the business operated in the Premises without the prior
written approval of Landlord.

 

Section 16.02                     PROMOTIONAL PROGRAM.

(a)                                  Landlord shall provide or cause to be
provided a program of advertising and promotional events and services
(“Promotional Program”) which, in Landlord’s sole judgment, will serve to
promote the Shopping Center and/or the Development.  Landlord shall not be
obligated to spend more than is actually collected from tenants in providing the
Promotional Program.  Any promotional services and personnel provided shall be
under the exclusive control and supervision of Landlord, who shall have the sole
authority to employ and discharge personnel and to establish a budget for the
Promotional Program.  Tenant agrees to the mention or nonmention of Tenant’s
Trade Name in the general advertising and, in either event, Tenant shall, upon
the request of Landlord, furnish copy, pictures or an example of its merchandise
for promotion in such advertising.

 

(b)                                 Tenant shall pay to Landlord, as Tenant’s
share of the cost of the Promotional Program, an annual promotional charge
(“Promotional Charge”) which originally shall equal the amount set forth in the
Data Sheet.  All payments, charges, dues and assessments payable under this
Section shall be payable in monthly installments on the first day of each month
as Additional Rent.  Such Promotional Charge payable by Tenant shall be adjusted
annually commencing on the February 1st immediately succeeding the Rental
Commencement Date and annually thereafter by a percentage equal to the
percentage increase from the base period of the “Index” (as defined in
Section 27.23) to the respective February or the closest subsequent month
thereto that the Index is published; provided, however, in no event shall Tenant
pay less for any year than the Promotional Charge for the preceding year.  The
term “base period” shall refer to the month during which the Rental Commencement
Date occurs (or, if the Index is not published for the month during which the
Rental Commencement Date occurs, then the closest subsequent month thereto).  In
the event the Premises is located within an expansion and/or specially
constructed area within the Shopping Center where a grand opening date shall be
set by Landlord, then Tenant shall also pay an initial assessment in the amount
set forth in the Data Sheet in addition to the Promotional Charge, such initial
assessment payable in one lump sum within thirty (30) days after the Rental
Commencement Date.

 

26

--------------------------------------------------------------------------------


 

ARTICLE XVII

 

DAMAGE AND DESTRUCTION

 

Section 17.01                     RECONSTRUCTION OF DAMAGED PREMISES.

(a)                                  In the event the Premises shall be
partially or totally destroyed by fire or other casualty insured under the
insurance carried by Landlord pursuant to Section 11.02 of this Lease so as to
become partially or totally untenantable, then the damage to the Premises shall
be promptly repaired (unless Landlord shall elect not to rebuild as hereinafter
provided), whereupon the Minimum Annual Rental and, to the extent reimbursed
from the proceeds of insurance carried by Landlord under Section 11.02,
Additional Rent payable by Tenant to Landlord shall be abated in proportion to
the Floor Area of the Premises rendered untenantable, and the Annual Breakpoint
and Quarterly Breakpoint shall likewise be proportionately reduced.  Payment of
full Minimum Annual Rental and Additional Rent so abated shall commence, and
Tenant shall be obligated to reopen for business on the thirtieth (30th) day
following the date that Landlord advises Tenant that the Premises are tenantable
(which shall mean that Landlord shall have repaired, restored or reconstructed
the Premises, including the leasehold improvements as defined in Exhibit B),
unless Tenant opens at an earlier time or remains open following such damage or
destruction.  Tenant hereby waives the provisions of any statute or other law
that may be in effect at the time of the occurrence of any such damage or
destruction under which a lease is automatically terminated or pursuant to which
a tenant is given the right to terminate a lease by reason of such an event of
damage or destruction.

 

(b)                                 Landlord shall be obligated to cause such
repairs to be made unless Landlord, at its sole option, elects to cause Tenant
to make such repairs to the leasehold improvements, in which event Tenant shall
promptly complete the same and Landlord will make available to Tenant for the
sole purpose of reconstruction of Tenant’s leasehold improvements such portion
of any insurance proceeds received by Landlord from its insurance carrier under
a policy carried pursuant to Section 11.02 of this Lease as may be allocated to
the leasehold improvements of the Premises by Landlord.  In the event of any
such repairs, restoration and reconstruction by Tenant, an architect duly
registered in the state where the Premises is located (if such registration is
required by applicable code or governmental authorities) shall be selected and
appointed by Tenant to prepare any necessary drawings and specifications and to
supervise the work and direct the payment of such insurance proceeds.  Such
insurance proceeds shall be payable to Tenant only upon being provided
certificates by said architect stating that the payments specified therein are
properly payable for the purpose of reimbursing Tenant for the expenditures
actually made by Tenant in connection with such work.  At the election of
Landlord or Landlord’s mortgagee, direct payments may be made to material
suppliers and laborers upon written certification by said architect that such
payments are due and payable.  In making such repairs, restoration or
reconstruction, Tenant, at its expense, shall comply with all laws, ordinances
and governmental rules and regulations and shall perform all work or cause such
work to be performed with due diligence and in a first-class manner.  All
permits required in connection with said repairs, restoration and reconstruction
shall be obtained by Tenant at Tenant’s sole cost and expense.  Any amount
expended by Tenant in excess of such insurance proceeds received by Landlord and
made available to Tenant shall be the sole obligation of Tenant.

 

(c)                                  In the event of repair, restoration or
reconstruction by Landlord, any amount expended by Landlord in repairing the
Premises in excess of the proceeds of insurance received by Landlord pursuant to
Section 11.02 of this Lease which were allocated to the Premises shall be
repayable by Tenant to Landlord within ten (10) days after receipt by Tenant of
a statement setting forth the amount of such excess.  The party required
hereunder to repair, restore or reconstruct the damage to the Premises shall
reconstruct such Premises in accordance with the Plans and Specifications
originally approved by Landlord or new drawings prepared by Tenant’s architect
at Tenant’s sole cost and expense and acceptable to Landlord and Tenant, and
shall otherwise comply with the criteria and procedures of Exhibit B unless
Landlord elects otherwise.  In no event shall Landlord be required to repair or
replace Tenant’s merchandise, trade fixtures, signs, furnishings, equipment or
other items of personal property, but the same shall be repaired or replaced
promptly to a condition at least equal to that prior to the damage or
destruction thereof by Tenant.

 

Section 17.02                     LANDLORD’S OPTION TO TERMINATE LEASE.

If (i) more than thirty-five percent (35%) of the Floor Area of the building in
which the Premises are located or of the Shopping Center or of the parking
facilities or of the Common Areas, shall be damaged or destroyed by fire or
other casualty at any time, or (ii) during the last three (3) years of the Term
of this Lease, more than twenty-five percent (25%) of the Floor Area of the
Premises or of the building in which the Premises are located or of the Shopping
Center or of the parking facilities or of the Common Areas shall be damaged or
destroyed by fire or other casualty, or (iii) all or any part of the Shopping
Center or said building or the Premises or of the parking facilities or of the
Common Areas is damaged or destroyed at any time by the occurrence of any risk
not insured under the insurance carried by Landlord pursuant to Section 8.03 or
Section 11.02, then Landlord either may elect that the building and/or Premises
and/or Shopping Center and/or the parking facilities and/or the Common Areas, as
the case may be, shall be repaired and rebuilt or, at its sole option, may
terminate this Lease by giving written notice to Tenant of Landlord’s

 

27

--------------------------------------------------------------------------------


 

election so to terminate, such notice to be given within ninety (90) days after
the occurrence of such damage or destruction.

 

ARTICLE XVIII

 

EMINENT DOMAIN

 

Section 18.01                     TOTAL CONDEMNATION OF PREMISES.

If the whole of the Premises shall be taken by any public authority under the
power of eminent domain or sold to a public authority under threat or in lieu of
such taking, then the Term of this Lease shall cense as of the day upon which
possession is taken by such public authority, and Minimum Annual Rental,
Percentage Rental, Additional Rent and other charges shall be paid up to that
day with a proportionate refund by Landlord of such Rental payments as may have
been paid in advance for a period subsequent to the date of the taking.

 

Section 18.02                     PARTIAL CONDEMNATION.

(a)                                  If less than the whole but more than twenty
percent (20%) of the Floor Area of the Premises or more than fifty percent (50%)
of the square footage of the parking facilities or of the Common Areas shall be
so taken under eminent domain, or sold to public authority under threat or in
lieu of such taking, Tenant shall have the right either to terminate this Lease
as of the day possession is taken by such public authority, or, subject to
Landlord’s right of termination as set forth in Section 18.02(c) of this
Article, to continue in possession of the remainder of the Premises, upon
notifying Landlord in writing within ten (10) days after such taking of Tenant’s
intention.  In the event Tenant elects to remain in possession, all of the terms
provided herein shall continue in effect, except that as of the day possession
of such percentage of the Premises is taken by public authority, the Minimum
Annual Rental and Additional Rent payable by Tenant to Landlord shall be reduced
in proportion to the Floor Area of the Premises taken and the Annual Breakpoint
and Quarterly Breakpoint shall likewise he proportionately reduced; thereafter,
Landlord shall, at Landlord’s cost and expense to the extent of any available
condemnation award, make all the necessary repairs or alterations to the basic
building, so as to constitute the remaining Premises a complete architectural
unit, and Tenant, at Tenant’s sole cost and expense, shall similarly act with
respect to Tenant’s leasehold improvements, trade fixtures, furnishings and
equipment.

 

(b)                                 If twenty percent (20%) or less of the Floor
Area of the Premises shall be so taken, the Term of this Lease shall cease, only
on the part so taken, as of the day possession shall be taken by such public
authority, and Tenant shall pay Rental and other charges up to that day;
thereafter, the Minimum Annual Rental and Additional Rent payable by Tenant to
Landlord shall be reduced in proportion to the Floor Area of the Premises so
taken and the Annual Breakpoint and Quarterly Breakpoint shall likewise be
proportionately reduced.  Landlord shall, at Landlord’s cost and expense to the
extent of any available condemnation award, make all necessary repairs or
alterations to the basic building, so as to constitute the remaining Premises a
complete architectural unit, and Tenant, at Tenant’s sole cost and expense,
shall similarly act with respect to Tenant’s leasehold improvements, trade
fixtures, furnishings and equipment.

 

(c)                                  If more than twenty-five percent (25%) of
the Floor Area of the building in which the Premises are located, or more than
twenty-five percent (25%) of the Premises, or more than twenty-five percent
(25%) of the square footage of the Shopping Center or of the parking facilities
or of the Common Areas shall be taken under power of eminent domain, or sold to
public authority under threat or in lieu of such taking, Landlord may, by
written notice to Tenant delivered on or before the tenth (10th) day following
the date of surrender of possession to the public authority, terminate this
Lease as of the date possession is taken by public authority.  The Minimum
Annual Rental, Percentage Rental, Additional Rent and other charges shall be
paid up to the day possession is taken by public authority, with an appropriate
refund by Landlord of such Rental payments as may have been paid in advance for
a period subsequent to that date.

 

(d)                                 A voluntary sale or transfer of interest of
all or any part of the Premises or of the Common Area in the Shopping Center by
Landlord to any public or quasi-public body, agency, person or other entity,
corporate or otherwise, having the power of eminent domain, either under threat
of condemnation or while condemnation proceedings are pending, shall be deemed
to be a taking under the power of eminent domain for the purposes of this
Article XVIII.

 

Section 18.03                     LANDLORD AND TENANT DAMAGES.

All damages awarded for such taking under the power of eminent domain or
proceeds from any sale under threat or in lieu of such a taking, whether for the
whole or part of the Premises or leasehold improvements thereto, shall belong to
and be the property of Landlord, irrespective of whether such damages shall be
awarded or proceeds obtained as compensation for diminution in value to the
leasehold improvements thereto, or to the fee of the Premises, and Tenant shall
have no claim against either Landlord or the condemning authority with respect
thereto; provided, however, that Landlord shall not be entitled to any award
specifically designated as compensation for, depreciation to, and cost of
removal of, Tenant’s stock and trade fixtures, or (subject to the rights of any
mortgagee or beneficiary of any mortgage or deed of

 

28

--------------------------------------------------------------------------------


 

trust made by Landlord covering the Premises or the Development) to any award
specifically designated as compensation for the unamortized cost of Tenant’s
leasehold improvements less any Landlord contribution to Tenant’s Work, such
amortization to be calculated on a straight-line basis over the Term of this
Lease.  Tenant hereby waives the provisions of any statute or other law that may
be in effect at the time of the occurrence of any such taking under which a
lease is automatically terminated or pursuant to which a tenant is given the
right to terminate a lease by reason of such a taking.

 

ARTICLE XIX

 

DEFAULT

 

Section 19.01                     RIGHTS UPON DEFAULT.

(a)                                  Notwithstanding any provision herein to the
contrary and irrespective of whether all or any rights conferred upon Landlord
by this Article XIX are expressly or by implication conferred upon Landlord
elsewhere in this Lease, in the event of (i) any failure of Tenant to pay any
Minimum Annual Rental, Percentage Rental or Additional Rent or any other charges
or sums whatsoever due hereunder (including without limitation, amounts due as
reimbursement to Landlord for costs incurred by Landlord in performing
obligations of Tenant hereunder upon Tenant’s failure so to perform) for more
than five (5) days after written notice from Landlord to Tenant that such rental
or any other charges or sums whatsoever due hereunder were not received on the
date required for payment pursuant to this Lease, provided that such notice from
Landlord shall be in lieu of, and not in addition to, any notice of default
required by applicable laws, or (ii) any default or failure by Tenant to perform
any other of the terms, conditions, or covenants of this Lease to be observed or
performed by Tenant for more than twenty (20) days after written notice from
Landlord to Tenant of such default (unless such default cannot be cured within
said twenty (20) days in which event Tenant shall not be deemed to be in default
hereunder if Tenant shall have commenced to cure said default promptly within
twenty (20) days and shall thereafter proceed to prosecute such cure to
completion with all reasonable dispatch and diligence, provided that in no event
shall such cure period extend beyond one hundred twenty (120) days), provided
that such notice from Landlord shall be in lieu of, and not in addition to, any
notice of default required by applicable laws, or (iii) any failure by Tenant to
move into the Premises and to initially open for business on or before the
Rental Commencement Date, or (iv) any failure by Tenant to operate continuously
in the manner and during the hours established by Landlord pursuant to
Section 7.02(a) hereof or for the purpose specified in the Data Sheet (the
Permitted Use), or (v) Tenant’s abandonment of the Premises, or permitting this
Lease to be taken under any writ of execution or similar writ or order, then
Landlord, in addition to or in lieu of other rights or remedies it may have
under this Lease or by law, shall have the following rights: Landlord may at its
sole discretion: (A) immediately terminate this Lease and Tenant’s right to
possession of the Premises by giving Tenant written notice that this Lease is
terminated, in which event, upon such termination, Landlord shall have the right
to recover from Tenant the sum of (1) the worth at the time of award of the
unpaid rental which had been earned at the time of termination; (2) the worth at
the time of award of the amount by which the unpaid rental which would have been
earned after termination until the time of award exceeds the amount of such
rental loss that Tenant affirmatively proves could have been reasonably avoided;
(3) the worth at the time of award of the amount by which the unpaid rental for
the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant affirmatively proves could be reasonably avoided; (4)
any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease or which in the ordinary course of things would be likely to result
therefrom; and (5) all such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time under applicable law; or (B)
have this Lease continue in effect for so long as Landlord does not terminate
this Lease and Tenant’s right to possession of the Premises, in which event
Landlord shall have the right to enforce all of Landlord’s rights and remedies
under this Lease including the right to recover the Minimum Annual Rental,
Percentage Rental, Additional Rent and other charges payable by Tenant under
this Lease as they become due under this Lease; or (C) without terminating this
Lease, Landlord may pay or discharge any breach or violation hereof which amount
so expended shall be added to the next monthly incremental payment of Minimum
Annual Rent, Percentage Rental and Additional Rent due and treated in the same
manner as Rental hereunder; or (D) without terminating this Lease, make such
alterations and repairs as may be necessary in order to relet the Premises, and
relet the Premises or any part thereof for such term or terms (which may be for
a term extending beyond the Term) at such rental or rentals and upon such other
terms and conditions as Landlord in its sole discretion may deem advisable.

 

(b)                                 If Landlord proceeds under
Section 19.0l(a)(D) above, upon such reletting all Rental and other sums
received by Landlord from such reletting shall be applied, first, to the payment
of any indebtedness other than Rental due hereunder from Tenant to Landlord;
second, to the payment of any costs and expenses of such reletting, including
reasonable brokerage fees and attorney fees and of costs of such alterations and
repairs; third, to the payment of Rental due and unpaid hereunder; and the
residue, if any, shall be held by Landlord and applied in payment of future
Minimum Annual Rental and Additional Rent payable by Tenant hereunder, as the
same may become due and payable hereunder.  If such Minimum Annual Rental,
Additional Rent and other sums received from such reletting during any month are
less than that to be paid

 

29

--------------------------------------------------------------------------------


 

during that month by Tenant hereunder, Tenant shall pay such deficiency to
Landlord; if such rentals and sums shall be more.  Tenant shall have no right to
the excess.  Such deficiency shall be calculated and paid monthly.  No re-entry
or taking possession of the Premises by Landlord shall be construed as an
election on its part to terminate this Lease unless a written notice of such
intention is given to Tenant or unless the termination thereof is decreed by a
court of competent jurisdiction.  Notwithstanding any such reletting without
termination, Landlord may at any time thereafter elect to terminate this Lease
for such previous breach and shall have the remedies provided herein.  Should
Landlord at any time terminate this Lease for any breach, in addition to any
other remedies it may have, it may recover from Tenant all damages it may incur
by reason of such breach, including the cost of recovering the Premises, all of
which amount shall be immediately due and payable from Tenant to Landlord. 
Landlord shall use its reasonable efforts to mitigate its damages hereunder;
however, the failure or refusal of Landlord to relet the Premises shall not
affect Tenant’s liability.  The terms “entry” and “re-entry” are not limited to
their technical meanings.  If Tenant shall default hereunder prior to the date
fixed as the commencement of any renewal or extension of this Lease, Landlord
may cancel and terminate such renewal or extension agreement by written notice. 
In the event of re-entry by Landlord, Landlord may remove all persons and
property from the Premises and such property may be stored in a public warehouse
or elsewhere at the cost of, and for the account of Tenant, without notice or
resort to legal process and without Landlord being deemed guilty of trespass,
conversion or becoming liable for any loss or damage which may be occasioned
thereby.  In the event Tenant shall not remove its property from the Premises
within ten (10) days after Tenant has vacated the Premises, then such property
shall be deemed abandoned by Tenant and Landlord may dispose of the same without
Landlord having any liability to Tenant.  If Landlord removes such property from
the Premises and stores it at Tenant’s risk and expense, and if Tenant fails to
pay the cost of such removal and storage after written demand therefor and/or to
pay any Rental then due, then after the property has been stored for a period of
thirty (30) days or more Landlord may sell such property at public or private
sale, in the manner and at such times and places as Landlord deems commercially
reasonable following reasonable notice to Tenant of the time and place of such
sale.  The proceeds of any such sale shall be applied first to the payment of
the expenses for removal and storage of the property, the preparation for the
conducting of such sale, and for attorneys’ fees and other legal expenses
incurred by Landlord in connection therewith, and the balance shall be applied
as provided in this Section 19.01(b).

 

(c)                                  At any time that Tenant has either failed
to pay Rental or other charges within five (5) days after the same shall be due
or shall have delivered checks to Landlord for payments pursuant to this Lease
which shall have on at least three (3) occasions during the Term of this Lease
(whether consecutive or not or whether involving the same check or different
checks) been returned by Landlord’s bank for any reason, Landlord shall not be
obligated to accept any payment from Tenant unless such payment is made by
cashier’s check or in bank certified funds.

 

(d)                                 For purposes of subclauses (1) and (2) of
Section 19.01(a), “worth at the time of award” shall be computed by allowing
interest at the maximum rate permitted by law (see Section 27.13) and for
purposes of subclause (3) of Section 19.01(a), “worth at the time of award”
shall be computed by discounting such amount at the discount rate of the Federal
Reserve Bank whose jurisdiction includes the Development at the time of award,
plus one percent (1%); the Rental reserved in this Lease shall be deemed to be a
monthly rental arrived at (i) by adding to the monthly installment of Minimum
Annual Rental payable under this Lease an amount equal to the monthly average of
all the Percentage Rental based on Gross Sales received by or payable to
Landlord hereunder during the period that Tenant was conducting Tenant’s
business in the Premises in the manner and to the extent required pursuant to
this Lease, plus (ii) one twelfth (1/12th) of the annual average of all
Additional Rent payable by Tenant hereunder (such as, by way of example,
Tenant’s share of Operating Costs and Expenses).

 

(e)                                  Anything to the contrary notwithstanding,
Landlord shall not be required to give notice under this Article XIX more than
twice in any consecutive twelve month period.

 

ARTICLE XX

 

BANKRUPTCY OR INSOLVENCY

 

Section 20.01                     TENANT’S INTEREST NOT TRANSFERABLE.

Except as may specifically be provided pursuant to the Federal Bankruptcy Code,
neither Tenant’s interest in this Lease, nor any estate hereby created in Tenant
nor any interest herein, shall pass to any trustee or receiver or assignee for
the benefit of creditors or otherwise by operation of law.

 

30

--------------------------------------------------------------------------------


 

Section 20.02                     TERMINATION.

In the event the interest or estate created in Tenant hereby shall be taken in
execution or by other process of law, or if Tenant’s guarantor, if any, or its
executors, administrators, or assigns, if any, shall be adjudicated insolvent or
bankrupt pursuant to the provisions of any state act or the Federal Bankruptcy
Code or if Tenant is adjudicated insolvent by a court of competent jurisdiction
other than the United States Bankruptcy Court, or if a receiver or trustee of
the property of Tenant or Tenant’s guarantor, if any, shall be appointed by
reason of the insolvency or inability of Tenant or Tenant’s guarantor, if any,
to pay its debts as the same become due or if any assignment shall be made of
the property of Tenant or Tenant’s guarantor, if any, for the benefit of
creditors, then Landlord shall have the right to elect by written notice to
Tenant to terminate this Lease and all rights of Tenant hereunder, and Tenant
shall vacate and surrender the Premises but shall remain liable as herein
provided.

 

Section 20.03                     TENANT’S OBLIGATION TO AVOID CREDITORS’
PROCEEDINGS.

Tenant or Tenant’s guarantor, if any, shall not cause or give cause for the
appointment of a trustee or receiver of the assets of Tenant or Tenant’s
guarantor, if any, and shall not make any assignment for the benefit of
creditors, or become or be adjudicated insolvent.  The allowance of any petition
under insolvency law except under the Federal Bankruptcy Code or the appointment
of a trustee or receiver of Tenant or Tenant’s guarantor, if any, or of the
assets of either of them, shall be conclusive evidence that Tenant caused, or
gave cause therefor, unless such allowance of the petition, or the appointment
of a trustee or receiver, is vacated within sixty (60) days after such allowance
or appointment.  Any act or occurrence described in this Section 20.03 shall be
deemed a material breach of Tenant’s obligations hereunder, and providing
Landlord with the right to elect by written notice to Tenant to terminate this
Lease and all rights of Tenant hereunder, and Tenant shall vacate and surrender
the Premises but shall remain liable as herein provided.  Landlord does, in
addition, reserve any and all other remedies provided in this Lease or by law.

 

Section 20.04                     ELECTION TO ASSUME LEASE.

(a)                                  This is a lease of real property in a
shopping Center within the meaning of Section 365(b)(3) of the United States
Bankruptcy Code, 11 U.S.C. Section 101 et seq. (the “Bankruptcy Code”).

 

(b)                                 In the event that Tenant becomes a Debtor
under Chapter 7, 11 or 13 of the Bankruptcy Code, and the Trustee or Tenant, as
Debtor-In-Possession, elects to assume this Lease for the purpose of assignment
to a third party or otherwise, such election and assignment, if any, may only be
made if all of Landlord’s conditions are met.  If the Trustee or Tenant, as
Debtor-In-Possession, fails to elect to assume or reject this Lease by the
sixtieth (60th) day after the entry of the Order for Relief in a case under
Chapter 7, 11 and 13 of the Bankruptcy Code, this Lease shall thereafter be
deemed rejected and terminated in accordance with Section 365(d)(4) of the
Bankruptcy Code.  The Trustee or Tenant, as Debtor-In-Possession, shall
thereupon immediately surrender possession of the Premises to Landlord and
Landlord shall have no further obligation to Tenant or Trustee under the Lease. 
The acceptance of rent by Landlord after the sixtieth (60th) day shall not be
deemed a waiver of Landlord’s rights herein and under Section 365(d)(4) of the
Bankruptcy Code, and Landlord’s right to be compensated for damages in such
bankruptcy case shall survive.

 

Section 20.05                     SUBSEQUENT BANKRUPTCY.

In the event that this Lease is assumed by a Trustee appointed for Tenant or by
Tenant as Debtor-In-Possession and thereafter Tenant is liquidated or files a
subsequent Petition for reorganization or adjustment of debts under Chapter 11
or 13 of the Bankruptcy Code, then, and in either of such events, Landlord may,
at its option, terminate this Lease and all rights of Tenant hereunder, by
giving Tenant written notice of its election to so terminate, by no later than
thirty (30) days after the occurrence of either of such events.

 

Section 20.06                     ASSIGNMENT.

If the Trustee or Debtor-In-Possession has assumed this Lease pursuant to the
terms and conditions of Sections 20.02 or 20.03, for the purpose of transferring
Tenant’s interest under this Lease or the estate created thereby, to any other
person, such interest or estate may be so transferred only if Landlord shall
acknowledge in writing that the intended transferee has provided “adequate
assurance of future performance” of all of the terms, covenants and conditions
of this Lease to be performed by Tenant.

 

Section 20.07                     OCCUPANCY CHARGES.

When, pursuant to the Bankruptcy Code, the Trustee or Tenant, as
Debtor-In-Possession shall be obligated to pay reasonable use and occupancy
charges for the use of the Premises or any portion thereof, such charge shall
not be less than the Minimum Annual Rental as defined in this Lease and other
monetary obligations of Tenant for the payment of Additional Rent.

 

31

--------------------------------------------------------------------------------


 

Section 20.08                     CONSENT.

Neither Tenant’s interest in this Lease, nor any lesser interest of Tenant
herein, nor any estate of Tenant hereby created, shall pass to any trustee,
receiver, transferee for the benefit of creditors, or any other person or
entity, or otherwise by operation of law under the laws of any state having
jurisdiction of the person or property of Tenant unless Landlord shall consent
to such transfer in writing.  No acceptance by Landlord of Rental or any other
payments from any such trustee, receiver, transferee, person or other entity
shall be deemed to have waived the need to obtain Landlord’s consent for any
transfer of Tenant’s interest under this Lease.

 

Section 20.09                     ATTORNEY FEES.

If, in the context of Tenant’s bankruptcy case, Landlord is compelled at any
time to incur any expense, including attorneys’ fees, in enforcing or attempting
to enforce the terms of this Lease or to enforce or attempt to enforce any
actions required under the Bankruptcy Code to be taken by the Trustee or by
Tenant, as Debtor-In-Possession, then the sum so paid by Landlord shall be
awarded to Landlord by the Bankruptcy Court and shall be immediately due and
payable by the Trustee or by Tenant’s bankruptcy estate to Landlord in
accordance with the terms of the order of the Bankruptcy Court.

 

Section 20.10                     OTHER LAWS.

The provisions of this Article XX concerning the rights of Landlord, and the
obligations of Trustee, Tenant, Debtor, Receiver, Debtor-In-Possession and
assignee are in addition to such rights and obligations provided by law,
including those applicable provisions of the Bankruptcy Code.  Nothing contained
in this Article XX shall limit or reduce in any manner whatsoever such rights
and obligations which are otherwise provided by law.

 

ARTICLE XXI

 

ACCESS BY LANDLORD

 

Section 21.01                     RIGHT OF ENTRY.

Landlord and Landlord’s agents shall have the right to enter the Premises for
any reasonable purpose upon reasonable advance notice to Tenant.  Landlord shall
have the further right to enter the Premises to make such repairs, alterations,
improvements or additions as Landlord may deem necessary or desirable, and
Landlord shall be allowed to take all material into and upon the Premises that
may be required therefor without the same constituting an eviction of Tenant in
whole or in part, and Minimum Annual Rental, Percentage Rental, Additional Rent
and other charges reserved hereunder shall not abate while said repairs,
alterations, improvements or additions are being made, by reason of loss or
interruption of business of Tenant, or otherwise.  In exercising such right of
entry, Landlord shall use every reasonable effort not to disrupt Tenant’s
business in the Premises.  Landlord or Landlord’s agents shall have the further
right to enter the Premises at any time without notice in the event of
emergency.  During the six (6) months prior to the expiration of the Term of
this Lease, Landlord may exhibit the Premises to prospective tenants and their
representatives, including brokers, for purposes including but not limited to
the inspection and measurement of the Premises.

 

ARTICLE XXII

 

TENANT’S PROPERTY

 

Section 22.01                     TAXES ON TENANT’S PROPERTY.

Tenant shall be responsible for, and agrees to pay prior to delinquency, any and
all Taxes or other taxes, assessments, levies, fees and other governmental
charges and impositions of every kind or nature, regular or special, direct or
indirect, presently foreseen or unforeseen or known or unknown, levied or
assessed by municipal, county, state, federal or other governmental taxing or
assessing authority, upon, against or with respect to (i) Tenant’s leasehold
interest in the Premises, (ii) all furniture, fixtures, equipment, inventory and
any other personal properly of any kind owned by, or placed, installed or
located in, within, upon or about the Premises by Tenant, any concessionaire or
any previous tenant or occupant, and (iii) all alterations, additions, or
improvements of whatsoever kind or nature, if any, made to the Premises, by
Tenant, any concessionaire or any previous tenant or occupant, irrespective of
whether any such tax is assessed, real or personal, and irrespective of whether
any such tax is assessed to or against Landlord or Tenant (collectively,
“Tenant’s Taxes”).  Tenant shall provide Landlord with evidence of Tenant’s
timely payment of such Tenant’s Taxes upon Landlord’s request.  If at any time
any of such Tenant’s Taxes are not levied and assessed separately and directly
to Tenant (for example, if the same are levied or assessed to Landlord, or upon
or against the building containing the Premises and/or the land underlying said
building), Tenant shall pay to Landlord Tenant’s share thereof as determined and
billed by Landlord.

 

32

--------------------------------------------------------------------------------


 

Section 22.02                     LOSS AND DAMAGE.

Landlord shall not be responsible or liable to Tenant for any loss or damage
that may be occasioned by or through the acts or omissions of persons occupying
premises or any part of the premises adjacent to or connected with the Premises
or any part of the building of which the Premises are a part, or any other area
in the Development, or for any loss or damage resulting to Tenant or its
property from bursting, stoppage or leaking of water, gas, sewer or steam pipes,
or (without limiting the foregoing) for any damage or loss of property within
the Premises from any cause whatsoever.

 

Section 22.03                     NOTICE BY TENANT.

Tenant shall give immediate notice to Landlord in case of any damage to or
destruction of all or any part of, or of accidents occurring within the
Premises, or of defects therein or of any damage to or destruction of any
inventory, fixtures or equipment within the Premises.

 

ARTICLE XXIII

 

HOLDING OVER

 

Section 23.01                     HOLDING OVER.

If bona fide negotiations have commenced between Landlord and Tenant for renewal
of this Lease within one hundred eighty (180) days prior to the expiration of
the Term of this Lease, any holding over after the expiration of the Term hereof
with the consent of Landlord shall be construed to be a tenancy from month to
month and the Minimum Annual Rental payable shall be at an amount equal to
onetwelfth (1/12th) of the Minimum Annual Rental required to be paid by Tenant
for the last full year of the Term of this Lease, together with an amount
estimated by Landlord for the monthly Additional Rent payable pursuant to this
Lease, and shall otherwise be on the same terms and conditions as herein
specified so far as applicable.  Any other holding over after expiration of the
Term hereof without the written consent of Landlord shall be construed to be a
tenancy from month to month pursuant to the terms of this Lease at one-twelfth
(l/12th) of an amount equal to twice the Minimum Annual Rental required to be
paid by Tenant for the last full lease year of the Term of this Lease, together
with an amount estimated by Landlord for the monthly Additional Rent payable
pursuant to this Lease, and shall otherwise be on the same terms and conditions
as herein specified so far as applicable.  Any such holding over without
Landlord’s consent shall entitle Landlord to reenter the Premises as provided in
Section 19.01 of this Lease.  Tenant shall indemnify, defend and hold harmless
Landlord from and against any and all loss, claims, demands, liabilities,
damages (including, without limitation, consequential damages), costs and/or
expenses (including, without limitation, attorneys’ fees and expenses) resulting
from any failure by Tenant to surrender the Premises in the manner and condition
required by this Lease upon the expiration of the Term or earlier termination of
this Lease, including, without limitation, any claims made by any proposed new
tenant founded upon such failure.

 

Section 23.02                     SUCCESSORS.

All rights and liabilities herein given to, or imposed upon, the parties to this
Lease shall inure to and be imposed upon the respective heirs, executors,
administrators, successors and assigns of the said parties; and if there shall
be more than one Tenant, they shall all be bound jointly and severally by the
terms, covenants and agreements herein.  No rights, however, shall inure to the
benefit of any assignee of Tenant unless the assignment to such assignee has
been approved in advance by Landlord in writing or permitted by Article XIV.

 

ARTICLE XXIV

 

RULES AND REGULATIONS

 

Section 24.01                     RULES AND REGULATIONS.

Tenant agrees to comply with and observe all rules and regulations established
by Landlord from time to time, provided the same shall apply uniformly to all
tenants of the Shopping Center.  Tenant’s failure to keep and observe said rules
and regulations shall constitute a breach of the terms of this Lease in the same
manner as if the rules and regulations were contained herein as covenants.  In
the case of any conflict between said rules and regulations and this Lease, this
Lease shall be controlling.

 

33

--------------------------------------------------------------------------------


 

ARTICLE XXV

 

QUIET ENJOYMENT

 

Section 25.01                     LANDLORD’S COVENANT.

Upon payment by Tenant of Rental herein provided and other charges payable by
Tenant under this Lease, and upon the observance and performance of all the
covenants, terms and conditions on Tenant’s part to be observed and performed,
Tenant shall peaceably and quietly hold and enjoy the Premises for the Term
hereby demised without hindrance or interruption by Landlord or any other person
or persons lawfully or equitably claiming by, through or under Landlord, subject
nevertheless to the terms and conditions of this Lease, any mortgage and/or deed
of trust to which this Lease is subordinated and any reciprocal easement
agreement made between Landlord and tenants or others occupying the Department
Stores.

 

ARTICLE XXVI

 

SECURITY DEPOSIT

 

Section 26.01                     DEPOSIT.

At or before Tenant’s execution of this Lease, Tenant shall deposit with
Landlord the sum set forth in the Data Sheet as a security deposit and payment
and performance guaranty.  Landlord shall retain said sum throughout the Term of
this Lease as security for the faithful performance by Tenant of all of the
terms, covenants and conditions of this Lease.  (Such sum is occasionally
referred to herein as the “deposit”.) If Tenant defaults with respect to any
provision of this Lease, including but not limited to the provisions relating to
the payment of Rental, Landlord may use, apply or retain all or any part of the
deposit for the payment of any Rental or any other sum in default, or for the
payment of any loss or damage which Landlord may suffer by reason of Tenant’s
default, or to compensate Landlord for any other amount which Landlord may spend
or become obligated to spend by reason of Tenant’s default.  In no event, except
as specifically hereinafter provided, shall Landlord be obliged to apply the
same to Rental or other charges in arrears or to damages for Tenant’s failure to
perform said covenants, conditions and agreements; however, Landlord may so
apply the deposit, at its option.  Landlord’s right to bring a special
proceeding to recover or otherwise to obtain possession of the Premises before
or after Landlord’s declaration of the termination of this Lease for non-payment
of Rental or for any other reason shall not in any event be affected by reason
of the fact that Landlord holds the deposit.

 

In the event that Landlord regains possession of the Premises, whether by
special proceeding, reentry or otherwise, because of Tenant’s default or failure
to carry out the covenants, conditions and agreements of this Lease, Landlord
may apply such deposit to all damages suffered through the date of said
repossession and may retain the deposit to apply to such damages as may be
suffered or shall accrue thereafter by reason of Tenant’s default or breach.  In
the event any bankruptcy, insolvency, reorganization or other creditor-debtor
proceedings shall be instituted by or against Tenant, or its successors or
assigns, or any guarantor of Tenant hereunder, such deposit shall be deemed to
be applied first to the payment of any Rental and/or other charges due Landlord
for all periods prior to the institution of such proceedings, and the balance,
if any, of such deposit may be retained by Landlord in partial liquidation of
Landlord’s damages.

 

The deposit shall not constitute a trust fund.  Landlord shall not be obligated
to keep such deposit as a separate fund but may commingle the deposit with its
own funds.  Tenant shall not be entitled to interest on the deposit.  In the
event Landlord applies the deposit in whole or in part, Tenant shall, within
five (5) days after written demand by Landlord, deposit sufficient funds to
maintain the deposit in the initial amount.  Failure of Tenant to deposit such
additional funds shall entitle Landlord to avail itself of the remedies provided
in this Lease for non-payment of Rental by Tenant.  If Tenant fully and
faithfully performs every provision of this Lease to be performed by it, the
security deposit or any balance thereof, less any sums then due Landlord from
Tenant under this Lease, shall be returned to Tenant (or, at Landlord’s option
to the last assignee of Tenant’s interest thereunder) within thirty (30) days
following the later of the expiration of the Term of this Lease or Tenant’s
vacating the Premises.

 

34

--------------------------------------------------------------------------------


 

ARTICLE XXVII

 

MISCELLANEOUS

 

Section 27.01                     WAIVER; ELECTION OF REMEDIES.

One or more waivers of any covenant or condition by Landlord shall not be
construed as a waiver of a subsequent breach of the same covenant or condition,
and the consent or approval by Landlord to or of any act by Tenant requiring
Landlord’s consent or approval shall not be deemed to render unnecessary
Landlord’s consent or approval to or of any subsequent similar act by Tenant. 
No breach by Tenant of a covenant or condition of this Lease shall be deemed to
have been waived by Landlord unless such waiver is in writing signed by
Landlord.  The rights and remedies of Landlord under this Lease or under any
specific Section, subsection or clause hereof shall be cumulative and in
addition to any and all other rights and remedies which Landlord has or may have
elsewhere under this Lease or at law or equity, whether or not such Section,
subsection or clause expressly so states.

 

Section 27.02                     ENTIRE AGREEMENT.

The Data Sheet and all exhibits and/or addendum(s), and/or rider(s), if any,
attached to this Lease are hereby made a part of this Lease, with full force and
effect as if set forth herein.  This Lease supersedes all prior agreements
between the parties and sets forth all the covenants, promises, agreements and
conditions, and understandings between Landlord and Tenant concerning the
Premises and there are no actual or implied covenants, promises, agreements,
conditions or understandings, either oral or written, between them other than as
are set forth herein and none thereof shall be used to interpret, construe,
supplement or contradict this Lease.  Landlord has made no representations or
warranties regarding the profitability of the Premises, the Shopping Center or
the Development, and Tenant has not entered into this Lease in reliance on any
such representations, warranties or financial projections prepared or furnished
to Tenant by Landlord.  Although the printed provisions of this Lease were drawn
by Landlord, the parties hereto agree that this circumstance alone shall not
create any presumption, canon of construction or implication favoring the
position of either Landlord or Tenant.  The parties agree that any deletion of
language from this Lease prior to its mutual execution by Landlord and Tenant
shall not be construed to have any particular meaning or to raise any
presumption, canon of construction or implication, including, without
limitation, any implication that the parties intended thereby to state the
converse, obverse or opposite of the deleted language.  No alteration,
amendment, change or addition to this Lease shall be binding upon Landlord or
Tenant unless reduced to writing and signed by each party.  Tenant shall pay all
of Landlord’s costs, expenses and reasonable fees of its attorney(s) in
connection with any assignment of this Lease, subletting of the Premises or
amendment, change or addition to this Lease made at the request of or to
accommodate Tenant.

 

Section 27.03                     INTERPRETATION; USE OF PRONOUNS; AUTHORITY.

Nothing contained herein shall be deemed or construed by the parties hereto, nor
by any third party, as creating the relationship of principal and agent or of
partnership or of joint ventures between the parties hereto, it being understood
and agreed that neither the method of computation of Rental, nor any other
provision contained herein, nor any acts of the parties herein, shall be deemed
to create any relationship between the parties hereto other than the
relationship of landlord and tenant.  Whenever herein the singular number is
used the same shall include the plural, and the masculine gender shall include
the feminine and neuter genders.  If this Lease is signed on behalf of a
corporation, partnership or other entity, such entity is authorized to enter
into and the signer is duly authorized to execute this Lease on behalf of such
corporation, partnership or entity.

 

Section 27.04                     DELAYS; FORCE MAJEURE.

In the event either party hereto shall be delayed in the performance of its
initial construction, or maintenance and/or repair obligations, by reasons of
strikes; lockouts; labor disputes; Acts of God; inability to procure labor,
materials, or reasonable substitutes therefor; or shall at any time be so
delayed by reason of the diminution of power or power failure(s); restrictive
governmental laws or controls; judicial orders; enemy or hostile governmental
action; civil commotion; fire or other casualty, or reasons of a similar nature
not the fault of the party delayed in performing work or doing acts required
under the terms of this Lease, then performance of such act shall be excused for
the period of the delay and the period for the performance of any such act shall
be extended for a period equivalent to the period of such delay; provided,
however, that the time for performance shall in no event be extended due to
financial or economic problems of either party, their architects, contractors,
agents or employees, or delay caused by the inability of architects,
contractors, suppliers or other employees and agents to meet deadlines, delivery
or contract dates (unless such inability is caused by Acts of God, war, civil
disobedience or strike).  Notwithstanding anything to the contrary, the
occurrence of any of the events of force majeure herein described shall not
excuse Tenant’s obligations to pay Minimum Annual Rental, Percentage Rental and
Additional Rent (unless the provisions of Article XVII or Article XVIII apply)
or excuse such obligations as this Lease may otherwise impose on the party to
obey, remedy or avoid such event; moreover should the work performed by Tenant
or Tenant’s contractor result in a strike, lockout and/or labor dispute, such
strike, lockout and/or labor dispute shall not excuse Tenant’s performance. 
Further, Landlord’s reduction of heat, light, air conditioning, or any other
services whatsoever to the Shopping Center and/or the Development because of any
similar or dissimilar

 

35

--------------------------------------------------------------------------------


 

event constituting a cause for excusable delay hereunder shall not relieve
Tenant from its obligations pursuant to Article VII of this Lease.  It shall be
a condition of Tenant’s right to claim an extension of time as a result hereof
that Tenant notify Landlord in writing within ten (10) calendar days after the
first occurrence of any such event, and the cause, specifying the nature thereof
and the period of time contemplated or necessary for performance.

 

Section 27.05                     NOTICES.

Notwithstanding the fact that certain descriptions elsewhere in this Lease of
notices required to be given by one party to the other may omit to state that
such notices shall be in writing, any notice, demand, request or other
instrument which may be or is required to be given under this Lease shall be in
writing and sent by (i) United States certified mail, return receipt requested,
postage prepaid, (ii) telegram, mailgram, or other electronic medium using a
third party carrier, (iii) United States express mail, (iv) air courier (such as
Federal Express), (v) personal delivery or (vi) any other method creating a
receipt, waybill or other indication of delivery, and shall be addressed (a) if
to the Landlord, at the address set forth on the Data Sheet, or such other
address or addresses as Landlord may designate by written notice, together with
copies thereof to such other parties designated by Landlord and, (b) if to
Tenant, at the Premises or the address set forth on the Data Sheet, or such
other address or addresses as Tenant shall designate by written notice. 
Landlord may, at its sole discretion, provide such notice to Tenant solely to
the Premises and such delivery of notice shall be conclusively presumed to be
notice to the Tenant for all purposes under this Lease or applicable law.

 

Section 27.06                     CAPTIONS AND SECTION NUMBERS.

The captions, section numbers, article numbers and index appearing in this Lease
are inserted only as a matter of convenience and in no way define, limit,
construe or describe the scope or intent of such sections or articles of this
Lease nor in any way affect this Lease.

 

Section 27.07                     BROKER’S COMMISSION.

Tenant represents and warrants to Landlord that there are and shall be no claims
for brokerage commissions or finder’s fees in connection with this Lease, and
each party agrees to indemnify the other and hold it harmless from all
liabilities arising from any claim for brokerage commissions and finder’s fees
in connection with this Lease.  Such agreement shall survive the termination of
this Lease.

 

Section 27.08                     RECORDING.

Tenant shall not record this Lease or any short form or memorandum of this
Lease.  Tenant, upon the request of Landlord’s ground lessor(s), mortgagee(s) or
beneficiary(ies) under deed(s) of trust, shall execute and acknowledge a short
form or memorandum of this Lease for recording purposes.

 

Section 27.09                     FURNISHING OF FINANCIAL STATEMENTS.

Tenant has provided Landlord at or prior to the date of this Lease with
statements reflecting its financial condition as of a date within the last
twelve (12) months as an inducement to Landlord to enter into this Lease, and
Tenant hereby represents and warrants that its financial condition has not
materially changed since the date of those statements.  Upon Landlord’s written
request in connection with a proposed sale, transfer or financing transaction
with respect to all or any portion of the Development, Tenant shall promptly
furnish Landlord, from time to time, but not more frequently than once in any
lease year, with financial statements reflecting Tenant’s then current financial
condition and written evidence of ownership of controlling stock interest if
Tenant is a corporation or controlling partnership interest if Tenant is a
partnership.  Landlord shall treat such financial statements and information
provided to it pursuant to Articles III and IV of this Lease confidentially, and
shall not disclose them except to Landlord’s lenders or otherwise as reasonably
necessary for the operation of the Development or administration of Landlord’s
business or unless disclosure is required by any judicial or administrative
order or ruling.

 

Section 27.10                     WAIVER OF COUNTERCLAIM OR DEFENSES IN ACTION
FOR POSSESSION.

Landlord and Tenant agree that in any action brought by Landlord to obtain
possession of the Premises, the parties desire an expeditious resolution of such
litigation.  Accordingly, Tenant shall not file and hereby waives the right to
file any non-compulsory counterclaim in such action.  Tenant also shall not file
and hereby waives the right to file any defense to such action for possession
other than the defense that the default alleged by Landlord did not occur.

 

Section 27.11                     TRANSFER OF LANDLORD’S INTEREST.  In the event
of any transfer or transfers of Landlord’s interest in the Premises including a
so-called sale-leaseback, the transferor shall be automatically relieved of any
and all obligations on the part of Landlord accruing from and after the date of
such transfer, provided that (a) the interest of the transferor, as Landlord, in
any funds then in the hands of Landlord in which Tenant has an interest shall be
turned over, subject to such obligations, to the then transferee; and (b) notice
of such sale, transfer or lease shall be given to Tenant as required by law. 
Upon the transfer of any such lease in a sale-leaseback transaction prior to
termination of this Lease, the former lessee thereunder shall become and remain
liable as Landlord hereunder until a further transfer.  No holder of a

 

36

--------------------------------------------------------------------------------


 

mortgage to which this Lease is or may be subordinate, and no lessor under a
so-called sale-leaseback, shall be responsible in connection with the security
deposited hereunder, unless such mortgagee or holder of such deed of trust or
lessor shall have actually received the security deposited hereunder.

 

Section 27.12                     FLOOR AREA.

(a)                                  “Floor Area” as used in this Lease means
with respect to any leasable area in the Shopping Center and/or the Development,
the aggregate number of square feet of floor space of all floor levels therein,
including any mezzanine space, measured from (i) the outside faces of all
perimeter walls thereof other than any party wall separating such premises from
other leasable premises, (ii) the center lines of any such party wall, (iii) the
outside face of any interior wall, and (iv) the building and/or leaseline
adjacent to any entrance to such premises.

 

(b)                                 For the purpose of this Lease, in
determining the gross leasable Floor Area or the gross leased and occupied Floor
Area of the Shopping Center and/or the Development, there shall be excluded
therefrom the Floor Area of any premises leased for the operation of a U.S.
Government Post Office facility or other governmental facility, and the total
Floor Area utilized by Landlord for the operation of a child care center,
community room, library, project offices and related rooms, parking facilities,
Common Areas and project areas which shall be deemed amenities to the Shopping
Center and/or the Development.  No deduction or exclusion from Floor Area shall
be made by reason of columns, duets, stairs, elevators, escalators, shafts or
other interior construction or equipment.  The gross leased and occupied Floor
Area in effect for the whole of any lease year shall be the average of the gross
leased and occupied Floor Area in effect on the first day of each calendar month
in such lease year.

 

Section 27.13                     INTEREST ON PAST DUE OBLIGATIONS.

Any amount due from Tenant to Landlord hereunder which is not paid when due
(including, without limitation, amounts due as reimbursement to Landlord for
costs incurred by Landlord in performing obligations of Tenant hereunder upon
Tenant’s failure to so perform) shall bear interest at the lesser of (a) the
“Prime Rate” as published in Wall Street Journal plus three percent (3%); or (b)
the highest rate then allowed under the usury laws of the state where the
Development is located from the date due until paid, unless otherwise
specifically provided herein, but the payment of such interest shall not excuse
or cure any default by Tenant under this Lease.

 

Section 27.14                     LIABILITY OF LANDLORD.

If Landlord shall fail to perform any covenant, term or condition of this Lease
upon Landlord’s part to be performed, and if as a consequence of such default
Tenant shall recover a money judgment against Landlord, such judgment shall be
satisfied only out of the proceeds of sale received upon execution of such
judgment and levied thereon against the right, title and interest of Landlord in
the Development and out of rents or other income from such property receivable
by Landlord, or out of the consideration received by Landlord from the sale or
other disposition of all or any part of Landlord’s right, title and interest in
the Development subject, nevertheless to the rights of Landlord’s mortgagee, and
neither Landlord nor any of the partners comprising the partnership which may be
the Landlord herein shall be liable for any deficiency.

 

Section 27.15                     ACCORD AND SATISFACTION.

Payment by Tenant or receipt by Landlord of a lesser amount than the Rental or
other charges herein stipulated shall be deemed to be on account of the earliest
Rental or other charges due from Tenant to Landlord.  No endorsements or
statement on any check or any letter accompanying any check or payment as Rental
or other charges shall be deemed an accord and satisfaction, and Landlord shall
accept such check or payment without prejudice to Landlord’s right to recover
the balance of any and all Rental or other charges due from Tenant to Landlord
or to pursue any other remedy provided in this Lease or by law.

 

Section 27.16                     EXECUTION OF LEASE; NO OPTION.

The submission of this Lease to Tenant shall be for examination purposes only,
and does not and shall not constitute a reservation of an option for Tenant to
lease, or otherwise create any interest by Tenant in the Premises or any other
premises in the Development.  Execution of this Lease by Tenant and the return
of same to Landlord shall not be binding upon Landlord, notwithstanding any time
interval, until Landlord has executed and delivered this Lease to Tenant.

 

Section 27.17                     GOVERNING LAW.

This Lease shall be governed by and construed in accordance with laws of the
state where the Premises is situated.  If any provision of this Lease or the
application thereof to any person or circumstances shall, to any extent be
invalid or unenforceable, such provision shall be adjusted rather than voided,
if possible, in order to achieve the intent of the parties, to the extent
possible; in any event, all other provisions of this Lease shall be deemed valid
and enforceable to the full extent.

 

37

--------------------------------------------------------------------------------


 

Section 27.18                     SPECIFIC PERFORMANCE OF LANDLORD’S RIGHTS.

Landlord shall have the right to obtain specific performance of any and all
covenants or obligations of Tenant under this Lease, and nothing contained in
this Lease shall be construed as or shall have the effect of abridging such
right.

 

Section 27.19                     SURVIVAL OF TENANT’S OBLIGATIONS.

All obligations of Tenant under this Lease which cannot be ascertained to have
been fully performed prior to the expiration or earlier termination of this
Lease shall survive the expiration or earlier termination of this Lease.

 

Section 27.20                     CERTAIN RULES OF CONSTRUCTION.

Time is of the essence in Tenant’s performance of this Lease.  Notwithstanding
the fact that certain references elsewhere in this Lease to acts required to be
performed by Tenant hereunder, or to breaches or defaults of this Lease by
Tenant, omit to state that such acts shall be performed at Tenant’s sole cost
and expense, or omit to state that such breaches or defaults by Tenant are
material, unless the context clearly implies to the contrary, each and every act
to be performed or obligation to be fulfilled by Tenant pursuant to this Lease
shall be performed or fulfilled at Tenant’s sole cost and expense, and all
breaches or defaults by Tenant hereunder shall be deemed material.  Tenant shall
be fully responsible and liable for the observance and compliance by
concessionaires of and with all the terms and conditions of this Lease, which
terms and conditions shall be applicable to concessionaires as fully as if they
were the Tenant hereunder; and failure by a concessionaire fully to observe and
comply with the terms and conditions of this Lease shall constitute a default
hereunder by Tenant.  Nothing contained in the preceding sentence shall
constitute a consent by Landlord to any concession, subletting or other
arrangement proscribed by Article XIV.

 

Section 27.21                     CONFIDENTIALITY.

Any and all information contained in this Lease or provided to or by Tenant
and/or Landlord by reason of the covenants and conditions of this Lease,
economic or otherwise, shall remain confidential between Landlord and Tenant and
shall not be divulged to third parties; provided, however Landlord shall be
permitted to divulge the contents of statements and reports derived and received
in connection with the provisions of Article III and Article IV in connection
with any contemplated sales, transfers, assignments, encumbrances or financing
arrangements of Landlord’s interest in the Shopping Center and/or the
Development or in connection with any administrative or judicial proceedings in
which Landlord is involved where Landlord may be required to divulge such
information.

 

Section 27.22                     ATTORNEY FEES.

If at any time after the date that this Lease has been executed by Landlord and
Tenant, either Landlord or Tenant institutes any action or proceeding against
the other relating to the provisions of this Lease or any default hereunder, the
non-prevailing party in such action or proceeding shall reimburse the prevailing
party for the reasonable expenses of attorneys’ fees and all costs and
disbursements incurred therein by the prevailing party, including, without
limitation, any such fees, costs or disbursements incurred on any appeal from
such action or proceeding.  Subject to the provisions of local law, the
prevailing party shall recover all such fees, costs or disbursements as costs
taxable by the court or arbiter in the action or proceeding itself without the
necessity for a cross-action by the prevailing party.

 

Notwithstanding anything to the contrary contained herein, if Landlord is
compelled to engage the services of attorneys (either outside counsel or
in-house counsel) to enforce the provisions of this Lease, to the extent that
Landlord incurs any cost or expense (including such reasonable attorney fees for
outside counsel or payroll and overhead expenses for in-house counsel, as the
case may be) in connection with such enforcement, including instituting,
prosecuting or defending its rights in any action, proceeding or dispute by
reason of any default by Tenant, or as otherwise set forth in this Section 27.22
or elsewhere in this Lease, the sum or sums so paid or billed to Landlord,
together with all interest, costs and disbursements, shall be deemed Additional
Rent and shall be due from Tenant immediately upon receipt of an invoice
therefor following the occurrence of such expenses.

 

Section 27.23                     INDEX.

As used in this Lease, the term “Index” shall mean the Consumer Price Index For
All Urban Consumers (1982-84=100), U.S. City Average, All Items, published by
the Bureau of Labor Statistics of the U.S. Department of Labor.  In the event
such Index is not published by the Bureau of Labor Statistics or another
governmental agency at any time during the Term of this Lease, the most closely
comparable statistics on the purchasing power of the consumer dollar as
published by a responsible financial authority and as selected by Landlord shall
be used for making any computation under this Lease otherwise to be made on the
basis of the Index.  If during the Term the Consumer Price Index is changed or
discontinued, Landlord shall choose a comparable index, formula or other means
of measurement of the relative purchasing power of the dollar and such
substitute index, formula or other means shall be utilized in place of the
Consumer Price Index as if it had been originally designated in this Lease.

 

38

--------------------------------------------------------------------------------


 

Section 27.24                     WAIVER OF TRIAL BY JURY.

Landlord and Tenant desire and intend that any disputes arising between them
with respect to or in connection with this Lease be subject to expeditious
resolution in a court trial without a jury.  Therefore, Landlord and Tenant each
hereby waive the right to trial by jury of any cause of action, claim,
counterclaim or cross-complaint in any action, proceeding or other hearing
brought by either Landlord against Tenant or Tenant against Landlord or any
matter whatsoever arising out of, or in any way connected with, this Lease, the
relationship of Landlord and Tenant, Tenant’s use or occupancy of the Premises
or any claim of injury or damage, or the enforcement of any remedy under any
law, statute, or regulation, emergency or otherwise, now or hereafter in effect.

 

Section 27.25                     MORTGAGEE CHANGES.

Tenant shall not unreasonably withhold its consent to changes or amendments to
this Lease requested by any current or future ground lessor or holder of a
mortgage or deed of trust or such similar financing instrument covering
Landlord’s fee or leasehold interest in the Premises, as the case may be, so
long as such changes do not materially alter the economic terms of this Lease or
otherwise materially diminish the rights or materially increase the obligations
of Tenant.

 

Section 27.26                     REAL ESTATE INVESTMENT TRUST.

If the ownership of the Development is in a Real Estate Investment Trust, then
Landlord and Tenant agree that Minimum Annual Rental, Percentage Rental and all
Additional Rent paid to Landlord under this Lease (collectively referred to in
this Section as “Rent”) shall qualify as “rents from real property” within the
meaning of Section 856(d) of the Internal Revenue Code of 1986, as amended (the
“Code”) and the U.S. Department of Treasury Regulations promulgated thereunder
(the “Regulations”).  Should the Code or the Regulations, or interpretations
thereof by the Internal Revenue Service contained in Revenue Rulings, be changed
so that any Rent no longer qualifies as “rent from real property” for the
purposes of Section 856(d)of the Code and the Regulations promulgated
thereunder, other than by reason of the application of Section 856(d)(2)(B) or
856(d)(5) of the Code or the Regulations relating thereto, such Rent shall be
adjusted so that it will so qualify; provided, however, that any adjustments
required pursuant to this Section shall be made so as to produce the equivalent
(in economic terms) Rent as payable prior to such adjustment.

 

IN WITNESS WHEREOF, Landlord and Tenant, personally or by their duly authorized
agents, have executed this Lease as of the day and year first above written.

 

CHICAGO PIZZA & BREWERY, INC.,

 

OAKRIDGE MALL LP,

a California corporation

 

a Delaware limited partnership

 

 

 

By:

/s/ Jeremiah J. Hennessy

 

By:

Oakridge Mall, Inc.,

 

 

 

a Delaware corporation,

Print Name:

Jeremiah J. Hennessy

 

 

its general partner

 

 

 

 

 

 

 

 

Its

CO-CEO/[ILLEGIBLE]

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

LANDLORD

 

 

 

 

Print Name:

[ILLEGIBLE]

 

 

Kyle Olson

 

 

 

Assistant Secretary

Its

CO-CEO

 

 

 

 

 

 

TENANT

 

 

 

39

--------------------------------------------------------------------------------


 

WESTFIELD SHOPPINGTOWN OAKR1DGE

 

LEASE ADDENDUM

 

This document constitutes an Addendum to the Lease made as of the 4th day of
February, 2003, by and between OAKRIDGE MALL LP, a Delaware limited partnership
(“Landlord”) and CHICAGO PIZZA & BREWERY, INC., a California corporation
(“Tenant”) for Store No. R-1 in the WESTFIELD SHOPPINGTOWN OAKRIDGE (the
“Development”) and is made a part of this Lease as if set forth in full therein.

 

1.                                       Section 1.02                           
TERM.

 

a)                                      The Grand Opening Date for Landlord’s
expansion of the Shopping Center is estimated by Landlord to be October 3,
2003.  Notwithstanding anything to the contrary contained in this Section 1.02,
the Rental Commencement Date shall be the earliest to occur of (a) the date on
which Tenant opens its store in the Premises for business to the public, or (b)
one hundred fifty (150) days after Landlord’s delivery of possession of the
Premises to Tenant with Landlord’s Work substantially complete; provided,
however, that Tenant agrees to use best efforts to open for business by no later
than the Grand Opening Date.

 

b)                                     The following language is hereby added to
the end of this Section:

 

“Option to Extend, Landlord hereby grants to Tenant one (1) option to extend the
Term of this Lease for five (5) years (the “Option Period”) on the same terms
and conditions contained in this Lease, except that (i) Minimum Annual Rental
and Percentage Rental for the Option Period shall be as set forth below, and
(ii) at the commencement of the Option Period, Tenant, at Tenant’s sole cost and
expense, shall complete a cosmetic remodel of the Premises in accordance with
the provisions of Sections 5.01 and 9.01, and Exhibit B of this Lease.  Written
notice of Tenant’s exercise of the option to extend the Term must be given to
Landlord at least six (6) months prior but not more than nine (9) months prior
to the date the Term of the Lease would otherwise expire.  Upon receipt of each
such notice, this Lease will be extended for the Option Period without the
necessity for the execution of any further instrument.  The “Term” of this Lease
shall mean the initial Term set forth in the Data Sheet and if applicable, the
Option Period if properly exercised.  If Tenant fails to timely exercise its
right to extend the Lease for the Option Period, Tenant shall be deemed to have
waived its right to extend the Term as provided herein.  No additional option to
extend the Term shall apply following the expiration of the Option Period.

 

If Tenant is in default under this Lease beyond any applicable grace and cure
periods, then Tenant shall have no right to extend the Term of this Lease during
the time commencing from the date Landlord gives to Tenant a notice of default
under this Lease and continuing until the default alleged in said notice is
cured.  The period of time within which said option may be exercised shall not
be extended or enlarged by reason of Tenant’s inability to exercise said option
because of such default.  Notwithstanding any provision herein to the contrary,
the Term of this Lease shall not be extended as herein provided if, at any time
following the exercise by Tenant of the option herein granted, Tenant shall be
in default in the performance of any covenant, obligation or agreement to be
performed by Tenant under this Lease beyond any applicable grace and cure
periods and Landlord has elected to terminate this Lease or pursue legal action
as a result of such default.

 

The right to extend the Term of this Lease is personal to Tenant and shall
automatically terminate upon any assignment, transfer, hypothecation or
encumbrance of this Lease requiring the consent of Landlord, or upon any
sublease of fifty percent (50%) or more of the Premises; provided, however, in
no event shall Tenant enter into such a sublease for the purpose of
circumventing the effect of this provision.”

 

2.                                       Section 1.03                           
LATE OPENING.

 

In the first (1st) line change “by the Rental Commencement Date” to “within
thirty (30) days after the Rental Commencement Date”.

 

1

--------------------------------------------------------------------------------


 

3.                                      Section 2.01                           
MINIMUM ANNUAL RENTAL

 

Minimum Annual Rental [Item number (2) on the Data Sheet]:

 

Rental Commencement Date through January 31, 2005: Two Hundred Fifty Two
Thousand and No/100 Dollars

($ 252,000.00);

 

 

February 1, 2005 through January 31, 2006: Two Hundred Fifty Seven Thousand
Forty and No/100 Dollars

($ 257,040.00);

 

 

February 1, 2006 through January 31, 2007: Two Hundred Sixty Two Thousand One
Hundred Fifty and No/100 Dollars

($ 262,150.00);

 

 

February 1, 2007 through January 31, 2008: Two Hundred Sixty Seven Thousand Four
Hundred and No/100 Dollars

($ 267,400.00);

 

 

February 1, 2008 through January 31, 2009: Two Hundred Seventy Two Thousand
Seven Hundred Twenty and No/100 Dollars

($ 272,720.00);

 

 

February 1, 2009 through January 31, 2010: Two Hundred Seventy Eight Thousand
One Hundred Eighty and No/100 Dollars

($ 278,180.00);

 

 

February 1, 2010 through January 31, 2011: Two Hundred Eighty Three Thousand
Seven Hundred Ten and No/100 Dollars

($ 283,710.00);

 

 

February 1, 2011 through January 31, 2012: Two Hundred Eighty Nine Thousand
Three Hundred Eight and No/100 Dollars

($ 289,380.00);

 

 

February 1, 2012 through January 31, 2013: Two Hundred Ninety Five Thousand One
Hundred Ninety and No/100 Dollars

($ 295,190.00);

 

 

February 1, 2013 through January 31, 2014: Three Hundred One Thousand Seventy
and No/100 Dollars

($ 301,070.00);

 

 

February 1, 2014 through January 31, 2015: Three Hundred Seven Thousand Ninety
and No/100 Dollars

($ 307,090.00);

 

 

February 1, 2015 through January 31, 2016: Three Hundred Thirteen Thousand Two
Hundred Fifty and No/100 Dollars

($ 313,250.00);

 

 

February 1, 2016 through January 31, 2017: Three Hundred Nineteen Thousand Five
Hundred Fifty and No/100 Dollars

($ 319,550.00);

 

 

February 1, 2017 through January 31, 2018: Three Hundred Twenty Five Thousand
Nine Hundred Twenty and No/Dollars

($ 325,920.00);

and

 

 

 

February 1, 2018 through the end of the Term: Three Hundred Thirty Two Thousand
Four Hundred Thirty and No /100 Dollars

($ 332,430.00);

 

Option Period:  The amount of Minimum Annual Rental payable at the commencement
of the Option Period shall equal the greater of (i) one hundred ten percent
(110%) of the Minimum Annual Rental payable for the last full lease year of the
initial Term, or (ii) one hundred ten percent (110%) of the Minimum Annual
Rental plus Percentage Rental payable for the last full lease year of the
initial Term.  On each February 1st during the Option Period, Minimum Annual
Rental shall be adjusted by one hundred two percent (102%) of the amount payable
by Tenant for Minimum Annual Rental in the prior lease year.

 

2

--------------------------------------------------------------------------------


 

4                                        
Section 2.02                            PERCENTAGE RENTAL

 

a)                                      Percentage Rental [Item number (3) on
the Data Sheet]:

 

Percentage Rental:  Six percent (6%) of Gross Sales in excess of the Annual
Breakpoint(s) as follows:

 

Rental Commencement Date through January 31, 2005: Four Million Two Hundred
Thousand and No/100 Dollars

($ 4,200,000.00);

 

 

February 1, 2005 through January 31, 2006: Four Million Two Hundred Eighty Four
Thousand and No/100 Dollars

($ 4,284,000.00);

 

 

February 1, 2006 through January 31, 2007: Four Million Three Hundred Sixty Nine
Thousand One Hundred Sixty Seven and No/100 Dollars

($ 4,369,167.00);

 

 

February 1, 2007 through January 31, 2008: Four Million Four Hundred Fifty Six
Thousand Six Hundred Sixty Seven and No/100 Dollars

($ 4,456,667.00);

 

 

February 1, 2008 through January 31, 2009: Four Million Five Hundred Forty Five
Thousand Three Hundred Thirty Three and No/100 Dollars

($ 4,545,333.00);

 

 

February 1, 2009 through January 31, 2010: Four Million Six Hundred Thirty Six
Thousand Three Hundred Thirty Three and No/100 Dollars

($ 4,636,333.00);

 

 

February 1, 2010 through January 31, 2011: Four Million Seven Hundred Twenty
Eight Thousand Five Hundred and No/100 Dollars

($ 4,728,500.00);

 

 

February 1, 2011 through January 31, 2012: Four Million Eight Hundred Twenty
Three Thousand and No/100 Dollars

($ 4,823,000.00);

 

 

February 1, 2012 through January 31, 2013: Four Million Nine Hundred Nineteen
Thousand Eight Hundred Thirty Three and No/100 Dollars

($ 4,919,833.00);

 

 

February 1, 2013 through January 31, 2014: Five Million Seventeen Thousand Eight
Hundred Thirty Three and No/100 Dollars

($ 5,017,833.00);

 

 

February 1, 2014 through January 31, 2015: Five Million One Hundred Eighteen
Thousand One Hundred Sixty Seven and No/100 Dollars

($ 5,118,167.00);

 

 

February 1, 2015 through January 31, 2016: Five Million Two Hundred Twenty
Thousand Eight Hundred Thirty Three and No/100 Dollars

($ 5,220,833.00);

 

 

February 1, 2016 through January 31, 2017: Five Million Three Hundred Twenty
Five Thousand Eight Hundred Thirty Three and No/100 Dollars

($ 5,325,833.00);

 

 

February 1, 2017 through January 31, 2018: Five Million Four Hundred Thirty Two
Thousand and No/100 Dollars

($ 5,432,000.00);

 

 

and

 

 

 

February 1, 2018 through the end of the Term: Five Million Five Hundred Forty
Thousand Five Hundred and No/100 Dollars

($ 5,540,500.00);

 

Option Period:  Upon the commencement of the Option Period and on each February
1st during the Option Period, the Annual Breakpoint(s) shall be calculated by
dividing the then current Minimum Annual Rental by six percent (6%).

 

b)                                     Notwithstanding anything to the contrary
contained in this Lease, with respect to each lease year, Percentage Rental
shall first be paid for the month in which the aggregate of Gross Sales for such
lease year shall have first exceeded the Annual Breakpoint set forth in the Data
Sheet, and thereafter shall be paid monthly on all additional Gross Sales made
during the remainder of such lease year, such payments to be made in arrears
within

 

3

--------------------------------------------------------------------------------


 

 

thirty (30) days following the month in which such Gross Sales were made. 
Furthermore, whenever in this Lease the term “Quarterly Breakpoint” is used or
referred to, it shall mean the Annual Breakpoint as set forth herein.

 

c)                                      Subsection 2.02(d) is hereby deleted.

 

5.                                       Section 2.03                           
GROSS SALES.

 

a)                                      The following is added to the end of
subsection 2.03(b):

 

“(7)                            Transfers of food, beverage or merchandise
between respective stores.

 

b)                                     Subsection 2.03(e) is hereby deleted.

 

6.                                       Section 2.04                           
TENANT’S TAX OBLIGATION.

 

a)                                      In the sixth (6th) line after “Shopping
Center”, the following is inserted: “(which leased and occupied Floor Area for
purposes of this calculation shall not be less than eighty percent (80%) of the
gross leasable Floor Area of the Shopping Center).”

 

b)                                     In the sixth (6th) line change “fifteen
percent (15%)” to “five percent (5%)”.

 

7.                                       Section 2.05                           
TRASH REMOVAL CHARGE.

 

Section 2.05 is hereby deleted in its entirely and the following is substituted
therefor:

 

“(a)                            Tenant, at Tenant’s expense, shall at all times
keep the Premises (including, without limitation, the service areas adjacent to
the Premises, display windows and signs) orderly, neat, safe, clean and free
from rubbish and dirt.  Tenant shall dispose of all trash (wet or dry) on a
daily basis in such receptacles as may be designated by Landlord for such
disposal, and until Tenant disposes of such trash, Tenant shall store the trash
and other solid waste within the Premises or in such areas as may be designated
by Landlord for such storage.  Tenant shall not burn any trash or garbage at any
time in or about the Development.

 

(b)                                 Solid waste disposal contractors designated
by Landlord shall remove trash from said receptacles at such intervals as
Landlord may determine, in Landlord’s sole discretion.  The Data Sheet will set
forth whether the Tenant will initially pay (i) the “Trash Removal Charge” as
set forth on the Data Sheet, or (ii) the solid waste disposal contractor
designated by Landlord directly.  Landlord shall have the right to change the
method of payment at any time during the Term by providing Tenant thirty (30)
days’ prior written notice.

 

(c)                                  In the event Landlord elects that Tenant
pay a Trash Removal Charge, Tenant shall be solely responsible for and shall
promptly pay, as Additional Rent hereunder, the sum set forth in the Data Sheet
as the “Trash Removal Charge” for each lease year during the Term in equal
consecutive monthly installments in advance on or before the first day of each
month, without prior demand or notice.  Such Trash Removal Charge payable by
Tenant shall be adjusted annually commencing on the 1st day of January
immediately following the Rental Commencement Date and each January 1st
thereafter by the annual percentage increase in the “Index” (as defined in
Section 27.23) to the respective January or the closest subsequent month thereto
that the Index is published; provided, however, in no event shall Tenant pay
less than the Trash Removal Charge payable for the preceding year.

 

If Landlord elects that Tenant pay the solid waste disposal contractors
directly, then Landlord shall instruct such contractor to bill its charges
directly to Tenant, and Tenant shall pay such charges directly to the
contractor, and no separate Trash Removal Charge shall be payable hereunder.

 

At any time during the Term, Landlord may, upon thirty (30) days’ prior written
notice to Tenant, discontinue furnishing trash removal services to the Premises
without thereby affecting this Lease in any manner or otherwise incurring any
liability to Tenant except that Landlord will no longer be required to furnish
trash removal services to the Premises.  If Landlord does not provide such
services and if Landlord has elected not to retain a third party to

 

4

--------------------------------------------------------------------------------


 

provide such services, Tenant shall arrange for the regular pickup of all trash,
garbage and other solid waste with a contractor and upon terms approved in
writing by Landlord, in its sole discretion.”

 

8.                                       Section 4.02                           
AUDIT.

 

a)                                      The sentence commencing in the fifth
(5th) line of subsection 4.02(a) is deleted.

 

b)                                     In the fourteenth (14th) line of
subsection 4.02(a) change “two percent (2%)” to “three percent (3%)”.

 

c)                                      In the sixteenth (16th) line of
subsection 4.02(a) after “understatement was” insert “willful or fraudulent
and”.

 

9.                                       Section 5.01                           
CONSTRUCTION OF PREMISES.

 

Commencing in the eighth (8th) line of subsection 5.0l(b) delete “and Tenant
shall remain liable as provided in this Lease”.

 

10.                                 Section 6.02                           
REMOVAL BY TENANT.

 

The following language shall be added at the end of this Section:

 

“Notwithstanding the fact that Tenant shall not encumber the leasehold by or
through any mortgage, deed of trust, pledge, hypothecation, lien, or other
security arrangement, Landlord acknowledges that Landlord does not hold a
security interest in items of Tenant’s personal property, trade fixtures and/or
equipment installed and/or used in the Premises.”

 

11.                                 Section 6.03                           
CHANGES AND ADDITIONS.

 

Notwithstanding anything to the contrary in this Lease, except as may be
required by applicable law, no changes or alterations by Landlord pursuant to
subsection 6.03(a) shall materially, detrimentally affect ingress or egress to
and from the Premises or the reasonable visibility of the Premises.

 

12.                                 Section 6.04                           
RIGHTS OF LANDLORD.

 

Subsection 6.04(a) is hereby deleted.

 

13.                                 The following Section is hereby added to
this Lease:

 

“Section 5.05                     REQUIRED IMPROVEMENTS.

In the event the total length of the Term and any extended term (if applicable)
is for a period of nine (9) lease years or more, Tenant shall, at its sole cost
and expense, be responsible for performing a cosmetic refurbishment of the
interior of the Premises to “like new” condition, if necessary, such work to
include, but not be limited to new paint, ceilings, wall and floor coverings
(hereinafter “Required Improvements”).  The Required Improvements shall be
performed during the first three (3) months of the sixth (6th) lease year of the
Term and every five (5) lease years thereafter, if applicable.  The Required
Improvements shall be performed in accordance with the provisions contained in
this Article V and Exhibit B.”

 

14.                                 Section 7.02                           
OPERATION OF BUSINESS.

 

a)                                       Landlord acknowledges that Tenant’s
normal operating hours are from 11:00 AM through 12:00 AM; subject to the terms
of Section 7.02(d).  Such hours shall not be considered “after normal Shopping
Center hours” for purposes of allocating costs to Tenant under Section 7.02(a).

 

b)                                      In the third (3rd) line of
subsection 7.02(c) change “a menu approved in writing by the Landlord and
attached as an exhibit to this Lease” to “the Permitted Use clause set forth in
the Data Sheet”.

 

5

--------------------------------------------------------------------------------


 

15.                                 Section 7.04                         
RADIUS.

 

a)                                       In the second (2nd) and ninth (9th)
lines of the first paragraph change “ten (10)” to “three (3)” each place it
appears.

 

b)                                      Notwithstanding anything to the contrary
anything in this Section to the contrary, Tenant or any such other person or
entity may operate a similar type of business within said radius, provided such
business does not operate under a trade name the same as or similar to that
being used by Tenant at the Premises.

 

16.                                 The Lease is hereby amended by the addition
of a new Section 7.05 as follows:

 

“Section 7.05                     OUTSIDE SEATING AREA.

Landlord grants Tenant the right during the Term to use the Common Area outside
and adjacent to the Premises designated as the “Patio” on Exhibit A-3 attached
to this Lease provided that the Patio shall be fully enclosed and that Tenant
complies with all applicable laws, the Conditional Use Permit for the
Development (if required by the governmental authorities having jurisdiction
thereover), and the following conditions:

 

(a)                                  Consent and Approval.  Landlord grants to
Tenant a license to use the Patio for cafe seating (the “Cafe’ Seating Area”)
provided Tenant complies with all applicable requirements of all governmental
authorities having jurisdiction thereover including, without limitation, fire
and safety code requirements and with all requirements of Landlord’s insurers
for the Shopping Center.  Tenant agrees to provide Landlord with certified
copies of all consents and approvals acquired.  Landlord agrees to cooperate
with Tenant, at Tenant’s expense, in obtaining any such consents and approvals;
however, Landlord is not bound to execute any documentation if Tenant is in
default under the Lease.

 

(b)                               Tenant’s Obligations.  It is understood that
although no payment of Minimum Annual Rental is required for the Cafe’ Seating
Area, all Gross Sales and revenues derived from services performed and sales
made in the Cafe’ Seating Area will be included in Gross Sales for the purpose
of determining Tenant’s Percentage Rental payable pursuant to Section 2.02 of
the Lease.  Further, even though the Cafe’ Seating Area does not form a part of
the Premises, the Cafe’ Seating Area shall be subject to all other non-monetary
terms and conditions of the Lease including, without limitation, Article X,
Article XI and Article XIX, and any provision obligating Tenant to comply with
the requirements of all governmental authorities having jurisdiction thereover.

 

Tenant acknowledges and agrees that the insurance requirements set forth in the
Lease shall also apply to the business operations of Tenant in the Café Seating
Area and Tenant’s insurance policy shall specifically cover the Café Seating
Area.

 

(c)                                 Rights of Landlord.  Landlord shall have the
right, if required by the city in which the Development is a part or any other
lawful governmental authority, to remove Tenant from the Cafe’ Seating Area and
to terminate Tenant’s use thereof upon twenty (20) days’ prior written notice,
or such shorter notice as may be required by such governmental authority.

 

(d)                                Facilities.  Tenant, at Tenant’s cost and
expense, shall provide the tables, seating facilities and other movable fixtures
for use in the Cafe’ Seating Area (the “Facilities”).  The Facilities shall
require the prior approval of Landlord.  Tenant acknowledges and agrees that any
destruction, damage, theft, or vandalism of, or to, the Facilities shall be the
sole responsibility of Tenant and Tenant agrees to promptly repair same
immediately following such event.

 

(e)                                 Maintenance.  Tenant shall keep the Cafe’
Seating Area and the Facilities clean and in good repair at all times throughout
Tenant’s possession.  If Tenant does not maintain a standard of cleanliness and
repair satisfactory to Landlord, then Landlord shall have the right, after
twenty-four(24) hours’ prior notice to Tenant, to clean or repair or cause to be
cleaned or repaired the Cafe’ Seating Area and/or the Facilities and the cost
thereof shall be payable by Tenant on demand as Additional Rent.  After two
notices in any lease year, Landlord shall have the right to revoke this license
and terminate Tenant’s use thereof on twenty (20) days’ prior written notice.

 

6

--------------------------------------------------------------------------------


 

 

(f)                                   Miscellaneous.  Notwithstanding anything
to the contrary contained in Article XIV of the Lease, the right to use the Café
Seating Area is personal to Tenant and may not be assigned in connection with
any assignment of this Lease requiring the consent of Landlord.”

 

17.                                 Section 8.02                            USE
OF COMMON AREAS.

 

a)                                      In connection with the exercise of its
rights under this Section 8.02, except as required by governmental authority or
due to force majeure as set forth in Section 27.04, Landlord shall (i) shall use
good faith efforts to minimize interference with the operation of Tenant’s
business in the Premises; (ii) not materially interfere with the ingress,
egress, or reasonable visibility of the Premises; and (iii) furnish Tenant with
reasonable prior notice of any entry onto the Premises hereunder.

 

b)                                     Landlord shall not require payment of the
Fifty Dollars ($50.00) per day Additional Rent as set forth in the third (3rd)
paragraph of subsection 8.02(b) unless written notice of a previous violation by
such employee shall have been furnished to Tenant.

 

18.                                 Section 8.03                           
COMMON AREA OPERATING COSTS AND EXPENSES.

 

Notwithstanding anything to the contrary contained in the Section 8.03, Tenant
shall have no separate obligation to contribute toward Common Area Operating
Costs and Expenses; and, apart from its obligations with respect to the Premises
which arc set forth in other sections of this Lease, Tenant shall have no other
obligation whatsoever for the payment of any costs for the, repair, maintenance,
operation or management of the Common Areas of the Shopping Center.

 

19.                                 Section 10.02                     TENANT’S
OBLIGATIONS FOR MAINTENANCE.

 

a)                                      In the seventh (7th) line of
subsection 10.02(b) after “wear and tear” insert “, permitted alterations and
casualty or condemnation damage which Tenant is not required by this Lease to
repair”.

 

b)                                     In the third (3rd) line of
subsection 10.02(c) change “ten (10)” to “fifteen (15)”.

 

c)                                      In the seventh (7th) and eighth (8th)
lines of subsection 10.02(d) change “ten (10) days” to “thirty (30) days”.

 

20.                               Section 11.01                     TENANT’S
INSURANCE.

 

The following shall be added to the end of subsection 11.01(a):

 

“Notwithstanding the foregoing, Landlord shall not increase the amounts or
limits of insurance required to be carried by Tenant hereunder except to the
extent such increased limits are reasonable and customary for tenants in the
same merchandising category as Tenant in similar shopping centers in the area in
which the Shopping Center is located.”

 

21.                               Section 11.02                     LANDLORD’S
INSURANCE.

 

Tenant shall pay the sum of sixty cents (.60) per square foot of Floor Area in
the Premises per annum for Insurance.  Tenant shall pay this sum to Landlord as
Additional Rent, in monthly installments on or before the first day of each
month (or such longer period as Landlord may determine), in advance, in an
amount estimated by Landlord and billed by Landlord to Tenant; provided that
Landlord shall have the right initially to determine monthly estimates and to
revise the estimates from time to time.

 

22.                               Section 11.03                     COVENANT TO
HOLD HARMLESS.

 

Landlord agrees to indemnify and hold Tenant harmless from and against all
claims, liabilities, losses, damages and expenses for injury to or death of any
person or loss or damage to property in or upon the Common Areas which result
from claims by third parties relating to the Common Areas, except to the extent
such claim is based upon an act or omission of Tenant, any subtenant, licensee,
concessionaire or assignee of Tenant, or any of their respective agents,
employees or contractors, or Tenant’s breach of this Lease.  In case Tenant
shall, without fault, be made a party

 

7

--------------------------------------------------------------------------------


 

to any such litigation, then Landlord shall protect and hold Tenant harmless and
shall pay all reasonable costs, expenses and attorneys’ fees incurred or paid by
Tenant in connection with such litigation.

 

23.                                 Section 12.01                     UTILITY
CHARGES.

 

a)                                      If, as a direct result of the negligence
or breach of this Lease by Landlord, there is an interruption or discontinuance
in any utility supplied to the Premises by Landlord which results in a
substantial and material interference with Tenant’s ability to conduct its
business in the Premises, and as a result Tenant is forced to close its business
in the Premises for a period in excess of seventy two (72) hours, then the
payment of Minimum Annual Rental only shall abate until such time as such
utility service is restored or Tenant is able to reopen the Premises for
business, whichever shall first occur.

 

b)                                     Subsection 12.0l(h) is hereby deleted in
its entirety from this Lease.

 

24.                                 Section 13.03                    
SUBORDINATION.

 

In the eleventh (11th) and seventeenth (17th) lines change “ten (10) days” to
“twenty (20) days”.

 

25.                                 Section 13.04                     REMEDIES.

 

a)                                      In the second (2nd) line change “ten
(10) days” to “ten (10) business days”.

 

b)                                     In the fourth (4th) line change “ten (10)
days’” to “twenty (20) days’”.

 

26                                  Section 14.01                    
RESTRICTIONS ON TRANSFER.

 

Notwithstanding anything to the contrary contained in this Article, provided the
conditions set forth in this paragraph are met, Tenant may, without the prior
consent of Landlord, assign this Lease or sublease the Premises to: (a) any
parent, subsidiary or affiliate of Tenant; or (b) any corporation resulting from
the consolidation or merger of Tenant into or with any other corporation (as the
case may be under clause (a) or (b), an “Affiliate Transfer”).  As used herein,
“parent, subsidiary or affiliate” shall mean a corporation that, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with Tenant, and “control” shall mean ownership of at least
51% of the voting interests together with the right and power, directly or
indirectly, to direct or cause the direction of the management and policies of a
particular corporation.  Notwithstanding the foregoing, however, (i) such
assignment or sublease shall remain fully subject to all of the terms, covenants
and conditions of this Lease including but not limited to the permitted use as
described pursuant to Section 7.01, and the provisions of this Article XIV; (ii)
such assignee or sublessee shall have a net worth at the date of such assignment
or sublease equal to or greater than the net worth of Tenant (plus the net worth
of Tenant’s Guarantor, if any) as of the date of this Lease or as of the
effective date of such assignment or sublease, whichever is greater; (iii) such
assignment or sublease shall be for the entire unexpired Lease Term; (iv) the
person or entity who or which was Tenant prior to the Transfer (and Tenant’s
Guarantor, if any) shall remain liable for the payment of all sums due and the
performance of all other terms and conditions of this Lease; (v) the assignee or
sublessee shall assume in a written instrument satisfactory to Landlord all
obligations under this Lease; and (vi) concurrent with such assignment or
subletting, Tenant shall give notice to Landlord as provided in Section 27.05 of
the Lease setting forth the name and address of such assignee or subtenant and
the terms of such assignment or subletting.  In no event shall any public
offering, listing, redemption, hypothecation, conversion, exchange or other
similar public disposition of Tenant’s corporate stock be deemed an assignment
or require Landlord’s consent.  The provisions set forth in Sections 14.02 and
14.05 and the increased Minimum Annual Rental provisions set forth in
Section 14.03 shall not apply to any Affiliate Transfer.

 

27.                                 Section 14.02                     PROCEDURE
FOR TRANSFER.

 

Landlord shall not exercise its right to terminate under this clause (c) unless
Landlord has reasonable grounds to disapprove of the proposed Transfer under
Section 14.01.

 

8

--------------------------------------------------------------------------------


 

28.                                 Section 14.04                     REQUIRED
DOCUMENTS AND FEES.

 

The following is inserted at the end of this Section: “not to exceed Seven
Hundred Fifty Dollars ($750.00)”.

 

29.                                 Section 14.06                     ASSIGNMENT
AND SUBLEASE RENTALS.

 

Landlord shall not exercise its rights under this Section unless Tenant is in
default after the giving of notice and expiration of any applicable cure period.
 Prior thereto, Tenant may, except as otherwise provided in this Lease, receive,
collect and enjoy the rents accruing under such sublease.

 

30.                                 Section 15.01                     WASTE OR
NUISANCE.

 

The restrictions in this Section against uses which are the source of
“embarrassment” to Landlord or which are “immoral” shall not of themselves be
deemed to prohibit Tenant from the display or sale of items which are similar to
or consistent with items displayed or sold by other restaurants located in
regional shopping centers in the area in which the Shopping Center is located,
but shall prohibit Tenant from the display or sale of items which, due to their
pornographic, obscene or prurient nature, are not displayed or sold by other
restaurants located in such regional shopping centers.

 

31.                                 Section 16.01                     TRADE
NAME.

 

Tenant shall have the right to change its trade name to such trade name as is
utilized by Tenant in all or substantially all of its other full service
sit-down restaurants.  Tenant shall furnish Landlord with reasonable prior
notice of such change in trade name.  Tenant agrees that any change in trade
name will require the installation of a new storefront sign at Tenant’s expense,
the plans for which shall require Landlord’s prior written approval and shall
conform to Landlord’s criteria for signs.

 

32.                                 Section 17.01                   
RECONSTRUCTION OF DAMAGED PREMISES.

 

a)                                      In line two (2) of subsection 17.01 (a),
and line eight (8) of Section 17.02, “carried by Landlord” is changed to “which
Landlord is required to carry”.

 

b)                                     The following is inserted after the first
(1st) sentence of subsection 17.01(c): “Notwithstanding the foregoing, if the
amount to be expended by Landlord in repairing the Premises is in excess of the
proceeds of insurance, Landlord and not Tenant shall bear the amount of such
excess provided Tenant has complied with Section 11.02 of this Lease”

 

c)                                      The following is added to the end of
this Section: “If more than twenty five percent (25%) of the Floor Area of the
Premises shall be damaged or destroyed by fire or other casualty during the last
two (2) years of the Term of this Lease, Tenant shall have the right to
terminate this Lease by giving written notice to Landlord, such notice to be
given within thirty (30) days after the occurrence of such damage or
destruction.”

 

33.                                 Section 17.02                     LANDLORD’S
OPTION TO TERMINATE LEASE.

 

Landlord’s option to terminate this Lease as described in Section 17.02 shall be
conditioned upon Landlord’s exercising its option to terminate the leases of all
other tenants of the Shopping Center impacted in the same manner by such
casualty (to the extent that Landlord possesses the right to do so under its
leases with such tenants).

 

34.                                 Section 18.02                     PARTIAL
CONDEMNATION.

 

a)                                      In line two (2) of subsection 18.02(a),
“fifty percent (50%)” is changed to “thirty five percent (35%)”.

 

b)                                     At the end of subsection 18.02(c) add:
Notwithstanding anything to the contrary, Landlord may only terminate this Lease
pursuant to this subsection 18.03(c) provided Landlord

 

9

--------------------------------------------------------------------------------


 

terminates the leases of other similarly situated tenants unless the Premises is
the only location so taken.

 

35.                                 Section 18.03                     LANDLORD
AND TENANT DAMAGES.

 

Tenant may, if allowed by applicable law, seek a separate award from the
condemning authority for the loss of its leasehold improvements and trade
fixtures installed by Tenant at Tenant’s expense and Tenant’s lost goodwill and
relocation costs, provided that Tenant shall have no right to any portion of any
proceeds awarded to or received by Landlord or Landlord’s mortgagee as a result
of any condemnation.

 

36.                                 Section 19.01                     RIGHTS
UPON DEFAULT.

 

a)                                      In the sixth (6th) line of
subsection 19.01 (a) change “five (5) days” to “ten (10) days”.

 

b)                                     In the second (2nd) line of
subsection 19.01(e) change “this Article XIX” to “19.0l(a)(iv)”; and change
“twice” to “three (3) times”.

 

37.                                 Section 22.02                     LOSS AND
DAMAGE.

 

This Section shall be prefaced with the following: “Except to the extent of
Landlord’s gross negligence or willful misconduct”.

 

38.                                 Section 23.01                     HOLDING
OVER.

 

In the tenth (10th) line change “twice” to “one hundred fifty percent (150%)
of”.

 

39.                                 Section 26.01                     DEPOSIT.

 

This Section is hereby deleted in its entirety from this Lease.

 

40.                                 Section 27.05                     NOTICES.

.

The last sentence is hereby deleted.

 

41.                                 Section 27.07                 BROKER’S
COMMISSION.

 

Notwithstanding anything in this Section 27.07 or this Lease to the contrary,
the parties acknowledge that Tenant has dealt with Terranomies Retail Services
(“Broker”) in connection with this Lease and that Tenant has the sole
responsibility for payment to Broker for services rendered in connection with
this Lease.  Further, Tenant agrees to indemnify Landlord and save it harmless
from all claims, actions, damages, costs and expenses and liability whatsoever,
including attorneys’ fees, arising out of any such representation.

 

37.                                 Section 27.18                     SPECIFIC
PERFORMANCE OF LANDLORD’S RIGHTS.

 

In the first (1st) line after “Landlord” insert “and Tenant”; and in first (1st)
and second (2nd) lines delete “of Tenant”.

 

38.                                 Section 27.20                     CERTAIN
RULES OF CONSTRUCTION.

 

In the first (1st) line insert “Landlord’s” after “Tenant’s”.

 

39.                                 Section 27.21                    
CONFIDENTIALITY.

 

This Section shall not prohibit Tenant from making reasonably necessary
disclosures of the provisions of this Lease to Tenant’s employees,
representatives, actual and potential sublessees, assignees or purchasers,
governmental requirements and filings, and as required in any judicial
proceeding.

 

10

--------------------------------------------------------------------------------


 

 

40.                                 Section 27.22                     ATTORNEY
FEES.

 

a)                                       The second (2nd) paragraph is hereby
deleted.

 

b)                                      In the eighth (8th) line of the second
paragraph change “immediately upon” to “within thirty (30) days after”.

 

41.                              The following new Section is hereby added to
this Lease:

 

“Section 27.27 PERMIT CONTINGENCY.

Tenant’s obligations under this Lease are conditioned on Tenant’s obtaining any
permits and/or licenses (including but not limited to conditional use permits,
and building permits and variances thereto) that are required by applicable laws
to enable Tenant legally to (a) construct Tenant’s improvements to the Premises
in accordance with the Plans; (b) install Tenant’s signage on the Premises; and
(c) conduct its business from the Premises.  Tenant shall, at Tenant’s expense,
initiate and diligently pursue each permit and/or license.  Landlord shall
execute any applications and shall provide Tenant with such further assistance
and cooperation as Tenant may require in connection with applications for such
permits and licenses.  If Tenant does not obtain such permits and/or licenses on
terms satisfactory to Tenant or if a permit and/or license is not renewed or is
revoked during the Term of this Lease due to Landlord’s actions, then Tenant
shall have the right to terminate this Lease.  If Tenant provides Landlord with
its notice of termination hereunder, Landlord shall have the right (but not the
obligation), at its sole option and discretion, to seek to obtain such permits
and/or licenses on Tenant’s behalf and at Tenant’s expense for a period of sixty
(60) days thereafter, and Tenant shall cooperate fully with Landlord’s efforts
upon request.  If the Lease is terminated as provided in this Section, then
neither party shall have any rights or liabilities under the Lease from and
after the effective date of such termination, and Landlord shall return any
deposits and prepaid amounts to Tenant, if any.  Tenant shall vacate the
Premises within thirty (30) days after exercising the option to terminate as
herein provided.”

 

IN WITNESS WHEREOF, Landlord and Tenant, personally or by their duly authorized
agents, have executed this Lease Addendum as of the day and year first above
written.

 

CHICAGO PIZZA & BREWERY, INC.,

OAKRIDGE MALL LP,

a California corporation

a Delaware limited partnership

 

 

By:

/s/ Jeremiah J. Hennessy

 

By:

Oakridge Mall, Inc.,

 

 

a Delaware corporation,

Print Name:

Jeremiah J. Hennessy

 

 

its general partner

 

 

 

 

 

Its:

CO-CEO/[ILLEGIBLE]

 

 

 

 

By:

[ILLEGIBLE]

 

By:

[ILLEGIBLE]

 

 

 

 

Print Name:

[ILLEGIBLE]

 

LANDLORD

 

 

 

 

Its:

CO-CEO

 

 

 

 

TENANT

Kyle Olson

 

Assistant Secretary

 

11

--------------------------------------------------------------------------------


 

[j8144ex10d23image001.jpg]

 

EXHIBIT A1

 

Westfield Corporation, Inc.

 

SITE PLAN

 

[ILLEGIBLE]

 

Westfield

SHOPPINGTOWN

OAKRIDGE

 

--------------------------------------------------------------------------------


 

EXHIBIT A2

 

[j8144ex10d23image002.jpg]

 

The document is diagrammatic and is intended only to show the demised premises
of the project (hatched area.)  If does not purpose to show exact dimensions not
the final location at any mechanical, electrical, structural or architectural
element.  Further, the landlord reserves the right to add, eliminate or modify
any such element, as may be required from time to time.  Tenant space
dimensions, unless otherwise noted are to the centerlines of tenant positions
and column grids, face at exterior walls and to the outside face of service area
positions adjacents to the tenant space (viz. carridars, classic, and stars)

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A3

 

[j8144ex10d23image003.jpg]

 

The document is diagrammatic and is intended only to show the demised premises
of the project (hatched area.)  If does not purpose to show exact dimensions not
the final location at any mechanical, electrical, structural or architectural
element.  Further, the landlord reserves the right to add, eliminate or modify
any such element, as may be required from time to time.  Tenant space
dimensions, unless otherwise noted are to the centerlines of tenant positions
and column grids, face at exterior walls and to the outside face of service area
positions adjacents to the tenant space (viz. carridars, classic, and stars)

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WESTFIELD SHOPPINGTOWN OAKRIDGE

 

DESIGN AND CONSTRUCTION OF THE BUILDING AND THE PREMISES

 

This Exhibit B is hereby made part of the lease (the “Lease”) between Landlord
and Tenant.

 

I.                                    DEFINITIONS

 

A.                                   The term “Landlord’s Work” shall mean
Landlord’s total responsibilities (or any portion thereof) for the construction
and improvement of the Shopping Center building (“Building”) and the Premises. 
The cost of Landlord’s Work shall be borne as set forth under Article III of
this Exhibit B.  Landlord’s Work shall be of a design, type, size, location,
elevation and quantity as may be selected by Landlord.  Any item of work
required to complete the Premises which is not hereinafter specifically made the
responsibility of Landlord, shall be considered to be a part of Tenant’s Work.

 

B.                                     The term “Tenant’s Work” shall mean
Tenant’s total responsibilities (or any portion thereof) for the construction
and improvement of the Premises.  Tenant’s Work shall be performed at Tenant’s
sole cost and expense.  Tenant’s Work shall include, but not be limited to, all
work necessary and/or required to complete the Premises, except those items of
work specifically set forth as Landlord’s Work.

 

C.                                     The term “leasehold improvements” shall
mean all of Tenant’s work described and performed pursuant to this Exhibit B for
the purpose of the Lease (except for removable trade fixtures, merchandise, and
items of personal property).

 

II.                                GENERAL REQUIREMENTS AND PROVISIONS

 

A.                                   Tenant’s Work shall be subject to
Landlord’s prior approval and shall be designed and constructed to comply with
the requirements set forth in the most current edition of Landlord’s criteria
for the Shopping Center (the “Tenant Criteria Manual”).  All details and
information contained in the Tenant Criteria Manual, whether appearing on
Tenant’s plans or not, shall be considered a part of Tenant’s plans and
construction requirements.  By this reference, the Tenant Criteria Manual is
incorporated herein and made a part of this Lease.  This Exhibit B and the
Tenant Criteria Manual are hereinafter collectively referred to as “Tenant’s
Construction Requirements”.

 

B.                                     The design and construction of Tenant’s
Work must comply with the following requirements:

 

1.                                       This Exhibit B;

 

2.                                       The Tenant Criteria Manual;

 

3.                                       Tenant’s Final Working Drawings, as
approved by Landlord;

 

4.                                       All applicable laws, ordinances, codes,
regulations and the requirements of all jurisdictional authorities; and

 

5.                                       All applicable standards of the
American Insurance Association, the National Electrical Code (latest edition),
the American Society of Heating, Refrigeration and Air Conditioning Engineer’s
Guide (latest edition), the Acoustical Society of America, National Council of
Acoustical Consultants or such other locally recognized organization selected by
Landlord experienced in establishing noise guidelines, Landlord’s insurance
carrier, the local building regulations and all local authorities having
jurisdiction.

 

EXHIBIT B

BJ’S RESTAURANT & BREWHOUSE

OAK 2003 EXPANSION

 

B-1

--------------------------------------------------------------------------------


 

In the event of a conflict between any of the above-referenced items, the most
stringent requirement shall govern each increment of Tenant’s Work.

 

C.                                     Tenant’s Work shall be performed in a
first-class and workmanlike manner, and shall be in good and usable condition on
the date of completion thereof.  All materials used in Tenant’s construction of
the Premises and installations made by Tenant as a part of Tenant’s Work shall
be of new, commercial grade and first-class quality.

 

D.                                    After Tenant’s initial construction of the
Premises, any and all elective remodeling proposed by Tenant or any and all
remodeling required of Tenant by Landlord under the applicable provisions of
this Lease shall be performed in accordance with all requirements set forth in
this Exhibit B and the most current edition of the Tenant Criteria Manual.

 

III.                           LANDLORD’S WORK AT LANDLORD’S EXPENSE

 

A.                                   Landlord’s Work to be performed or provided
at Landlord’s sole cost and expense shall be limited to the following;

 

1.                                       A basic building structure, with
finished Common Areas, constructed of such materials as are permitted by the
governing codes.

 

2.                                       Tenant areas will be provided, unless
otherwise stipulated, with a concrete floor slab.  Upper level tenant areas will
be provided with a troweled concrete floor slab.

 

3.                                       Any mall frontage above the storefront
lines, and, where required in Landlord’s sole opinion, mall frontage vertical
neutral strips centered upon the lease lines of the Premises.

 

4.                                       For exterior facing Premises fronting
the south parking lot of the Shopping Center, Landlord shall construct the basic
facade of the Building with openings to be utilized by Tenant for their
storefront design, which storefront shall be included Tenant’s Work and in
accordance with the Tenant Criteria Manual.

 

5.                                       Common use service corridors, located
as required by code or as selected by Landlord, with such corridor walls
finished on the corridor side only.

 

6.                                       All building finishes outside of the
Premises which are not specifically made the responsibility of Tenant or another
tenant of the Shopping Center.

 

7.                                       A main electrical service distribution
system of a type and capacity set forth in the Tenant Criteria Manual and
consisting of the following facilities:

 

a.                                       A remote electrical service area
outside the Premises.

 

b.                                      Main electrical service distribution
equipment within the remote electrical service area, from which Tenant’s main
electrical service will be available.

 

c.                                       Electrical service conduit stubbed to
the Premises from the applicable remote electrical service area, from which
Tenant’s main electrical service will be available.

 

8.                                       A main telephone service terminal board
located outside the Premises, from which Tenant’s main telephone service shall
be available.

 

9.                                       A 2” domestic water service main and
cold water supply line for the Premises, stubbed to a point of connection at or
below the Premises. from which Tenant’s domestic water service shall be
available.

 

B-2

--------------------------------------------------------------------------------


 

10.                                 A 4” sanitary sewer service main for the
Premises, stubbed to a point of connection at or below the Premises, from which
Tenant’s sanitary sewer service shall be available.

 

11.                                 A fire sprinkler service main for the
Premises, from which Tenant’s fire sprinkler service shall be available.

 

12.                                 Landlord shall provide a central fire alarm
system for Tenant’s individual interlace connection.

 

13.                                 The installation of metal studs to separate
the Premises from adjoining stores and/or Common Areas.  Such studs shall extend
from the mall finished floor elevation to the underside of the deck above.

 

14.                                 As may be required of Landlord by any
jurisdictional authority, Landlord shall provide, at all common corridor
demising walls, partition enclosure of the Premises with five-eighth inch (5/8”)
fire code gypsum board or other approved material on the corridor side only. 
Such enclosure shall extend from the floor slab within the Premises to the
underside of the deck above.

 

15.                                 Landlord shall provide ducted fresh makeup
air to the Premises in accordance with the base building drawings.

 

16.                                 Landlord shall supply ducted toilet exhaust
to the Premises in accordance with the base building drawings.

 

17.                                 For those tenants located within the Food
Court area of the Shopping Center Landlord shall install a centralized grease
trap/collection system.

 

IV.                                 LANDLORD’S WORK AT TENANT’S EXPENSE

 

Landlord may provide for Tenant’s account, as Landlord deems necessary or
practical, in Landlord’s sole opinion, or as may be requested of Landlord by
Tenant or Tenant’s General Contractor, the following items of construction,
equipment, improvements or services at Tenant’s cost. For Tenant’s convenience,
Landlord shall charge Tenant’s General Contractor directly for these various
items, prior to the start of Tenant’s construction, or at such other time(s) as
Landlord may deem appropriate.  In the event that Tenant’s General Contractor
shall refuse to pay Landlord for such items, Landlord shall invoice Tenant
directly for reimbursement.  Such items may include, but not necessarily be
limited to, the following:

 

1.                                       Landlord shall provide Tenant’s General
Contractor with mall tile for use at Tenant’s storefront.  Tenant’s General
Contractor shall reimburse Landlord for such mall tile at cost.

 

2.                                       In the event Tenant does not construct
and install its own temporary construction barricade when required by Landlord,
which barricade shall be installed in accordance with Landlord’s criteria,
including compliance with Landlord’s barricade graphics program, Landlord may
provide and install a temporary construction barricade along Tenant’s storefront
lease line.  Tenant’s General Contractor shall reimburse Landlord for such
barricade and graphics at cost.

 

3.                                       Landlord shall provide drainage and
filling services for the sprinkler system main serving the Premises to
facilitate Tenant’s construction.

 

4.                                       Landlord may provide temporary toilet
facilities for use by Tenant’s General Contractor and construction personnel
during Tenant’s construction.

 

5.                                       Based upon the electrical service
sizing criteria set forth in the Tenant Criteria Manual, Landlord may provide a
main electrical service breaker and trip unit, located within the remote
electrical service area, from which Tenant’s main electrical service will be
available.

 

B-3

--------------------------------------------------------------------------------


 

6.                                       Landlord may provide a branch piped
skeletal fire sprinkler system within the Premises in accordance with Landlord’s
insurance carrier requirements, the requirements of the local fire marshal, all
governing building codes and applicable NFPA standards and the Tenant Criteria
Manual.

 

7.                                       Landlord may install or may have
installed sprinkler system components (including, but not limited to, mains,
valves, branches, drops, and heads) in the Premises.  Tenant’s General
Contractor shall reimburse Landlord for any such sprinkler system components
installed by Landlord.

 

8.                                       Landlord may provide, as Landlord deems
practical or necessary, temporary electrical power for Tenant’s use during all
or part of the construction of the Premises.  Landlord reserves the right to
limit both the amount of power consumed and the times such power is available.

 

9.                                       For those tenants located in the Food
Court area of the Shopping Center, Landlord may provide, as Landlord deems
practical or necessary certain elements of the Food Court cooking exhaust ducts,
refrigerant lines and electrical conduits for Tenant’s use in the Premises.

 

10.                                 Landlord may provide, as Landlord deems
practical or necessary, open trash containers for use by Tenant or Tenant’s
General Contractor during all or part of Tenant’s Work for the Premises.

 

 

V.                                   TENANT’S WORK AT TENANT’S EXPENSE

 

A.                                 Tenant’s Work shall include, but not
necessarily be limited to, the following:

 

1.                                       Tenant shall be responsible to provide,
finish and level any concrete floor slab(s) within the Premises, as may be
required to accept Tenant’s finished floor material and eliminate any tripping
hazards.  Where floor slab elevations within the Premises are above or below
Common Area floor elevations, Tenant shall provide the necessary transitions at
storefront areas and rear service door areas to make the floor of the Premises
even with any adjoining floor elevation.

 

2.                                       Installation of a finished floor in all
sales areas and all storage areas within the Premises visible to the public. 
Exposed finished concrete slab floors, vinyl tile or similar materials shall not
be deemed to be a “finished floor” in any of the areas referenced above and
therefore are not acceptable.  As may be required by Landlord, Tenant shall
match the mall finished floor material from Tenant’s storefront lease line to
the store’s closure line.

 

3.                                       Installation of a finished ceiling
throughout the Premises in accordance with the Tenant Criteria Manual.

 

4.                                       Installation of fire rated partitioning
and enclosures throughout the Premises as may be required by Landlord, all
governing codes and all jurisdictional authorities.

 

5.                                       Installation of interior partitioning
throughout the Premises, as may be required to complete the Premises.

 

6.                                       Installation of all construction and
finish materials throughout the Premises which are not specifically made the
responsibility of Landlord.  Such material installations shall include, but not
be limited to, all wall coverings, floor coverings, ceiling materials and
Tenant’s storefront construction.

 

7.                                       Supply and install Premises storefront
facing the interior mall.

 

B-4

--------------------------------------------------------------------------------


 

8.                                       If applicable, installation of an
additional storefront located on the exterior of the Shopping Center building as
set forth in the “Exterior Design Criteria” supplied by Landlord.

 

9.                                       Where required by any applicable codes,
ordinances or jurisdictional authorities, Tenant shall provide a trash storage
room of adequate capacity and fire rating; or, if such a room is not required,
Tenant shall provide a designated area within the Premises which is adequate, in
Landlord’s judgment, to store Tenant’s trash.

 

10.                                 Unless otherwise provided by Landlord,
Tenant shall construct, where applicable, a recessed doorway to provide access
from the Premises to a service area or egress corridor.

 

11.                                 Installation of all interior and exterior
doors, and associated hardware as may be required to complete the Premises. 
Such doors and hardware shall comply with all required fire ratings, where
applicable.

 

12.                                 Installation of all furniture, fixtures,
cabinetwork, shelving, personal property and equipment as may be required to
complete the Premises.

 

13.                                 Tenant shall ensure that all slab
penetrations made as a part of Tenant’s Work are properly structurally
re-enforced, sealed and remain watertight to prevent possible damage.  Failure
to do so shall be at the sole risk and expense of Tenant in the event damage
occurs.

 

14.                                 Tenant must install a waterproof membrane to
waterproof all floor/slab and slab penetrations in all lavatories, kitchens and
similar water prone areas where water is used for food preparation or cleaning. 
Perimeter walls of such areas must be waterproofed to a point of no less than
four inches (4”) above the slab.  In addition, Tenant must slope floor surfaces
to an area drain to prevent the passage of water, waste and other liquids out of
such areas.

 

15.                                 Installation of thermal and acoustical
insulation within the Premises as required to comply with the following
provisions:

 

a.                                       Installation of thermal insulation
shall meet with the requirements of all governing codes and jurisdictional
authorities, as may be required to complete the Premises for Tenant’s occupancy.

 

b.                                      Installation of acoustical insulation or
sound dampening material shall meet with the requirements of all governing codes
and the Tenant Criteria Manual.  Those premises located below the theater, which
is located within the Shopping Center, shall be subject to and comply with the
noise limits and mitigation guidelines set forth in Exhibit B-l attached
hereto.  At a minimum, Tenant shall install sufficient acoustical insulation to
prevent the transmission of any sound or noise in excess of 40 decibels (dB)
from the Premises.  Tenant agrees that the 40 dB sound level may be verified by
Landlord through the use of a portable sound level meter, and, in the event
Landlord determines that Tenant is transmitting sound or noise outside the
Premises in excess of the 40 dB level, Tenant will immediately resolve this
condition in a manner approved by Landlord.

 

16.                                 Mezzanines will not be permitted within the
Premises without Landlord’s prior written approval.  Where permitted, mezzanines
shall be designed and installed to be independent of the building structure and
shall comply with the requirements of all governing codes.

 

B.                                     Design, fabrication and installation of
Tenant’s sign(s) shall be performed by Tenant as a part of Tenant’s Work and
shall comply with the following provisions:

 

B-5

--------------------------------------------------------------------------------


 

1.                                       Tenant’s sign(s) shall be subject to
the prior approval of Landlord, and where applicable, the prior approval of all
jurisdictional authorities, Department Stores, and any other party that Landlord
may deem appropriate.

 

2.                                       Tenant shall submit all required plans,
details and specifications necessary to obtain Landlord’s approval for Tenant’s
sign(s), prior to fabrication and installation of the sign(s).

 

3.                                       Tenant’s sign(s) shall be designed and
constructed to comply with the standard tenant sign criteria established by
Landlord for the Shopping Center.

 

C.                                     Installation and completion of utility
services for the Premises and connection to the utility facilities provided by
Landlord shall be performed by Tenant as a part of Tenant’s Work in accordance
with the requirements set forth in the Tenant Criteria Manual and the following
provisions:

 

1.                                       Tenant’s main electrical service shall
be of a type and capacity set forth in the Tenant Criteria Manual.  If Tenant
requires electrical service capacity in excess of that provided by Landlord, all
costs of providing such increased service shall be paid by Tenant.  Tenant
shall:

 

a.                                       Make application, where applicable, for
metered electrical service to the Premises from the serving utility authority
and comply with all utility authority requirements for such metered service,
including the procurement and installation of all required meters, meter bases
and current transformers, if applicable.

 

b.                                      Based upon the electrical service sizing
criteria set forth in the Tenant Criteria Manual, Tenant shall provide a main
electrical service disconnect switch, located within the remote electrical
service area, from which Tenant’s main electrical service will be available.

 

c.                                       As may be required, provide all
required electrical system installations within the remote electrical service
area provided by Landlord in accordance with all applicable codes, ordinances
and as specified in the Tenant Criteria Manual.

 

d.                                      As may be required, provide all required
conduit and conductor installations to complete Tenant’s main electrical service
to and within the Premises.

 

e.                                       Provide all required electrical system
installations within the Premises in accordance with all applicable codes,
ordinances and as specified in the Tenant Criteria Manual.

 

2.                                       Tenant’s telephone service will be
available from the main terminal board located outside the Premises. Tenant
shall provide either an empty main telephone service conduit or exposed
telephone service cable, from the applicable telephone service terminal board to
the Premises, from which Tenant’s main telephone service will be available. 
Tenant’s telephone service shall be provided by the telephone company providing
service to the Shopping Center.  Tenant shall apply for telephone service and
system wiring to and within the Premises as required by the serving telephone
company and comply with all their requirements and regulations.

 

3.                                       Tenant shall install a fire/smoke
detection system within the Premises.  Such detection system shall include all
required wiring, conduit, devices, equipment and controls, and shall comply with
all system requirements set forth by Landlord and all jurisdictional
authorities.  Where applicable, Tenant shall use Fire-Life Safety contractor as
specified by Landlord for certain portions of Tenant’s Work.

 

B-6

--------------------------------------------------------------------------------


 

4.                                       If required, Tenant shall install a
smoke evacuation system within the Premises.  Such system shall include all
required wiring, conduit, devices, equipment and controls, and shall comply with
all system requirements set forth by Landlord and all jurisdictional
authorities.

 

5.                                       Tenant shall make all required plumbing
system installations to serve the Premises.  Where provided, Tenant shall
connect to, and extend from, the sanitary sewer and domestic water service mains
provided by Landlord for the Premises.  All such installations shall comply with
the following provisions:

 

a.                                       Tenant shall make application for a
dedicated metered water service as required.

 

b.                                      Tenant shall procure and install a
dedicated water meter and pressure regulating valve as required.

 

c.                                       Tenant shall provide and install toilet
facilities within the Premises in accordance with governing codes and Landlord’s
standard criteria.  Where required by code, Tenant shall provide and install a
separate toilet room for men and women for use by Tenant’s employees if Tenant’s
number of employees exceeds four (4) persons.

 

d.                                      Tenant shall install grease and hair
traps as required to comply with all governing codes, the requirements of
Landlord and all jurisdictional authorities.  Wherever possible, such traps are
to be located within the Premises.

 

6.                                       Tenant shall install a branch piped
fire sprinkler system within the Premises.  Tenant shall connect to Landlord’s
fire sprinkler supply main, or branch, and extend piping for branches, drops and
heads as required to complete the fire sprinkler system within the Premises in
accordance with Landlord’s insurance carrier requirements, the requirements of
the local fire marshal, all governing building codes, applicable NFPA standards
and the Tenant Criteria Manual.  Tenant sprinkler system shop drawings and
calculations must be submitted for review and approval by Landlord’s insurance
carrier and all local authorities having jurisdiction prior to installation of
the sprinkler system.  Tenant shall provide Landlord with three (3) sets of
approved sprinkler shop drawings and calculations bearing the seals of the local
authorities having jurisdiction prior to installation of the sprinkler system. 
Final connection to Landlord’s fire sprinkler supply main shall not be made
until the entire system within the Premises is completed, pressure tested and
ready for service.

 

7.                                       Tenant shall provide a heating,
ventilating and air conditioning (IIVAC) system to serve the Premises.  The
location of any equipment outside the Premises shall be approved in writing by
Landlord.  The design and installation of the HVAC system shall be in accordance
with the provisions of the Tenant Criteria Manual.

 

8 .                                    Tenant shall provide, as required, all
exhaust air systems to serve the Premises.  Said systems shall comply with the
provisions of the Tenant Criteria Manual.

 

9.                                       As determined by Landlord at Landlord’s
sole discretion, tenants having odor producing operations must maintain a
negative pressure within their Premises and shall install a forced draft
ventilation system discharging to the atmosphere via the roof area.  Tenant
shall be responsible for proper diffusion of the exhaust in such a manner as to
prevent these odors from entering adjacent air intakes.  The total exhaust from
the Premises must exceed maximum make up air provided for the Premises by an
amount exceeding the minimum outside air requirements of the heated/air
conditioned area for the Premises.  Tenant shall provide said system, at
Tenant’s sole cost and expense, including, but not limited to, all necessary
components, such as exhaust hood(s), make up and exhaust ducts, fire dampers and
fire rated duct chases/shafts where required (construction as required by code
and located in areas approved by Landlord), exhaust and

 

B-7

--------------------------------------------------------------------------------


 

make up fans, controls and grease drip pans which shall be installed in a manner
acceptable to Landlord.

 

10.                                 In the event Tenant desires the use of a
natural gas service, such service shall be subject to Landlord’s prior
approval.  If such service is approved by Landlord, Tenant shall provide a
natural gas service pipe from a remote multiple meter area located outside the
Premises to a location within the Premises, from which Tenant’s natural gas
service will be available.  All pipe routing, earthquake valves and installation
details shall be subject to Landlord’s prior approval and in accordance with all
applicable governing codes and requirements.

 

D.                                    Tenant’s Work shall include the
procurement of all necessary permits, licenses, variances and utility services
required to facilitate Tenant’s construction and occupancy of the Premises, and
the payment of any fees and taxes associated with such permits, licenses,
variances and utility services, as may be required by public authorities and
serving utility companies.  Tenant shall make all necessary applications,
provide all necessary information, pay all required monies and take all
necessary actions to obtain such items from the applicable jurisdictional
authorities and serving utility companies.

 

E.                                      Tenant shall not use any materials in
connection with Tenant’s Work which contain asbestos or other materials, or
substances that are hazardous or toxic.  In the event that Tenant introduces or
allows to be introduced in the Premises any asbestos containing material or
other material or substance that is now or may hereafter be defined as hazardous
or toxic or is otherwise regulated as a material or substance posing a potential
health threat to persons, then prior to the expiration or earlier termination of
this Lease or as required by applicable federal, state or local laws, rules or
regulations, Tenant shall, at Tenant’s sole cost and expense, remove any such
materials or substances in accordance with all applicable federal, state or
local laws, rules or regulations and in the manner that Landlord may direct
which may include the use of contractors and/or consultants specified by
Landlord.

 

F.                                      All roof penetrations made as a part of
Tenant’s Work must conform to Landlord’s standard criteria and shall be subject
to Landlord’s approval as to location and construction details.  Roofing and
weatherproofing of any installation or penetration by Tenant must be performed
by Landlord’s authorized roofing contractor, and Tenant shall pay all costs
therefor directly to such roofing contractor.

 

G.                                     Tenant may be required to provide
additional items of work or services as a part of Tenant’s Work.  If applicable,
such work or services shall be provided in accordance with the provisions of the
Tenant Criteria Manual.

 

VI.                                 PLANS

 

A.                                   Landlord shall furnish to Tenant or, at
Tenant’s direction, to Tenant’s agent, certain design and construction
information pertinent to the Premises, including, but not limited to, one (1)
copy of the Tenant Criteria Manual.

 

B.                                     Within fifteen (15) calendar days after
the date of this Lease, or such other date as may be required by Landlord for
Tenant to achieve its Rental Commencement Date, Tenant shall, at Tenant’s sole
cost and expense:

 

1.                                       Engage the services of a licensed
architect and licensed mechanical, electrical and sprinkler system engineers
(“Tenant’s Architect and Engineers”), for the purpose of preparing plans and
specifications for Tenant’s Work.

 

2.                                       Notify Landlord of the identity of
Tenant’s Architect and Engineers.

 

C.                                     Tenant agrees that Tenant’s Architect and
Engineers may act as Tenant’s agents for all Tenant design and plan development
purposes and obligations of this Exhibit B.  Tenant shall pay all fees of its
Architect.

 

B-8

--------------------------------------------------------------------------------


 

D.                                    Within thirty (30) calendar days after the
date of this Lease, or such other date as may be required by Landlord for Tenant
to achieve its Rental Commencement Date, Tenant shall, at Tenant’s sole cost and
expense, cause Tenant’s Architect and Engineers to coordinate, prepare and
deliver to Landlord for Landlord’s approval, the following:

 

1.                                       One (1) sample board of Tenant’s final
storefront and interior materials and colors;

 

2.                                       One (1) colored digital rendering of
Tenant’s final storefront design; and

 

3.                                       One (1) complete set of PLOT formatted
computer files, configured to a HP-GL/2 Plot driver, or other Landlord approved
electronically formatted drawing files of preliminary drawings for Tenant’s
Work, containing all applicable architectural, structural, electrical,
mechanical (HVAC and plumbing) and sprinkler system details and specifications,
in accordance with the Tenant Criteria Manual.  To evidence Tenant’s approval,
such preliminary drawings shall be electronically stamped by Tenant.

 

E.                                      Tenant covenants and agrees that the
preliminary drawings have been prepared in strict accordance with Tenant’s
Construction Requirements.  Landlord shall promptly review the preliminary
drawings and notify Tenant’s Architect of the matters, if any, in which the
preliminary drawings fail to meet with Landlord’s approval.  Within ten (10)
calendar days after receipt of any such notice from Landlord, Tenant or Tenant’s
Architect shall cause the preliminary drawings to be revised in such manner as
is required to obtain Landlord’s approval and shall submit the revised
preliminary drawings for Landlord’s approval.  Upon Landlord’s approval of the
preliminary drawings, Landlord shall cause one (1) set to be electronically
stamped on Landlord’s behalf, thereby evidencing Landlord’s approval.  Landlord
shall return such set to Tenant or Tenant’s Architect.  The preliminary drawings
bearing Landlord’s approval shall become and are hereinafter referred to as the
“Preliminary Plans”.

 

F.                                      Within fifteen (15) calendar days after
the date of Landlord’s approval of the Preliminary Plans, or such other date as
may be required by Landlord for Tenant to achieve its Rental Commencement Date,
Tenant shall, at Tenant’s sole cost and expense, cause Tenant’s Architect and
Engineers to coordinate, prepare and deliver to Landlord, in one package, one
(1) complete set of PLOT formatted computer files, configured to a HP-GL/2 Plot
driver, or other Landlord approved electronically formatted drawings files of
all applicable final architectural, structural, mechanical (HVAC and plumbing),
electrical and sprinkler system working drawings and specifications.  To
evidence Tenant’s approval, such final working drawings and specifications shall
be electronically stamped by Tenant.

 

G.                                     Tenant covenants and agrees that the
final working drawings described in Paragraph F above have been prepared in
conformity to the Preliminary Plans and in strict accordance with Tenant’s
Construction Requirements.  Landlord shall promptly review the final working
drawings and specifications and notify Tenant’s Architect of the matters, if
any, in which such final working drawings and specifications fail to conform to
the Preliminary Plans and Tenant’s Construction Requirements.  Within ten (10)
calendar days after receipt of any such notice from Landlord, Tenant or Tenant’s
Architect shall cause the final working drawings and specifications to be
revised in such manner as is required to obtain Landlord’s approval and shall
submit one (1) set of PLOT formatted computer files, configured to a HP-GL/2
Plot driver, or other Landlord approved electronically formatted drawings files
of the revised final working drawings and specifications for Landlord’s
approval.  Upon Landlord’s determination that the final working drawings and
specifications conform to the Preliminary Plans and Tenant’s Construction
Requirements, Landlord shall cause one (1) set of the final working drawings and
specifications, or the revised final working drawings and specifications, as the
case may be, to be electronically stamped on Landlord’s behalf, thereby
evidencing Landlord’s approval thereof.  Landlord shall return such set to
Tenant or Tenant’s

 

B-9

--------------------------------------------------------------------------------


 

Architect.  The final working drawings and specifications bearing Landlord’s
final approval shall become and are hereinafter referred to as the “Final
Working Drawings”.  Tenant shall commence Tenant’s Work promptly after
Landlord’s approval of the Final Working Drawings, but not prior to the date
that the Premises are in the condition for delivery by Landlord.

 

H.                                    Tenant’s Final Working Drawings must be
designed to accommodate and provide access to any ducts, pipes, or conduits
installed within the Premises to serve the Shopping Center or any part thereof,
including, but not limited to, the premises of any tenant.  If there is a
conflict and relocation of any mechanical or electrical component is necessary,
Tenant must submit to Landlord for approval, all plans, details and
specifications required by Landlord for such relocation.  If approved, the
complete relocation shall be performed as directed by Landlord, and at Tenant’s
sole cost and expense.

 

1.                                       After Landlord’s approval of the Final
Working Drawings, no changes shall be made to the Final Working Drawings except
with the prior written approval of Landlord.  However, in the course of
construction Landlord may make such changes in, on or about the Building or the
Premises as may be required as a result of “as built” conditions.  During all
phases of plan development and prior to bidding plans or commencing
construction, Tenant or Tenant’s Architect and Engineers shall make a physical
on-site inspection of the Premises to verify the “as built” location, conditions
and physical dimensions of the Premises and conformance of the Final Working
Drawings.  Failure to do so shall be at the sole risk and expense of Tenant. 
Landlord’s review and approval of Tenant’s plans, working drawings and
specifications is for compliance with Landlord’s criteria only, and this
approval does not relieve Tenant of responsibility for compliance with the
Lease, field verification of dimensions and existing conditions, discrepancies
between Final Working Drawings and “as built” conditions of the Premises,
coordination with other trades, job conditions and compliance with all governing
codes and regulations applicable to Tenant’s Work.  No responsibility for proper
engineering, safety, design of facilities or compliance with all applicable
governing codes and regulations is implied or inferred on the part of Landlord
by any such approval.

 

VII.                             GENERAL BUILDING SPECIFICATIONS

 

A.                                   Tenant shall engage the services of a
licensed general contractor (“Tenant’s General Contractor”) for the purpose of
constructing the Premises and performing related services as required to
complete Tenant’s Work.  Tenant’s General Contractor shall be bonded and insured
as required under the provisions of this Lease.  By this reference, Tenant
agrees not to act as its own general contractor and further agrees that Tenant’s
General Contractor can act as Tenant’s agent for all Tenant construction
purposes and obligations of this Exhibit B.

 

B.                                     Each contractor and subcontractor
participating in the construction of Tenant’s Work shall be duly licensed, and
each contract and subcontract shall contain the guaranty of the contractor or
subcontractor that the portion of Tenant’s Work covered thereby will be free
from any and all defects in workmanship and materials for the period of time
which customarily applies in good contracting practices, but in no event less
than one (1) year after the completion of Tenant’s Work.  The aforesaid guaranty
shall include the obligations to repair or replace in a first-class and
workmanlike manner, and without any additional charge, any and all of Tenant’s
Work done or furnished by said contractor or subcontractor, or by any of his
subcontractors, employees or agents, which shall be or become defective because
of faulty materials or workmanship within the period covered by such guaranty
(and of which notice is given to such contractor or subcontractor within such
period); and the correction, as aforesaid, of any such matter shall include,
without any additional charge therefor, all expenses and damages in connection
with the removal, replacement or repair in a first-class manner of any other
part of Tenant’s Work which may be damaged or disturbed thereby. All warranties
or guarantees as to materials or workmanship on or with respect to Tenant’s Work
shall be written so that they shall inure to the benefit of Landlord and Tenant
as their respective interests may appear and can be directly enforced by either,
and Tenant shall give to Landlord any assignments or other assurance necessary
to effectuate the same.

 

B-10

--------------------------------------------------------------------------------


 

C.                                     Tenant shall submit to Landlord at least
five (5) days prior to the commencement of construction the following
information:

 

1.                                       The name and address of the General
Contractor Tenant intends to engage for the construction of the Premises,
including names and telephone numbers of on-site and off-site representatives;

 

2.                                       The names and addresses of Tenant’s
mechanical, electrical and plumbing subcontractors, including names and
telephone numbers of on-site and off-site representatives;

 

3.                                       A schedule setting forth key dates
relating to Tenant’s construction;

 

4.                                       Copies of insurance certificates
required by Article IX below; and

 

5.                                       A copy of Tenant’s written contract
with its General Contractor(s) and an itemized statement of estimated
construction costs, including architectural, engineering and contractor’s fees.

 

D.                                    The following provisions with respect to
construction procedures and materials shall apply to Tenant’s Work at Tenant’s
expense:

 

1.                                       Tenant and Tenant’s General Contractor
participating in Tenant’s Work shall:

 

a.                                       Prior to the commencement of Tenant’s
construction, submit one (1) full set of Final Working Drawings, endorsed with
the approval stamp and permit number of the local municipality’s building
department, local fire marshal or other governmental entity having jurisdiction
over Tenant’s construction or other evidence that the Tenant has received
building department approval, to Landlord’s tenant construction coordinator.

 

b.                                      Provide a full-time supervisor or
representative, representing either Tenant’s General Contractor or Tenant, who
will be present at all times when work is being performed in the Premises.

 

c.                                       Make appropriate arrangements, as
directed by Landlord, for temporary utility connections, if available, within
the Shopping Center.  Landlord may provide, as Landlord deems practical or
necessary, temporary electrical power for Tenant’s use during all or part of the
construction of the Premises.  Landlord reserves the right to limit both the
amount of power consumed and the times such power is available.  Landlord does
not represent that any temporary utility services will be available for Tenant’s
use.  Tenant must verify the availability of such services with Landlord prior
to the commencement of Tenant’s Work.  If temporary services are not available,
Tenant must install permanent utility services for the Premises immediately upon
the commencement of Tenant’s Work.  If temporary services are available, Tenant
shall pay the cost of all connections, proper maintenance, use and the removal
of such temporary services.  Tenant shall pay all utility charges incurred by
Tenant’s General Contractor and any subcontractor.

 

d.                                      Store all building materials, tools and
equipment within the Premises or such other locations as may be specifically
designated by Landlord’s tenant construction coordinator.  In no event shall any
material be stored in the Common Areas or service corridors.

 

e.                                       During Tenant’s construction of the
Premises, Tenant shall store all trash, debris and rubbish as directed by
Landlord and upon completion of Tenant’s Work, shall remove all temporary
structures, surplus materials, debris and rubbish of whatever kind remaining in
the Premises, the

 

B-11

--------------------------------------------------------------------------------


 

building or the Shopping Center.  No debris shall be deposited in the Common
Areas except as directed by Landlord.

 

f.                                         Properly protect Tenant’s Work with
lights, guard rails and barricades and secure all parts of Tenant’s Work against
accident, storm and any other hazard.  Tenant’s Work must be performed within
the Premises, behind a temporary construction barricade.  The design and
construction of any temporary construction barricade shall comply with the
Landlord’s standard criteria for such installations including compliance with
Landlord’s barricade graphics program and shall be subject to Landlord’s
approval prior to installation.

 

2.                                       Tenant’s Work shall be coordinated with
all work being performed or to be performed by Landlord and other occupants of
the Shopping Center to the extent that Tenant’s Work will not interfere with or
delay the completion of any other work.  No contractor or subcontractors
participating in Tenant’s Work shall at any time damage, injure, interfere with
or delay the completion of the Building or any other construction within the
Shopping Center, and each of them shall comply with all procedures and
regulations prescribed by Landlord for the integration of Tenant’s Work with the
work to be performed in connection with the Building and all other construction
within the Shopping Center.

 

Recognizing that Landlord shall be employing such contractors, Tenant agrees to
engage the services of contractors whose employees employed at the job site arc
members of, or represented by, organizations for the purpose of collective
bargaining, to the end that there shall be no labor dispute which would
interfere with the operation, construction and completion of the Shopping Center
or any other work, and Tenant further agrees to enforce the same condition upon
all contractors engaged by Tenant with respect to their subcontractors which may
be engaged by any such contractors.

 

Tenant will comply with the instructions of Landlord or Landlord’s General
Contractor for the purpose of avoiding, ending and/or minimizing labor
disputes.  Upon notice from Landlord or Landlord’s General Contractor, Tenant
will take such action, including the prosecution of legal proceedings in court
or with agencies such as the National Labor Relations Board, as Landlord or
Landlord’s General Contractor shall deem appropriate.

 

E.                                      If required by Landlord, prior to
Tenant’s commencement of construction, Tenant shall obtain or cause Tenant’s
General Contractor to obtain payment and performance bonds covering the faithful
performance of the contract for the construction of Tenant’s Work and the
payment of all obligations arising thereunder.  Such bonds shall be for the
mutual benefit of both Landlord and Tenant, and shall be issued in the names of
both Landlord and Tenant as beneficiaries and obligees.  Tenant shall submit a
copy of all such bonds, or other evidence satisfactory to Landlord that such
bonds have been issued, to:

 

OAKRIDGE MALL, LP
c/o Westfield Corporation, Inc.
11601 Wilshire Boulevard, 12th Floor
Los Angeles, CA 90025
Attention: Tenant Coordination

 

F.                                      During construction Tenant’s General
Contractor shall be required to comply with the following:

 

1.                                       The work of Tenant’s General Contractor
and subcontractors shall be subject to inspection by Landlord and its
supervisory personnel. Any defects and/or deviations from the Final Working
Drawings shall be rectified by Tenant’s General Contractor and/or subcontractors
at no expense to Landlord.

 

2.                                       Unless otherwise approved by Landlord,
Tenant shall cause its General Contractor and/or subcontractors to limit their
access to the Premises via the rear

 

B-12

--------------------------------------------------------------------------------


 

entrances and no access will be allowed from or to the Shopping Center Common
Areas.

 

3.                                       Repair of damage caused to Landlord’s
Work by Tenant’s General Contractor or subcontractors shall be at Tenant’s
expense.  Landlord will carry out necessary repairs without notice and Tenant
shall pay for the cost of such repairs upon demand.

 

4.                                       Tenant’s General Contractor will be
required to abide by certain Construction Rules and Regulations, copies of which
will be provided prior to the commencement of Tenant’s Work, and to make certain
deposits with and/or payments to Landlord.  Notwithstanding such requirements,
Tenant shall indemnify and protect Landlord with respect to any breach of such
Construction Rules and Regulations by Tenant’s General Contractor or the failure
of Tenant’s General Contractor to make such deposits or payments.

 

G.                                     Landlord shall have the right to perform,
on behalf of and for the account of Tenant, which shall be subject to
reimbursement of the cost thereof by Tenant, any and all of Tenant’s Work which
Landlord determines in its sole discretion should be performed immediately and
on an emergency basis for the best interest of the project, or to achieve the
Rental Commencement Date, including without limitation work which pertains to
structural components, mechanical, sprinkler and general utility systems,
roofing and removal of unduly accumulated construction material and debris.  The
cost of such Tenant’s Work carried out by Landlord on behalf of Tenant shall be
the cost paid by Landlord and based on the cost of similar work and to include
any loading for overtime or any other loading as a result of carrying out
emergency work.

 

Whenever Landlord shall have elected to perform any or all of Tenant’s Work,
whether pursuant to this Paragraph G or any other provision of the Lease,
Landlord may revoke such election by written notice to Tenant.  In such event,
full responsibility for such work shall revert to Tenant.

 

VIII.                         COMPLETION OF CONSTRUCTION

 

A.                                   Tenant shall not be permitted to, and shall
not, open for business in the Premises until the “Opening Requirements” set
forth below are met.  In order that Landlord shall have assurance that the
Premises shall be in a good and safe condition, in compliance with all laws,
that adequate insurance has been obtained, that the Premises has been
constructed in accordance with the Final Working Drawings and that Tenant’s
obligations under the Lease have been performed, the following requirements (the
“Opening Requirements”) shall be satisfied:

 

1.                                       At least five (5) days prior to the
opening of the Premises for business, Tenant shall deliver to Landlord: (a)
insurance certificates; (b) mechanics’ or construction lien waivers as the case
may be, as required by the Lease including this Exhibit B; (c) a permanent
certificate of occupancy or its equivalent; (d) certificate by Tenant’s
Architect certifying that the construction of the Premises has been completed in
accordance with all plans and specifications approved by Landlord; and (e) all
evidence typically required in the jurisdiction where the Shopping Center is
located to provide evidence of compliance with all applicable building and fire
codes and all other government requirements;

 

2.                                       Tenant shall give Landlord at least
five (5) days’ notice of the date of completion of Tenant’s Work in the
Premises, and Landlord shall have inspected the Premises to determine whether
Tenant’s Work is complete in accordance with the requirements of the Lease and
Landlord shall have approved all such work; and

 

3.                                       Tenant shall pay Landlord all Minimum
Annual Rental and Additional Rent which leas then accrued under the Lease.

 

B-13

--------------------------------------------------------------------------------


 

No approval by Landlord shall make Landlord responsible for the condition of the
Premises or constitute a representation by Landlord of compliance with any
applicable requirements or constitute a waiver of any rights and remedies that
Landlord may have under this Lease or at law or in equity.  If Tenant shall open
the Premises in violation of the requirements of this Article VIII, such action
by Tenant shall constitute a material default under this Lease.  On the date
Tenant opens for business in the Premises, Tenant shall be deemed to have
accepted the Premises and agrees that it is in the condition, with respect to
any of Landlord’s obligations, which is required under this Lease.  The Opening
Requirements shall apply not only to Tenant’s initial construction, but to any
subsequent opening after any temporary closure, casualty, damage or permitted
alterations.

 

B.                                     Upon completion of Tenant’s Work, Tenant
shall deliver to Landlord the following:

 

1.                                       Tenant’s final notarized original
affidavit that Tenant’s Work has been completed to Tenant’s satisfaction and in
accordance with the Final Working Drawings and Tenant’s Construction
Requirements, which affidavit may be relied on by Landlord.  Any deliberate or
negligent misstatement, or any false statement made by Tenant therein, shall
constitute a breach of this Lease.

 

2.                                       The final notarized original affidavit
of Tenant’s General Contractor performing Tenant’s Work stating that Tenant’s
Work has been completed in accordance with the Final Working Drawings and that
all subcontractors, laborers and material suppliers engaged in furnishing
materials or rendering services for Tenant’s Work have been paid in full.

 

3.                                       A final notarized original,
unconditional waiver of lien with respect to the Premises executed by Tenant’s
General Contractor and final notarized original, unconditional waiver of liens
executed by each subcontractor, laborer and material supplier engaged in or
supplying materials or services for Tenant’s Work.  All waiver of lien documents
must contain, in every circumstance, a totally unconditional release.

 

IX.                                INSURANCE

 

A.                                   Tenant shall secure, pay for and maintain,
or cause Tenant’s General Contractor to secure, pay for and maintain, for all
periods of construction and fixturing work within the Premises, all of the
insurance policies required in the amounts as set forth herein below.  Tenant
shall not permit its General Contractor to commence any work until all required
insurance has been obtained and certificates evidencing such insurance have been
delivered to Landlord.

 

B.                                     Tenant’s General Contractor’s and
Subcontractor’s Required Minimum Coverages and Limits to Liability.

 

1.                                       Worker’s Compensation, as required by
State law, and including Employer’s Liability Insurance with a limit of not less
than Two Million Dollars ($2,000,000.00) each accident, Two Million Dollars
($2,000,000.00) each employee by disease. Two Million Dollars ($2,000,000.00)
policy aggregate by disease, and any insurance required by any Employee Benefit
Acts or other statutes applicable where the work is to be performed as will
protect Tenant’s General Contractor and subcontractors from any and all
liability under the aforementioned acts.

 

2.                                       Commercial General Liability Insurance
(including Contractor’s Protective Liability) in which the limits shall be not
less than Three Million Dollars ($3,000,000.00) per occurrence combined single
limit, bodily injury and property damage.  Such insurance will provide for
explosion, collapse and underground coverage.  Such insurance shall insure
Tenant’s General Contractor against any and all claims for bodily injury,
including death resulting therefrom and damage to or destruction of property of
any kind whatsoever and to whomever belonging

 

B-14

--------------------------------------------------------------------------------


 

and arising from its operations under the contract whether such operations are
performed by Tenant’s General Contractor, subcontractors, or any of their
subcontractors, or by anyone directly or indirectly employed by any of them.

 

3.                                       Comprehensive Automobile Liability
Insurance, including the ownership, maintenance and operation of any automotive
equipment, owned, hired and non-owned, in the minimum amount of Three Million
Dollars ($3,000,000.00) combined single limit, bodily injury and property
damage.  Such insurance shall insure Tenant’s General Contractor and all
subcontractors against any and all claims for bodily injury, including death
resulting therefrom and damage to the property of others caused by accident and
arising from its operations under the contract and whether such operations are
performed by the General Contractor, subcontractors or by anyone directly or
indirectly employed by any of them.

 

C.                                     Tenant’s Protective Liability Insurance -
Tenant shall provide Owner’s Protective Liability Insurance insuring Tenant
against any and all liability to third parties for damages because of bodily
injury (or death resulting therefrom) and property damage liability of others or
a combination thereof which may arise from work, in connection with the
Premises, and any other liability for damages which Tenant’s General Contractor
and/or subcontractors are required to insure against under any provisions
herein.  Said insurance shall provide policy limits which shall provide, at a
minimum, coverage of Three Million Dollars ($3,000,000.00) combined single
limit, bodily injury and property damage.

 

D.                                    Tenant’s Builder’s Risk Insurance -
Completed Value Builders’ Risk Material Damage Insurance policy covering the
work to be performed for Tenant in the Premises as it relates to the building
within which the Premises is located.  The policy shall include as insureds
Tenant, its General Contractor, all subcontractors and Landlord, as their
interests may appear.  The amount of insurance to be provided shall be at one
hundred percent (100%) of the replacement cost.

 

E.                                      All such insurance policies required
under this Exhibit, except as noted above, shall include Landlord, its
architect, its consultant, its general contractor, subcontractors, and parties
set forth in the Lease and any other parties designated by Landlord from time to
time as additional insured entities, except the Worker’s Compensation Insurance;
further provided, said Worker’s Compensation Insurance shall contain an
endorsement waiving all rights of subrogation against Landlord, its architect,
its consultant, its general contractor and subcontractors.

 

F.                                      Certificates of insurance shall provide
that no reduction in the amounts or limits of liability or cancellation of such
insurance coverage shall be undertaken without thirty (30) days prior written
notice to Landlord.

 

G.                                     The insurance required under this Exhibit
shall be in addition to the insurance required to be procured by Tenant pursuant
to the Lease.

 

B-15

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

NOISE LEVEL LIMITS
Maximum r.m.s Octave Sound Pressure Level in dB re: 20 µ pa
Octave Bank Center Frequency – Hertz (Hz)

 

63

 

125

 

250

 

500

 

1000

 

2000

 

4000

 

8000

87

 

83

 

82

 

82

 

84

 

87

 

87

 

86

 

BACKGROUND MUSIC NOISE MITIGATION REQUIREMENTS FOR FOOD COURT TENANTS AND
TENANTS LOCATED BELOW THEATERS

 

Qualitative
Description of
Background
Noises

 

Maximum r.m.s. Sound Level*

 

 

 

Ceiling
Type

 

Noise Mitigation Guidelines **

 

 

Loudspeaker
Location

 

 

dBA

 

63 - 250Hz+

 

500-800 Hz+

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“Soft to
Medium”

 

<70 dBA

 

<80

 

<75

 

Not critical

 

Ceiling construction is not critical. An exposed slab is acceptable as long as
maximum r.m.s. sound levels are below stated values.

 

None

 

 

 

 

 

 

 

 

 

 

 

 

“Loud”

 

70 – 85 dBA

 

80 – 85

 

75 - 80

 

Floor or wall mounted.

 

 

Suspended loudspeakers must be hung from Kinetics Type ICC or ICW hangers.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“Very Loud”

 

>85 dBA

 

>85, but not
exceeding 95o

 

>85, but not
exceeding 95o

 

Floor-mounted. Suspended or wall-mounted loudspeakers are prohibited.

 

Drywall or other form of ceiling required.  Minimum weight = 2.2 lbs/sq.ft.

 

Acoustical analysis required by independent acoustical consultant.  Probable
construction required: drywall ceiling suspended from vibration isolators with
minimum penetrations; glass fiber batts laid on top of drywall ceiling; sound
attenuators required for all return air openings if space above the ceiling
utilized as a return air plenum.  Suspended loudspeakers are not permitted.  All
loudspeakers must be floor-mounted.

 

--------------------------------------------------------------------------------

*                                         During the hours of simultaneous
operation of Tenant and the theater above.

 

+                                         Octave band sound pressure levels dB
re: 20 µ PA

 

o                                         Sound levels generated in Food Court,
Common Areas or tenant areas shall not be permitted to exceed 95 dB (octave band
sound pressure level, dB re: 20 µ Pa) at any time.

 

**                                  Provided for guidance only.  Tenant is
required to meet the above requirements irrespective of the mitigation
guidelines presented.

 

B-16

--------------------------------------------------------------------------------


 

ADDENDUM TO EXHIBIT B

 

REIMBURSEMENT FOR COST OF CONSTRUCTION

 

This Addendum to Exhibit B is annexed to and made a part of that certain Lease
by and between OAKRIDGE MALL LP, a Delaware limited partnership (as “Landlord”),
and CHICAGO PIZZA & BREWERY, INC., a California corporation (as “Tenant”).

 

In the event a conflict arises between the provisions of this Addendum and any
other part of this Lease, this Addendum shall modify and supersede such other
part of the Lease to the extent necessary to eliminate any such conflict but no
further.  All terms which are defined in the Lease shall have the same meaning
when used herein.

 

Section 1.                                          CONSTRUCTION REIMBURSEMENT
AND PAYMENT.

 

Subject to the provisions of this Addendum, and provided Tenant is not in
default under this Lease beyond any applicable notice and cure period, Landlord
shall reimburse to Tenant an amount (hereinafter called the “Allowance”) equal
to Forty Thousand Dollars ($40,000.00).  The Allowance shall be due only during
the original Term of this Lease.  The Allowance shall be payable on written
application therefor upon the last of the following to occur:

 

(a)                                  Completion of the improvements in or to the
Premises required by the Lease to be made by Tenant;

 

(b)                                 Acquisition by Tenant of a Certificate of
Occupancy for the Premises properly issued by the governmental body having
jurisdiction there over (or other equivalent authority to open);

 

(c)                                  The opening by Tenant of Tenant’s business
in the Premises; and

 

(d)                                 Receipt by Landlord of Internal Revenue
Service Form W-9, Request For Taxpayer Identification Number and Certification.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ADDITIONAL INSURED ENTITIES

 

WESTFIELD SHOPPINGTOWN OAKRIDGE

 

Westfield America, Inc., Westfield Corporation, Inc., Oakridge Mall, Inc.,
Oakridge Mall LP, and any and all of their respective parent organizations,
partners, subsidiaries and affiliates together with any mortgagee, as their
interests may appear.

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

 

INTENTIONALLY DELETED

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

 

TO BE PROVIDED BY TENANT

 

--------------------------------------------------------------------------------